September 1982
Conunissions Decisions
9-01-82
9-30-82

William A. Haro v. Magma Copper Co.
MSHA & UMWA ex rel. Howard Mullins

WEST 80-482-DM
HOPE 75-680

Pg. 1619
Pg. 1622

WEST 82- 72-RM
WEVA 80-516
YORK 81-12
WEST 81-213-RM
KENT 80-288-D
KENT 82-35-D
YORK 81-28-M
WEVA 82-111
SE 82-15-D
LAKE 81-46
WEVA 82-93-R
PENN 81-171
KENT 81-102
WEST 81-93

Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.

Administrative Law Judge Decisions
8-06-82 FMC Corp.
9-01-82 Consolidation Coal Co.
9-03-82 Mettiki Coal Corp.
9-07-82 Great Western Electric Co.
9-09-82 Lehman Gilliam v. Blue Diamond Mining, Inc.
9-10-82 Charles H. Bundy v. Benham Coal, Inc.
9-14-82 Lime Products Corp.
9-15-82 Davis Coal Co.
9-15-82 Roger E. Sammons v. Mine Services Co.
9-16-82 Old Ben Coal Co.
9-23-82 The New River Co.
9-23-82 Thompson Brothers Coal Co.
9-23-82 Little Bill Coal Co., Inc.
9-24-82 C F & I Steel Corp.

1628
1634
1635
1645
1651
1691
1699
1707
1713
1735
1741
1763
Pg. 1766
Pg. 1777

Connnission Decisions

SEPTEMBER

The following cases were Directed for Review during the month of September:
Secretary of Labor, MSHA on behalf of George Roy Logan v. Bright Coal Company,
Inc., and Jack Collins, Docket No. KENT 81-162-D. (Judge Moore, July 23, 1982)
Secretary of Labor, MSHA v. Sellersburg Stone Company, Docket Nos. LAKE 80363-M, LAKE 80-364-M. (Judge Fauver, July 26, 1982)

of

Secretary
Labor, MSHA v. A. H. Smith, Docket No. YORK 81-67-M. (Judge
Melick, July 28, 1982)
Secretary of Labor, MSHA v. Emergy Mining Corporation, Docket Nos. WEST 82-48,
WEST 82-80, WEST 81-400-R. (Judge Moore, July 30, 1982)
Joseph W. Herman v. Imco Services, Docket No. WEST 81-109-DM. (Judge Morris,
August 9, 1982)
Review was Denied in the following case during the month of September:
Secretary of Labor, MSHA v. Miller Mining Co., Inc., Docket No. WEST 81-267-M.
(Judge Koutras, August 4, 1982)

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 1, 1982

WILLIAM A. HARO
v.

Docket No. WEST 80-482-DM

MAGMA COPPER COMPANY
ORDER
William A. Haro has petitioned for discretionary review of a decision
of an administrative law judge issued on July 23~ 1982. Magma Copper
has filed a motion requesting that the petition be dismissed as untimely,
For the reasons that follow, the petition is dismissed as untimely.
The Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et
provides that "any person adversely affected or aggrieved by a
decision of an administrative law judge, may file and serve a petition
for discretionary review by the Commission of such decision within
30 days after the issuance of such decision." 30 U.S.C. § 823 (d)
(2)(A)(i) (emphasis added). Further, Rules S(d) and 70(a) of the
Commission's rules of procedure expressly provide that "filing of a
petition for discretionary review is effective only upon receipt." 29
C.F.R. §§ 2700.S(d), 70(a).

~.,

The administrative law judge's decision in this case was issued on
July 23, 1982. The thirtieth day following the issuance of the judge's
decision was August 22, 1982. Counsel did not mail the petition for
discretionary review until August 27, 1982. It was not received, and
therefore filed, at the Commission until August 30, 1982, the thirty-

1619

82-9-3

eighth day after the issuance of the judge's decision. Accordingly,
under the statute and the Commission's rules the petition was untimely
filed. Valley Rock and Sand Corp., 2 BNA MSHC 1673 (Docket No. WEST 803-M, March 29, 1982)(0rder denying motion for reconsideration); Sunbeam
Coal Corp., 2 FMSHRC 775 (1980).

1620

Distribution
Thomas G. Martin, Esq.
1601 North Stone Avenue
Tucson, Arizona 85705
for William Haro
N. Douglas Grimwood, Esq.
Twitty, Sievwright & Mills
1700 TowneHouse Tower
100 West Clarendon
Phoenix, Arizona 85013
for Magma Copper Coo

Administrative Law Judge Jon D. Boltz
FMSHRC
333 West Colfax Ave.
Denver, Colorado 80204

1621

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

September 30, 1982
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. HOPE 75-680
and
IBMA 75-39~ 75-40
UNITED MINE WORKERS OF AMERICA
on behalf of Howard Mullins
Vo

CONSOLIDATION COAL COMPANY,
Successor to Pocahontas Fuel
Company
ORDER

This case arose under the Federal Coal Mine Health and Safety Act
of 1969, 30 U.S.C. § 801 !:!~·· (1976). On the effective date of the
Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 801 et seq., (1976
and Supp. IV 1980), an appeal from a December 20, 1976, decision of the
Department of Interior's Board of Mine Operations Appeals was pending in
the United States Court of Appeals for the District of Columbia Circuit.
On December 31, 1980, the Court issued its decision reversing the decision
of the Board and remanding for further administrative proceedings. Mullins
and UMWA v. Andrus, Secretary of Interior, 664 F.2d 297 (D.C. Cir. 1980). ];_/
In its decision the Court observed that in light of the enactment of the 1977
Mine Act "while our remand is technically to the Secretary [of Interior],
further proceedings to comply with this opinion will automatically take place
before the [Federal Mine Safety and Health Review] Commission." 664 F.2d at
310 n. 116.
Shortly after the issuance of the Court's mandate, the Commission
issued an order remanding the case to the administrative law judge for
"further appropriate proceedings" in light of the Court's decision.
3 FMSHRC 2043 (Sept. 1981). Less than two weeks after this remand,
and apparently without briefing or argument from the parties, the judge
issued his decision. 3 FMSHRC 2308 (Oct. 1981)(ALJ). On November 13,
1981, we granted the petition for discretionary review of the judge's
decision filed on behalf of Howard Mullins by the United Mine Workers
of America. 30 u.s.c. § 813(d)(2).

J:./

The Court's mandate was not issued, however, until August 21, 1981.

1622

82-9-16

That petition requested review of "a single question" presented by the
judge's decision. The petitioners asserted that "the administrative law
judge did not comply with the Court of Appeals' instruction to compute the
amount due and payable to Mr. Mullins." The petition also stated that
because of the manner in which the judge proceeded on remand, "petitioners'
counsel has had no opportunity to file an application for whatever costs
and attorneys' fees may be due Mr. Mullins and/or the UMWA, and no such
costs or fees were awarded," and requested a summary remand to the judge
to "'compute the amount due Mullins' as required by the Court of Appeals."
The petition concluded by framing the question presented:
Did the ALJ err, and fail to comply with the Court
of Appeals' remand order, by failing to compute any
amounts due Mr. Mullins, and instead leaving computation of said amounts to agreement of the parties?
On review Mullins and the UMWA submitted a two-sentence brief incorporating the petition for review as their brief and noting "that the Court
of Appeals went to great length to have this case decided without issuance
of a closure order." Consolidation Coal Company (Consol) submitted a brief
as the successor to Pocahontas Fuel. It opposes the request for a remand
to the judge. In Consol's view the adjudicative process, triggered by its
application for review of the notice of violation, has been brought to an
end by the Court 1 s finding that the alleged violation in fact occurred"
Consol submits that because the abatement period was suspended pending
final administrative action on the question of violation, the appropriate
course at the present time is for the Secretary to determine the rate of
pay he believes is appropriate and to set a new period in which abatement
must be accomplished. Thereafter, if abatement is not accomplished by
paying Mullins the amount he is due, Consol suggests that a failure to
abate withdrawal order would be appropriate. Consol dismisses Mullins'
request for further proceedings to determine costs and attorneys fees,
stating that such an award is not authorized in this proceeding.
In a two-page brief the Secretary of Labor submits that "it is clear
that the D.C. Circuit instructed this Commission to compute the amount
that Mullins should receive from Consol. Administrative law judges of
this Commission routinely determine amounts of back pay and interest
due to complainants after both complainants and respondents have
briefed the issues relating to such awards."
The Court of Appeals has determined that compensation at the lower
rate was impermissible, and although Mullins was officially "classified"
as a laborer at the time of his transfer, based on the stipulations of
fact in the record, the "regular rate of pay" that Mullins received
"immediately prior" to his transfer, in fact exceeded the laborer's
classification rate. The Court did not determine, however, what the
"regular rate of pay" received by Mullins "irrnnediately prior to his
transfer" actually was, i.e., the Court did not establish a precise
dollar figure at which Mullins should have been compensated after his
transfer. The Court observed that the appropriate rate was at least
greater than the $42.75 per shift rat~ due a laborer, but not necessarily
the $47.25 per shift rate due a roof bolter. The Court left the precise
rate due Mullins to be resolved as an "administrative.function."

1623

We have carefully reviewed the Court's decision, the judge's decision,
and the arguments of the parties concerning the appropriate forum and
method of resolving the question remaining in this case. For the reasons
that follow, we reject the judge's rationale and the operator's argument
that the Commission has no present role to play in the further administrative proceedings ordered by the Court. In the joint "Stipulation of Issues"
submitted to the administrative law judge at the outset of this litigation
the parties framed the issues to be decided in the administrative adjudicative
proceeding as follows:
(1)

What is the meaning of the phrase "regular rate
of pay received by him immediately prior to his
transfer" as used in section 203(b)(3) of the Act?

(2)

Given the meaning accorded the phrase of section
203(b)(3) set forth above and based on the facts
stipulated by the parties, is Pocahontas in violation of section 203(b)(3) of the Act?

The Court of Appeals has resolved the second question: Pocahontas violated
the Act by paying Mullins at the general inside laborer's rate after his
transfer. The parties have also been given a partial answer to their first
stipulated issue: "'The regular rate of pay' is the dollar rate - the rate
at which the miner was actually remunerated for the work he did - irrespective
of his job classification" (664 F.2d at 299); "Mullinsi entitlement was the
rate of compensation actually and regularly received immediately prior to his
transfer, and not the lower rate of a general inside laborer" (664 F.2d at
307); "the phrase 'regular rate of pay' in the pay-maintenance section means
the rate at which the transferring miner was actually and reguiarly compensated when the transfer occurred" (664 F.2d at 310); and "Mullins became
legally entitled to compensation for his post-transfer work at not less than
the rate at which he was actually and regularly paid immediately prior to
transfer" (Id.) • Jj
Two "interstices in the statutory formula" identified by the Court
(664 F.2d at 310 n. 117) remain to be filled: (1) what period of time constitutes the time "immediately prior" to Mullins' transfer, and (2) what
was the "regular rate of pay" received by Mullins during this period?
Following resolution of these two questions, a precise dollar
amount must be awarded to Mullins before this administrative adjudication is completed. Absent a specific monetary award based on Mullins'
"regular rate of pay" "immediately prior to" his transfer, little relief
will have been afforded the affected miner after eight years of litigation.
The Court specifically ordered computation of the amount due Mullins.
This should be done on the remand herein ordered.

J:./

The questions and issues resolved by the Court are now the law of the

case.

1624

Although the Court observed that "[t]he occasion for remand is not
a need for additional evidence or fact-finding" (664 F.2d at 310 n. 117),
this dictum statement made in passing cannot be read as a bar to further
proceedings if such, in fact, are necessary to finally resolve this
dispute. Because the parties heretofore have not focused on the precise
questions remaining, we are of the view that opportunities for further
briefing from the parties on the meaning of the phrase "regular rate of
pay ••• immediately prior to transfer", and its application to the facts
of this case, should be had before a fully adequate decision can be made
by the judge. In light of the significant passage of time since this
litigation began, further evidence, perhaps stipulated, as to the
amounts that Mullins had actually received and the amounts due will be
necessary before a final award can be made.
The case is remanded to the administrative law judge for further
proceedings consistent with this decision. Specifically, if the
parties find that further litigation, rather than an appropriate
settlement of this case, is necessary, further briefs from all parties
on the meaning of the phrase "regular rate of pay ••• immediately
prior to his transfer" and its application to the facts of this case
shall be submitted, and a specific determination of the amount due
Mullins must be made. We further order that the proceedings on
remand be expedited. 3/

3/
Commissioner Backley took no part in the consideration or disposition
of this case.

1625

Distribution
Michael McCord, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Timothy M. Biddle, Esq.
Crowell & Moring
1100 Connecticut Ave., NW
Washington, D.C. 20036
Steven B. Jacobson, Esq.
Decastro, West & Chodorow, Inc.
10960 Wilshire Blvd., Suite 1800
Los Angeles, California 90024
Harrison Combs, Esq.
United Mine Workers of America
900 15th St., N.W.
Washington, D.C. 20005
Administrative Law Judge Charles C. Moore
FMSHRC
5203 Leesburg Pike, 10th Floor
Falls Church, Virginia 22203

1626

Administrative Law Judge Decisions

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE Of' ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FW3

Application for Review and
Notice of Contest Proceeding

CORP~~-tATON,

Petitioner
v

Docket No: WEST 82-72-RM
Citation No: 578862

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)~
Respondent

Docket No: WEST 82-73-RM
Citation No: 578863
Docket No: WEST 82-75-RM
Citation No: 578865
Docket No:WEST 82-76-RM
Citation No: 573980
Docket No: WEST 82-77-RM
Citation No: 573981
~

Docket No: WEST 82-78-RM
Citation No: 573982
Docket No: WEST 82-79-RM
Citation No: 573983

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Civil Penalty Proceedings
Docket No: WEST 82-134-M
A.O. No: 48-00152-05056

1/

Docket No: WEST 82-135-M
A.O. No: 48-00152-05059 H

v.

Docket No: WEST 82-172-M
A.O. No: 48-00152-05061

FMC CORPORATION,
Respondent

Docket No: WEST 82-183-M
A.O. No: 48-00152-05012

FMC Mine
1/ There are three citations involved in this docket.
number 573981 is included in this decision.

1628

Only citation

Appearances:

John A. Snow,
• , Vancott, Bagley, Cornwa.11 & McCarthy,
50 So. Main Street, Suite 1600, Salt Lake City, Utah
for Respondent and Stephen Kramer, Esq., Office of the
Solicitor, U.S. Department of Labor, 4015 Wilson Boulevard,
Arlington, Virginia.

Before:

Judge Moore
DECISION

The following "Statement of Facts " is adopted from Respondent's briefo
"FMC owns and operates 9 mobile cranes in conjunction with the operation
and maintenance of its surface facilities at its mine in Westvaco, Wyomingo
Periodically, the mobile cranes were used to lift men from the ground to
elevated positions where they could perform repair and maintenance taskso
(Trial Transcript, hereinafter "Tr." 153, 154). This practice was conducted
by all of the mine operators in the trona basin. (Tr. 7).
In March or April, 1981, Merrill Wolford~ an inspector for the Mine
Safety and Health Administration ("MSHA"), became concerned about the
practice of lifting men with mobile cranes. (Tro 7, 55). Wolford discussed
the situation with his supervisor and his district manager, and a decision
was made to apply the man-hoisting standards embodied in 30 C.F.R. §57.19
to the practice of lifting men on the surface with mobile cranes. Tr. 7,
8, 55, 56). This decision representedi a departure from past MSHA policy
where inspectors were "basically directed not to issue citations" on this
practice. (Tr. 56)
In accordance with this decision, Wolford informed FMC that MSHA was
going to begin applying the §57.19 Man-Hoisting standards to surface crane
operations beginning July 1, 1981, and until that date, FMC was required
to use "spotters" whenever men were lifted with mobile cranes. (Tr. 8, 9,
35, 36). In response, Julius Jones, safety manager for FMC, on June 4, 1981,
informed Melvin Jacobsen, MSHA's supervisor of mine inspectors, that FMC
felt that the §57.19 Man-Hoisting standards applied only to underground or
shaft operations utilizing hoists and not to surface repair and maintenance
operations utilizing mobile cranes. (Tr. 9, 10).
FMC continued using mobile cranes on the surface to lift men. MSHA
inspectors continued to visit the FMC mine, and, even past the July 1,
1981 deadline, citations were not issued to FMC for their practice of
lifting men with mobile cranes.
On approximately November 25, 1981, Wolford visited the FMC mine and
made inquiries concerning FMC's practice of using mobile cranes on the
surface to lift men. (Tr. 11). He issued no citations. Wolford returned
to the mine on December 8, 1981, with Paul Talley, another MSHA Inspector

1629

and issued the Order and Citations at issue herein. (Tr. 12). FMC filed
an Application for Review and Notices of Contest on December 21, 1981, and
a hearing was held in Green River, Wyoming, on April 13, 1982."
Also it was stipulated that although the civil penalty cases associated
with the review proceedings had not yet been filed, evidence pertaining
to those penalty cases would be received so that they could be decided,
based upon the record already made. The civil penalty cases listed in the
caption above were assigned to me after the trialo
The order and all of the citations allege violations of various subsections
of 30 C.F.R. §57ol9. That section has the heading 11 Man-hoisting 11
The preamble
under the heading states as follows:
0

The hoisting standards in this section apply to those
hoists and appurtenances used for hoisting persons.
However, where persons may be endangered by hoists and
appurtenences used solely for handling ore, rock, and
materials, the appropriate standards should be appliedo
Emergency hoisting facilities should conform to the extent
possible to safety requirements for other hoists, and
should be adequate to remove the persons from the mine with a
minimum of delay.
The first paragraph quoted is a prime example of studied ambiguity.
The first sentence says the standards apply to hoists "used for hoisting
persons." The second sentence says the standards apply to other hoists. If the
drafter of this preamble had the desire to foster litigation, I am confident
that the desire will be fulfilled. Fortunately, in this case, I do not have
to make a decision as to whether hoists that are not used for man-hoisting are
covered by the standards. While the Solicitor's brief makes the argument that
such non-manhoists are covered, MSHA has not taken that position in this case
because the only cranes cited were those the inspector thought had been used
for man-hoisting.
It is obvious that a mobile crane is a hoist in the sense that it lifts
things. It can hoist men and materials from one elevation to another. The
terminology used for various parts of the mobile crane (See Gov. Exh. 1),
include a point sheave for the gib-boom hoist, a point sheave for the main
hoist, and a main hoist rope. But if any device which is used to hoist
material is a "hoist" within the meaning of 30 C.F.R. §57.19 i t raises the
question of why it took the inspector almost 8 months after he learned that
men were being hoisted with the mobile cranes before issuing the withdrawal
order and citations. At the trial I tried unsuccessfully to determine when
and why MSHA changed its position regarding the applicability of the standard
in question to mobile cranes.]:_/.

'!:_/ JUDGE MOORE: Was there some reason why at one point MSHA thought it was
not required on these particular cranes; the various standards you are
talking about?

1630

MSHA's hesitancy becomes more understandable upon reading the definition of hoists in 30 C.F.R. 57.2. That definition says that hoist
"means a power-driven windlass or drum used for raising ore, rock, or other
material from a mine, and for lowering and raising men and material." The clear
implication is that the men, material rock and ore are to be lowered into
an underground mine and raised from it by means of a hoist. Nothing in this
fn. 2 (continued)
MR. WOLFORD: No, sir. I donvt believe so. I became interested in it after
hearing about some of the accidents and seeing an accident in Salt Lake City
where a person was killedo
JUDGE MOORE: All right. The other thing is a question that Mr. Snow brought
up. Why wasn't there an imminent danger when you first found it? Why did
it become an imminent danger on December 8?
MR. WOLFORD~ Well, at the time I found it and observed it~ as I said?
contacted my supervisor, identified the people---JUDGE MOORE: Well, why did you contact him?
MR. WOLFORD: Because I wanted some instruction on whether or not we could
apply the hoisting standards to these cranes. We didn't have any other
standards that would really apply.
JUDGE MOORE: Well~ that's what I meant a while ago. Was there some reason
why you didn't think they applied at one time.
MR. WOLFORD: I haven't been an inspector that long and I have been--my self
and Mr. Talley have asked for, over the last three years, have asked for
direction?
•
MR. WOLFORD: Yes, sir.
JUDGE MOORE: Now, was it--did you ask for the direction because of the
imminent danger part of it rather than just the citation.
MR. WOLFORD: No. I felt it was a hazard and had been for some time. And
really it had been basically directed not to issue citations on it and--I
haven't personally seen anyone being hoisted and I had a conflict there. And
I had told my supervisor that if I found it, I would issue the appropriate citation on it. And he started checking. I haven't personally observed
anyone being hoisted until the one time at another mine. And these people
used spotters from that point on until they got the devices installed on
the cranes. In fact, all of the other operators here did it with the
exception of FMC.
JUDGE MOORE: Well, if FMC had been, on December 8, hauling men and you went
out there and using a spotter, would you have still said it was an imminent
danger?
MR. WOLFORD: No, sir. I think if they were using the new safe guidelines
that we had laid out earlier---JUDGE MOORE: That would be the difference between imminent and non-imminent
danger?
MR.WOLFORD: Yes.
MR. SNOW: In fact, they are still using the crane without the two-blocking
device--anti two-blocking device?
MR. WOLFORD: I don't know.
MR. SNOW: You don't know if FMC is still using that?
MR. WOLFORD: Not officially.

1631

definition would seem to include a crane which raises men on the surface up to
various structures for the purpose of making repairs and adjustments. Likewise,
the definition contained in A Dictionary of Mining, Mineral, and Related Terms
published by the Bureau of Mines in 1968 makes no mention of mobile cranes in
the definition of hoist. }__/ The only way a mobile crane can fit into these
definitions would be if it were positioned over a shaft and used to lower and
raise men and materials in the shaft.
Some of the·mandatory standards under 30 C.F.R. §57.19 are inconsistent with the idea of a mobile crane that is used to lift men from the
surface to .elevated structures coming within the meaning of the word "hoist"
in those standards. For example §57.194 says that "any hoist •••• shall be
equipped with a brake •••• capable of holding its fully loaded cage •••• at any
point in the shaft." §57.19.2 states "hoists shall be anchored securely. 11
Mobile cranes are not anchored. §57.19.95 provides for signaling devices on
the shaft bottom or lower deck of the sinking platform.
fn. 2 (continued)
MR. SNOW: Well, you do know that from your supervisor telling you that FMC
is still using the crane, don't you?
MR. WOLFORD~ He has mentioned that he has allowed FMC to use the crane.
MR. SNOW: And they're still using it as far as you know based on what your
supervisor told you?
MR. WOLFORD: I don't know.
JUDGE MOORE: What was your answer? I didn't hear.
MR. WOLFORD: Not that I know of.
JUDGE MOORE: You don't know whether they're still using it or not?
MR. WOLFORD: No. I received a call from FMC, from Mr. Bob May-- I don't
know--two to three weeks ago telling me they had a job and they wanted to
hoist some people. And I told him I would have to talk to my supervisor
about it. But as far as I was concerned I would not allow ito
Mr. SNOW: But you know your supervisor has permitted it?
MR. WOLFORD: Yes. I think he has.
l_/ hoist. a. A drum on which hoisting rope is wound in the engine house,
as the cage or skip is raised in the hoisting shaft. Pryor, 3. b. An
engine with a drum, used for winding up a load from a shaft. See also
winding engine. C.T.D. c. The windlass mechanism incorporated as an
integral part of a power-driven drilling machine used to handle, hoist, and
lower drill-string equipment,, casing, pipe, etc., while drilling, or to snake
the drill from place to place.
Long. d. The act or process of lifting
drill-string, casing, pipe, etc., while drilling, or to snake the drill from
place to place. Long. d. The act or process of lifting drill string, casing,
or pipe out of a borehole. Long. e. A power-driven windlass for raising ore,
rock, or other material from a mine and for lowering or raising men and
material. Long. Also called hoister. Fay. f. The mechanism by which a
bucket or blade is lifted, or the procesS"Of lifting it. Nichols. g. The
amount of ore, coal, etc., hoisted during a shift. Fay. h. See draw works.
B.S. 3618, 1963, Sec. 3.
~-

1632

After full consideration of the definitions referred to above and all
of the standards contained in 30 C.F.R. §57 .19 I am convinced that those
standards were intended to apply only to lifting devices used to raise or
lower men and material from or to an underground mine site. It follows that
the citations were improperly issued and they are accordingly vacated.
As to to the imminent danger order, an imminent danger can exist even if
there is no violation of a health or safety standard. If the inspector in
this case had gone to the mine and learned that men were being hoisted
without two-blocking devices, etc., and believed that that in itself constituted
an imminent danger, ne could have properly issued a closure order. In this
case it appears that he waited approximately 8 months to issue such an order
because he was doubtful as to the applicability of the standards in 4uestion
to mobile cranes. As indicated by the opinion herein I think bis doubts
were well founded. but an imminent danger was not created when the decision
was made to apply hoisting standards to mobile cranes. If an imminent danger
existed it existed in Harcl1 or April of 1981 and an order should have been
issued at that time.
Estopple can play rio valid part in a matter involving health and safety.
Therefore tne fact that the inspector did not issue the order in March or
April does not stop him from doing so at a later date. Also, an inspector
is entitled to change his mind as to whether or not an imminent danger exists.
In this case, however, it does not' appear there was any change of minde The
inspector issued the imminent danger order when he decided to issue the
citations as though he thought therJ was a necessary connection between the
violation of a standard and an imminent danger. These circumstances,
together with the fact that the inspector's supervisor still allows men to
be lifted by the same mobile cranes, convince me that the existence of an
imminent danger has not been establishedo The withdrawal order is accordingly
vacated.

(}lMs em~( J;

Charles C. Moore, Jr.,
Administrative Law Judge
Distribution: By Certified 1".lail
Stephen Kramer, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson Boulevard, Arlington, Virginia 22203
John A. Snow, Esq., Van Cott, Bagley, Cornwall and McCarthy,
50 So. Main Street, Suite 1600, Salt Lake City, Utah 84144

1633

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

September 1, 1982

SECRETARY OF LABOR,
Petitioner

Civil Penalty Proceedings
Docket No. WEVA 80-516
AC No. 46-01436-03094

v.
Docket No. WEVA 80-517
AC No. 46-01436-03095

CONSOLIDATION COAL COMPANY,
Respondent
AMENDMENT TO DECISION
The Decision entered on August 25, 1982, is Ai~ENDED by changing
the "Distribution!! to read as follows:

,_.,,,, 1 • - ,.

.

'.!f:

(.(:>,/ ·,:,. ' . '1't-((1./'/.."'7_
WILLIAM FAUVER, JUDGE

"Distribution:"
Robert Cohen, Esq., US Department of Labor, Office of the Solicitor,
4015 Wilson Boulevard, Arlington, VA 22203
HJM Little John, Consolidation Goal Company, 1800 Washington Road,
Pittsburgh, PA 15241

1634

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 3 1982
SECRETARY OF LABOR,
MINE SAFETY fu.iD HEALTH
ADMINISTRATIOd (MSHA),

Civil Penalty Proceedings
Petitioner

Vo

Docket Nos. YORK 81-12
YORK 81-18
YORK bl-24
YORK 81-25

HETTIKI COAL CORPORATION,

Respondent
HETTIKI GOAL COl{POAATilh'lN,

Gobbler's Knob Mine
Contests of Citations and Order

Applicant
Docket Nos. YORK 80-107-R
YOKIZ 80-109-R
YORK 80-110-R
YORK 80-113-R
YORK 80-114- R
YORK 80-115-R
YORK 80-116-R

Vo

SECRETARY OF LABOR,
MINE SAfETY AND HEALTH

ADMINISTRATION (MSHA),
Respondent

Gobbler's Knob Mine
DECISION
Appearances:

Michael Bolden, Esq., John H. O'Donnell, Esq., and
Leo J. McGinn, Esq., Office of the Solicitor,
U. S. Department of Labor
Ralph M. Burnett, for Mettiki Coal Corporation

Before:

Judge William Fauver

These civil pena~ty and review proceedings were consolidated and heard
under sections 105 and 110 of the Feaeral Mine Safety and Health Act of 1977,
30 U. s.c. § 801 ~ ~· Both parties were represented by counsel and have
submitted proposed findings, conclusions, and briefs.
riaving considered the contentions of the parties and the record as a
whole, I find that tne preponderance of the reliable, probative, and substantial evidence estabiishes the following:

1635

FINDINGS OF FACT
1. At all pertinent times, Respondent, Mettiki Coal Corporation,
operated the Gobbler's Knob Nine in Garrett County, 1VJ.aryland, which produced coal for sales or use in or substantially affecting interstate
c ornme r c e.

Docket Nos. YOKK 80-107-R, 80-109-R, and 81-18
rder of \Ji thdrawal No. 63L.7ll5 and Ci ta ti on

• 632707

2. At the time of an inspection on June 5, 1980, Mettiki was constructing an overcast in the tracK uaulage supply entry. Tt1e overcast was to split
the air so the belt entry would be isolated. A cavi
had been blasted with
explosives and two walls were under construction on either side of the cavity.
The cavity was about 20 feet in diagonal, with brows, including overhangs
averaging 3 to 6 feet, and it extended 6 to 8 feet above the coal seam.
The haulage ways were frequen
used and miners traveled this area on foot.
There was no wire screen mesh installed over the cavity. Mettiki~s
was,
at some point, to cover the cavity with a canopy of concrete block. A canopy
is routinely placed in such an overcast construction. At the time of the
inspection the cavity was not canopied and it was not actually in the process
of being canopied (although plans called for a canopy later), and the cavity
had so existed for up to 10 days with miners passing under it. Installing
the wire mesh would not have interfered wifh the later installation of the
canopy or the completion of the overcast.
Paragraph 23, page 11, of Mettiki 's approved roof control plan provided:
Where falls occur and roof is to be supported by
roof bolting, wire screen will be bolted to the entire
cavity in a mobile haulage entry (track, belt, supply
and active shuttle-car entries). \/ire screen will not
be required in the fall cavity top when the top is
massive sandstone, however, wire screen shall be bolted
to the fall cavity sides. Tt1e use of wire screen is not
necessary if the cavity is canopied.
3. Inspector Evanoff was inspecting the cavity 10 days after the blast.
Inspector Evanoff did not prod the overhang brows for fear of causing a fall.
tie observed that the sides of the cavity were not supported with wire mesh
screen and that the brows were not adequately supported. The arch of the
cavity ceiling was bolted and plated on 4-foot centers.

1636

4. He then issued a Withdrawal Order No. 632705 for a violation of
30 CFR § 75.200. 1/ The order reads in part:
The approved roof control plan is not being complied at
the 39th break of the No. 5 entry over the
track haulage. A cavity was created over the track haulway that is
approximately 6 to 8 feet above the coal seam, and overhanging brows that are not adequately supported are protruding
out towards the center of ~he cavity, at a distance of
approximately 3 to 6 feet and they extend around the complete
cavity. Wire screen was required to be bolted to the cavity
areas and wire screen was not installed. This track
was examined by a preshift examinero

The condition was abated by June 18, 1980, by ins
additional
roof bolts and installing a wire screen at the top of the cavity
and bringing it around the overhanging browse
::>o

su~porting

6. On June 5, 1980, the inspector also issued Citation No. 632707,
citing JU CFR 75.303, }:_/ because the area had been preshifted a number of
times but the condition in the cavity with the
brows had never
been described

];/

Section 75.200 provides:
"Each operator shall undertake to carry out on a continuing basis a
program to improve the roof control system of each coal mine and the means
and measures to accomplish such system. The roof and ribs of all active
underground roadways, travelways, and working
shall be supported or
otherwise controlled adequately to protect persons from falls of the roof
or ribs. A roof control plan and revisions thereof suitable to the roof
conditions and mining system of each coal mine and approved by the Secretary
shall be adopted and set out in printed form on or before May 29, 1970. The
plan shall show the type of support and spacing approved by the Secretary.
Such plan shall be reviewed periodically, at least every 6 months by the
Secretary, taking into consideration any falls of roof or ribs or
of support of roof or ribs. No person shall be proceed beyond the last
permanent support unless adequate temporary support is provided or unless
such tempora!y support is not required under the approved roof control
and the absence of such support will not pose a hazard to the miners. A copy
of the plan shall be furnished to the Secretary or his authorized
tive and shall be availaole to the miners and their representatives.
'L./ ::iection 75 .3U3 provides, in part:
"Within 3 hours immediately preceding the beginning of any shift, and
before any miner in sucll shift enters the active workings of a coal mine,
certified persons designated by the operator of the mine shall examine such
workings and any other underground area of the mine designated by the Secretary or his authorized representative."

1637

in a preshift report. The parties, at the hearing, stipulated that if a
violation of 30 CFR § 75.200 was proven as stated in Order of Withdrawal
No. 0632705, then there is a violation of 30 CFR § 75.303 for not reporting
the condition in the preshift report; otherwise both the order of withdrawal
and the citation must fall together.
7. About two months after the order and citation, at the direction of
MSHA, the roof-control plan was revised to require wire screening over overcasts created by shooting or blasting. The new paragraph provided:
When an overcast is being developed over a track, belt or
supply entry; planks or
will be used with bolts for
roof support if the overcast is cut with a continuous miner;
wire screen will be used if the overcast is created by
shootingo

8. At 8 p.m. on June 5, 1980, Inspector Hunt observed coal and dust
spillage estimated to be 35 to 50 tons, around the feeder in the No. 5
No. 52 Break. The accumulations of loose coal and coal dust were about 5
feet deep and 10 feet long. In the shuttle car roadway outby the feeder, he
observed accumulations of loose coal in drifts 4 inches to 3 feet deep for
a distance of about 30 feet. Over the entire 16-foot width in the No. 7 and
No. 8 Entries between the Nos. 53 and 44 crosscuts, he observed accumulations
of loose coal and coal dust 2 inches deep extending for about 800 feet. He
also observed accumulations of loose coal and coal dust up to 6 inches deep
at various locations.
9. The inspector issued Order of Withdrawal No. 629316, citing the
accumulations observed as a violation of 30 CFR § 75.400, which provides:
Coal dust, including float coal dust deposited on
rock-dusted surfaces, loose coal, and other combustible
materials, shall be cleaned up and not be permitted to
accumulate in active workings, or on electric equipment therein.
lU. When he later inspected the preshift books, ne found no entries
concerning coal spillage around the feeder or in the entries. He then
issued Citation No. 62~317
a violation of JO CFK § 75.303 see
footnote 2). This citation reads in part:
An inadequate preshif t examination was performed of the
right mains section because of the conditions stated on Order
No. 629316 dated 6-5-80 were not reported or recorded. The
last examination was made by Michael Fulmer between 1:45 p.m.
and 2:30 p.m. on 6-5-80.

1638

11. A witness for Mettiki testified that a layer of coal, about 2 or
2 1/2 feet, is used as the mine floor in the Gobbler's Knob Mine because the
underlying material is "fireclay" which is slippery when wet. The vehicles'
tires grind up the coal and create accumulations that may appear to be spillage.
Respondent also presented evidence that design defects in the feeder in the
Right Mains Section produce a considerable amount of spillage. The ramp
operator is charged with cleaning up the spillage around the feeder at the
end of his shift. On June 5, 1980, 2:15 p.m., the preshift examiner for
the afternoon shift helped scoop up the accumulations around the feeder after
it had processed 488 tons of coal. After inspecting the feeder area, he
walked the shuttle car roadway,. found no accumulations of coal and reported
no accumulations or spillage in the preshift book. This was the last entry
the inspector found in this area.

80-115-R and 81-12
Citation No. 629318

YOfu~

12. The inspection was resumed on June 9~ 1~80, when Inspector Hunt
observed a miner repairing a scoop with a hand-held drilL The drill was
equipped with a locking device that allowed the drill to be operated without
constant hand or finger pressure. The miner had not activated the locking
device and was using constant finger pressure to operate the drilL
13. Locking devices had been removed or deactivated on all of Hettikis"
other hand-held drills, but not this oneo

14.

Inspector Hunt issued Citation No. 629318 for a violation of 30 CFR
The citation reads in part: "The three-eighths-inch, hand-held
electric drill being operated on the surface in front of the bathhouse was
not equipped with controls requiring constant hand or finger pressure. There
was a locking device on the control." ]./ The cited condition was abated by
removing the automatic locking device from the drill.
§ 77.402.

YORK 80-110-R and 81-24
Withdrawal Order No. 632708

15. On June 9, 1980, Inspector Evanoff observed, and reported in Withdrawal Order No. 632708, unstable roof conditions in the slope track haulage
"at a point beginning approximately 21 inby the No. 20 break and extending
inby for approximately 20 feet." Tt1e roof was severely cracked on the left
side of the entry and cracks extended to the center of the entry. Wooden
crossbars installed there were bowed down from overhead pressure and the
uncracked. part of the roof was "drummy" when tested (meaning that the roof
was under heavy pressure). This roof area had been reported in the preshift
examination book (b:OO a.m. -- 6:40 a.m.) with a notation that a barset was
needed. At tile time of inspection, 1:30 p.m., no work had been performed
to correct the roof condition and this area had not been dangered off. Personnel were subject to walk under the cited roof area. The foreman had a
list of preshift-reported conditions and planned to correct the various
conditions as he came to them.
}_/

Section 77.402 provides:
"Hand-held power tools shall be equipped with controls requiring constant hand or finger pressure to operate the tools or shall be equipped
with friction or other equivalent safety devices."

1639

Docket No. YORK 81-24
Withdrawal Urder No. 805331

lb. On June 1, 1980, about 3:00 p.m., Inspector Spencer Shriver observed, and reported in Withdrawal Order No. ~Oj331, that the daily examination book did not record unsafe conditions of the hoisting equipment, i.e.,
spots of wear, corrosion, lack of lubrication, accumulation of dirt and conditions stated in Order No. 629278, which had been issued on May 29, 1980.
17. 1'1ettiki does noc deny the violation charged in Order lfo. 629278,
but defends the charge in Urder No. 805331 on the grounds that:

lo

The hoist was shut down, except for necessary repair
personnel, by Order No. 629278, and had not been reopenedo

2.

Order No. 805331 included the same conditions already
covered by O.rder No. 6292nL

3

Metticki has paid the penalty assessed for Order
No. 629278, and should not be subject to another
penalty for the same conduct.
DISCUSSION WITH FURTHER FINDINGS

Order of Withdrawal No: 632705 and Citation No. 632707
In charging a violation of Mettiki's roof-control plan, the Secretary
contends that the provision "where falls occur * * * wire screen will be
bolted to the entire cavity" applies to both intentional and unintentional
roof falls. He argues that the effects of an intentional fall are even more
dangerous than those of an unintentional fall, because intentional falls loosen
rock that would not otherwise be loosened, so that wire screening is all the
more necessary in intentional falls. He also argues that the addition of a
new paragraph to Hettiki's revised roofcontrol plan, Paragraph 24, shows that
M8HA never accepted Mettiki's interpretation of the screening requirement. The
Secretary proposes a penalty of $2,UUO.
The parties stipulated that, if a violation of the roof-control plan is
found, l<.espondent would admit a violation of the preshift examination standard.
The Secretary proposes a penalty of $240 for that citation.
Mettiki argues that it had been its practice since 1977 not to use
wire screen over cavities where canopies were under construction and that
previous inspectors had not taken exception to this practice. It
contends that the term "falls" in its original roof-control plan was an
ambiguity apparent to MSHA in the past and that Mettiki should not be held
liable for reliance on one interpretation of an ambiguous term. Finally, it
argues that the brows and cavity extensions were not hazardous.

1640

I find, based upon the inspector's testimony, that the condition of the
cavity was dangerous. He observed that the overhangs were loose, cracked,
and JUSt short of being an imminent danger. Additional support should have
been provided.
I find that the words "where falls occur" in Paragraph 23 of the
roof-control plan reasonably mean intentional falls as well as unintentional falls. The cavity was therefore required to be supported by wire
screening. The fact that Mettiki had not screened cavities on four prior
occasions without being cited for a roof-control
violation reduces,
but does not eliminate, its negligence. There was an unwarrantable failure
to comply. Based upon the parties' stipulation, Respondent is also deemed
to have violated 30 CFR § 75.303.
Withdrawal Order No. 629316
Metticki admits a violation of 30 CFR § 75.400 as to the accumulation
of coal and coal dust observed along the sides of the feeder, but contends
that other accumulations, observed in the entries and crosscuts, were not
violations. Its ar
includes the
main
s:
1. Because of a wet, fire-clay underlayment, MSHA permitted Mettiki to
leave a coal base for roadways. Wheeled equi
running on the coal base
would create a "fine powder" of 2 to 6 inches during a normal shift. MSHA
was aware of and approved l'lettiki's clean-up program, which called for
and rockdusting the face area at the end of each shift and to clean and dust
outby areas once each week.
2. Beginning at No. 53 break and extending to No. 44 break, there was a
coal base of about 2 inches in tl1e entries, but this area was not
used
by the mine and "was not effectively
of the mine workings." Mettiki
also contends, "MSHA recognizes and it is the clear standard of practice that
these entries would not be part of MSHA inspections," Mettiki Br. (July 9,
1982), P• 3.
As to Point 1, MSHA did not present conLrary evidence, and the proof does
not preponderate to establish a violation as to the accumulations in the shuttle
car roadway outby the feeder.
As to Point 2, the evidence shows that the 800-foot area between crosscuts
44 and 53, described in the inspector's order, was being used to haul timber.
This support's the inspector's contention that the area was an active working
subject to 30 CFR 75.400.
The facts as to the accumulation around the feeder establish a most serious
violation, allowing an accumulation of 35 to 50 tons of coal and coal dust in a
single shift. Operating with a known defective feeder and allowing such large
accumulations constituted gross negligence. It also created a serious hazard
of propagating a mine fire or explosion. There was an unwarrantable failure
to cou1ply.

1641

Citation No. 629317
The parties have stipulated that the inspector observed impermissible
accumulations of coal in violation of 30 CFR § 75.400 when he issued this
citation, which was for an improper preshift examination. Mettiki argues
that the spillage observed by the inspector had accumulated after the 2:15
p.m. preshift examination and ttlat the prest1ift report book was accurate.
It offers several explanations for the volume of spillage observed by the
inspector.
First, the feeder processed 488 tons of coal per shift, making extensive accumulations possibleo Second, the feeder was broken and operating
slower than normal so that when man cars dumped their loads of coal quickly,
as they usually did, more than the normal amount of spillage resulted. This
condition is characterized by Mettiki as a "design defect." Third, the other
accumulations observed by the inspector were simply part of the haulage road
surface covering the fireclay. Mettiki moved for summary judgment at the
hearing with respect to this citation based on these arguments, stating that
the Secretary had failed to establish a prima facie violation.
I deny the motion. The pure volume of spillage in this case raises a
significant question of fact as to how long the accumulations had existedo
However, 11ettiki presented the testimony of the preshift examiner, who
testified that there were no accumulations of coal and coal dust when he made
the preshift examination, and this testimony was undisputed. The testimony
of the government's sole witness on this charge establishes only that the
coal accumulations existed 6-1/2 hours after the preshift examination. When
asked, "how long this accumulation had lasted before [he] got there," the
government inspector responded, "I'm not exactly sure." The government did
not meet its burden of proving that violative accumulations existed when the
preshift examination was conducted.
Citation clo. 629318
A Hettiki employee was repairing a scoop in front of the bathhouse,
using a 3/8ttl inch hand-neld drill that had a locking device that would permit
the drill to operate without constant finger pressure. The drill operator did
not have the locking device on at the time of the inspection, but the locking
device could be pushed into position accidently or deliberately so that constant finger pressure would no longer be required to keep the drill running.
Mettiki's Foreman stated that management knew of the requirement and had
removed the locking device from other drills on the mine property. For
some unexplained reason, Mettiki had failed to remove the locking device from
the drill in question.
The locking device is a violation of the safety standard in 30 CFR
77.402. This is a serious violation. If a drill in a locked position
goes out of control it could injure the operator or sever the electric
cord and cause an electric shock or fire hazard.

§

1642

Withdrawal Order No. 632708
A violation of 30 CFR !i 75.200 occurred as alleged. The roof was not
adequately supported to protect miners from falls of roof or ribs. The area
cited, for a distance of 20 feet, was severely cracked in parts and drummy
and the wooden crossbars were bowed from overhead pressure. Mettiki
showed gross negligence in failing either to correct this condition or to
danger off the area promptly after the preshift report. There was an unwarrantable
failure to comply.
Withdrawal Order Noo 805331
This violation was proved. The order involves a different standard (daily
examinations) from the standard involved in Order No. 629708 (preshift examinations), and does not constitute a double charge for the same condition.
However, considering that there was a previous order on the hoisting equipment when Order No. 805331 was issued, the failure to report unsafe conditions
as to the hoisting equipment was not a serious violation.
CONCLUSIONS OF LAW
1. The Commission has jurisdiction over the parties and subject matter
of tnese proceedings.
2. Mettiki violated 30 CFR !i 75.200 as charged in Withdrawal Order No.
o327US. Based on the statutory criteria for assessing penalties, Mettiki is
assessed a penalty of $500 for this violation.
3. Mettiki violated 30 CFR § 75 .303 as charged in Citation No. 632707.
Based on the statutory criteria for assessing civil penalties, Mettiki is
assessed a penalty of $60 for this violation.
4. Mettiki violated 30 CFR § 75.400 as charged in Withdrawal Order No.
629316 with the exception of the allegation of accumulations in the shuttle
car roadway outby the feeder. Based on the statutory criteria for assessing
penalties, Mettiki is assessed a penalty of $1,500 for this violation.
5. The' government failed to meet is burden of proving a violation as charged
in Citation No. 639317.
6. Mettiki violated 30 CFR § 77.402 as charged in Citation No. 629318.
Based on the statutory criteria for assessing penalties, Mettiki is assessed
a penalty of $300 for this violation.
7. Mettiki violated 30 CFR § 75.200 as charged in Withdrawal Order No.
o327Utl. Based on the statutory criteria for assessing penalties, Mettiki is
assessed a penalty of $1,200 for this violation.

1643

8. Mettiki violated 30 CFR § 75.1400-3(£) as charged in Withdrawal Order
No. 805331. Based on the statutory criteria for assessing penalties, Mettiki
is assessed a penalty of $25 for this violation.
Proposed findings and conclusions inconsistent with the above are
rejected.
ORDER
WHEREFORi IT IS ORDERED:

1. Mettiki shall pay the Secretary the above penalties, in the total
amount of $3,585.00, within 30 days from the date of this Decision.
2. The withdrawal orders and citations cited in the Conclusions of Law,
above, are AFFIRHED with the following exceptions:

a.

Withdrawal Order No. 629316 is MODIFIED to delete, .from
the description of 11 Condition or Practice," the allegation of accumulations of coal and coal dust in the
snuttle car roads. As MODIFIED, it is
AFFIRMED.

o.

Cii:ation ifo. 039317 is VACATED.

3. In accordance with the Order Granting Notion to Withdraw Notice of
Contest in Uocket Nos. 80-112-R, 80-117-R, and 80-111-R, concerning Citations
~os. Ub327&1, Ub29J2U, and Ub327U9, respectively, the charges based upon those
citations in Docket No. dl-12 are hereby DISMISSED.
4. On motion of the parties at the hearing (Tr. 227, April 26, 1982),
Docket No. oU-116-K is DISMISSED on the ground that the proposed penalty
has been i.>aid.

w~~v~
FAOV£R,
WILLIAM

JUDGE

Distribution Certified Hail:
U.S. Department of Labor, Office of the Solicitor, 4015 Wilson Boulevard,
Arlington, VA 22203
Kalph M. Burnett, Esq., Burnett, Eiswert & Crawford, P.A., 5000 Thayer
Center, OaKlanu, CA '2.1S5U

1644

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

SEP 7

1982

)

GREAT WESTERN ELECTRIC COMPANY,

) CONTEST OF CITATION PROCEEDINGS
)

Contestant,

) DOCKET NO. WEST 81-213-RM

v.

)

) Mine: FMC
SECRETARY OF LABOR, MINE SAFETY
AND HEALTH ADMINISTRATION (MSHA),
Respondent,

)
)
)
. ).

~~~~~~~~~~~~~~~~~

)

SECRETARY OF LABOR, MINE SAFETY
AND HEALTH ADMINISTRATION (MSHA) 9
Petitioner,

) CIVIL PENALTY PROCEEDINGS
)

) DOCKET NOo WEST 81-258-M
)

) Mine: FMC

v.

)
)
)
)

GREAT WESTERN ELECTRIC COMPANY;
Respondent.
~~~~~~~~~~~~~~~~~

Appearances:
John A. Snow, Esq.
Vancott, Bagley, Cornwall & McCarthy
Salt Lake City, Utah
For Great Western Electric Company
Robert J. Lesnick, Esq., Office of Henry C. Mahlman,
Regional Solicitor, Unites States Department of Labor
Denver, Colorado
For the Secretary of Labor
Before: Judge John J. Morris
DECISION
The Secretary of Labor, on behalf of the Mine Safety and Health
Administration, (MSHA), charges Great Western Electric Company (Great
Western), with violating Title 30, Code of Federal Regulations, Section
57.15-5, .!:./ a safety regulation adopted under the Federal Mine Safety
and Health Act, 30 U.S.C. 801 !.!:.~·

1/

The cited regulation provides as follows:

57.15-5 Mandatory. Safety belts and lines shall be worn when men
work where there is danger of falling; a second person shall tend the
lifeline when bins, tanks, or other dangerous areas are entered.

1645

After notice to the parties a hearing was held in Green River, Wyoming on
September 1, 1981.
Great Western filed a post ,trial brief.

ISSUES
The issues are whether Great Western violated the regulation, and, if so,
what penalty is appropriate.

STIPULATION
At the hearing the parties stipulated as follows:
1.
ground.

An employee of Great Western was on a ladder twelve feet above the
This is at the FMC Mine.

2.

The employee was not wearing safety belts and/or lines.

3.

The employee was a construction worker.

4. The body of the employee was not totally within the rails of the
ladder; specificallyD his shoulders.were not within the rails of the ladder.
There are three exhibits that have been marked Great Western 1 0 2~ and 3 9 which
are submitted as showing approximately the position of the employee on the
ladder. The arms were outstretched towards a light fixture. Both hands of the
worker were involved with installing the light fixture.

5.

The employee was skilled and experienced in connection with the use of
a ladder. He uses a ladder everyday. The employee uses the ladder as many as
twenty different times in a day. The employee does a significant amount of his
daily work on a ladder.
6.

The employee could have been tied off on the ladder.

7.

The ladder was tied off top and bottom.

DISCUSSION
The pivitol issue is whether there was a danger of the workman falling.
conclude such a danger existed.

I

The scenario is this: the worker, while he was standing on the round rung
of the ladder without a safety belt, used both hands to install a light fixture.
During this time the shoulders of the worker were outside of the rails of the
ladder. In these circumstances it appears that the sole factor preventing the
worker from falling would be his skill in balancing his body while standing on
the rungs of the ladder.

1646

CONTENTIONS
Great Western contends that the regulation is vague, ambiguous, and
unenforceable. Further, that any enforcement of the regulation must be in a
reasonable fashion. Finally, Great Western declares that even if the regulation
is valid it was unreasonably applied in this case.
Is 30 C.F.R. 57.15-5 constitutionally vague and therefore invalid?
A statute that either forbids or requires the doing of an act in terms so
vague that men of common intelligence must necessarily guess at its meaning and
differ as to its application violates the first essential of due process of the
law. Connally v. General Construction Co., 269 U.S. 385, 391 (1925). This
principle of law extends to industrial and commercial safety regulations that
can result in the imposition of civil penalties for their violation. Brennan v,
OSHRC, 505 F. 2d 869, 872 (10th Cir. 1974); Diebold, Inc. v. Marshall, 585 F. 2d
1327, 1335-1336, (6th Cir, 1978),
In deciding whether a safety regulation satisfies the principle of due
process, the regulation must be examined in the light of the conduct to which it
is applied.
Ray Evers Welding Co. v. OSHRC 625 F. 2d 726, 732 (6th Cir.
1980); United States v. National Dairy Products Corp. 372 U.S. 29, 33, (1963),
In Kerr-McGee Corporation, 3 FMSHRC 2496, the Commission construed the
general meaning of Section 57.15-5. The Commission noted that this section, as
contrasted with more detailed regulations, is the kind made simple and brief. in
order to be broadly adaptable to the myriad activities of a miner. From an
operator's standpoint, one benefit of this flexible approach is that it affords
considerable leeway in adopting safety requirements to the variable and unique
conditions encountered in mines.
Various appellate court decisions support the Review Connnission 1 s
construction of this regulation. Such appellate decisions arise under the
Occupational Safety and Health Act, (OSHA), 29 U.S.C. 651 ~ ~·
A line of cases dealing with personal equipment regulations have applied an
objective "reasonable" test. That is, whether a reasonably prudent person
familiar with the circumstances of the industry would have protected against the
hazard. American Airlines, Inc., v. Secretary of Labor, 578 F. 2d 38, (2nd Cir.
1978); Voegele Co., v. OSHRC 625 F. 2d 1075, 1079 (3rd Cir. 1980); Bristol Steel
& Iron Works, Inc., v. OSHRC, 601 F. 2d 717, 723 (4th Cir. 1979) Ray Evers
Welding Co. v. OSHRC, supra, 625 F. 2d at 731-732; Arkansas Best Freight's
System Inc. v. OSHRC, 529 F. 2d 649, 655 (8th Cir. 1976; Brennan v. Smoke Craft,
Inc., 530 F. 2d 843, 845 (9th Cir. 1976). In General Dynamics v. OSHRC, 599 F.
2d 543, 464 the First Circuit explained that "knowledge of the existence of a

1647

hazardous situation must be determined in light of the common experience of an
industry, but that the extent of precautions to take against a known hazard is
that which a conscientious safety expert would take."
I conclude that on the facts presented here that a conscientious safety
expert would require that the Great Western worker should tie off while in this
situation.
Great Western argues that a worker could fall if he slipped on some
substance left on the floor, or he could fall while conducting an activity on
the brink of a deep mine, or he could fall while on a step ladder two feet off
the ground. Therefore, Great Western declares that safety belts should be worn
1.n almost every mining activity which is obviously not the real world.
As indicated the test is one of reasonableness and I am unwilling to
consider in this decision Great Western's various hypothetical situations.
Great Western's additional argument is that the enforcement of Section
57.15-5 must be in a reasonable fashion, As previously indicated reasonableness
is a factor considered in determining this case. The worker here was 12 feet,
not 2 feet, off of the ground.
Great Western cites appellate court decisions for the proposition that the
test of liability should rely solely on whether a reasonably prudent employer
familiar with the custom and practice of the industry would have protected
against the hazard. It is correct that industry standards and customs have been
held determinative of what constitutes reasonableness. This point was suggested
in Ryder Truck Lines, Inc. v. Brennan, 497 F. 2d 230 (5th Cir. 1974) and B & B
Insulation, Inc. v. OSHRC, 583 F. 2d 1364 (5th Cir. 1978).
But the First and Third Circuits have not followed the Fifth Circuit in
limiting the reasonableness test to the custom and practice of the industry
because as the First Circuit explained such a ruling ''would allow an entire
industry to avoid liability by maintaining inadequate safety training" General
Dynamics, supra, at 464; accord Voegele Co., supra, at 1078.
Ray Evers Welding Company, supra, relied on by Great Western, is not
persuasive authority for its position. The case deals with an OSHA regulation,
(29 C.F.R. 1926, 28(a)), totally d~fferent from the regulation here. In Ray
Evers the court overruled the claim of vagueness asserted there but held that
there was a lack of substantive proof in the case.
Great Western's argument is further denied on the grounds that the Mine
Safety Act seeks to promote safety and health in the mining industry. Great
Western's position runs counter to that mandate. Title 30, Code of Federal
Regulations describes the purpose of the Part 57 regulations as "the protection
of life, the promotion of health and safety, and the prevention of accidents
" Consistent with that general aim, the specific purpose of section
57.15-5 is the prevention of dangerous falls, Kerr McGee Corporation, supra,

1648

at 2497. A dangerous fall may well be at hand if Great Western's employee
continues this approach in replacing light fixtures.
Great Western hypothetically assumes that Section 57.15-5 is valid but that
it was unreasonably applied in this case. Great Western urges there was· no
danger of the worker falling because the worker was stationary and not moving
about. Further, there was no danger of falling because the worker had one arm
extended through the rails and between the upper two rungs of the ladder
(Exhibits 1, 2, and 3).
I am not persuaded by Great Western's argument or by its cited authorities.
Merely being stationary with an arm extended as claimed might not prevent a
fall. It is common knowledge that the mechanics of a fall generally defy set
patterns, Further, if the light fixture was to be installed, the worker could
not remain stationary.
The authorities cited in its brief do not support Great Western's pos1t1on:
In Brown v. McKee, 8 OSHC 1247, workers had access to an unsecured ladder. The
citation was affirmed, In Bristol Steel and Iron Works Inc., 7 OSHC 1462 (601
F. 2d 717), the appellate court held that the general safety standard, 29 C.F.R.
1928.28(a), was not applicable to the erection of skeleton steel. In Hurlock
Roofing Company, 7 OSHC 1867 (1979)~ the Occupational Safety and Health Review
Commission (OSHRC) affirmed a citation requiring fall protection for workers
performing roofing work on a flat roof, In Voegele Company, Inc.,7 OSHC 1713,
OSHRC affirmed a violation of 29 C.F.R. 1926.28(a~ because a worker was standing
in an 18 inch gutter near the edge of the roof, In Power Plant Division, Brown
& Root, Inc., 7 OSHC 1713, an OSHRC Judge affirmed a violation of 29 C.F.R.
1926.28(a) because a reasonable person would have recognized that workers 50
feet above metal forms and rebars should have used fall protection.
Great Western also declares that its worker was skilled in the use of a
ladder therefore that element is a necessary factor in determining whether a
danger of falling existed.
I disagree. The skill of a worker could be a factor in assessing a penalty
as it would relate to the operator's negligence. But, since the Act provides
for the imposition of liability without regard to fault, the skill of a worker
would not constitute a defense to a violation of the regulation. Kerr McGee
Corporation, su~ra.
I reject Great Western's additional argument that no violation occurred
because the ladder itself was secured and constructed in a substantial manner
(30 C.F.R. § 57.11-3, 57.11-4). The most secured and most substantial ladder
would not prevent this worker from falling if he lost his balance.

1649

Great Western also asserts that requiring the use of a safety belt in these
circumstances is unreasonable. Great Western's final argument merely restates
its prior views which have already been discussed.
For the reasons stated and on the stipulated facts I conclude the worker
could have sustained a dangerous fall from his position twelve feet above the
floor while balancing himself on the rungs of the ladder.
The citation should be affirmed.
CIVIL PENALTIES
The parties stipulated that the amount of the proposed penalty was not an
issue. Further, the parties accepted the recommendation of the Secretary's
assessment office.
Considering the statutory criteria in Section llO(i) of the Act, [30 U.S,C,
820(i)], I deem that the proposed civil penalty is appropriate,
Based on the foregoing findings of fact and conclusions of law I enter the
following:
ORDER
Citation 576985 and the proposed penalty therefor are affirmed,

Judge
Distribution:
John A. Snow, Esq.
Vancott, Bagley, Cornwall & McCarthy
50 S. Main Street, Suite 1600
Salt Lake City, Utah 84144
Robert J. Lesnick, Esq.
Office of the Solicitor
United States Department of Labor
1585 Federal Building
1961 Stout Street
Denver, Colorado 80294

1650

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

LEHMAN GILLIAM,

SEP9

1982

Complaint of Discharge,
Discrimination, or Interference

Complainant

v.

Docket No. KENT 80-288-D

BLUE DIAMOND MINING, INC.,
Respondent

Leatherwood Mine
DECISION

Appearances:

Tony Oppegard, Esq., Appalachian Research and Defense
Fund of Kentucky, Inc., Hazard, Kentucky, for Complainant;
Stephen A. Sanders, Esq., Appalachian Research and Defense
Fund of Kentucky, Inc., Prestonsburg, Kentucky~ for
Complainant;
Randall May, Esq., Craft, Barret & Haynes, Hazard,
Kentucky, for Respondent.

Before:

Administrative Law Judge Steffey

Pursuant to a notice of hearing issued October 3, 1980, as amended
October 15, 1980, March 19, 1981, and May 13, 1981, a hearing in the
above-entitled proceeding was held on June 24,. 25, 26, 27, and 29, 1981,
in Hazard, Kentucky, under section 105(c)(3) of the Federal Mine Safety
and Health Act of 1977, 30 u.s.c. § 815(c)(3).
After the parties had completed their presentations of evidence, I
rendered the bench decision which is reproduced below: 1_/
This proceeding involves a complaint of discharge, discrimination or interference filed in Docket No. KENT 80-288-D
on July 21, 1980, as amended February 17, 1981, pursuant to
section 105(c)(3) of the Federal Mine Safety and Health Act of
1977. The complaint was filed under section 105(c)(3) after
complainant received a letter from the Mine Safety and Health
Administration which indicated that MSHA would not file a complaint on complainant's behalf under section 105(c)(2) of the
Act.
The amended complaint alleges that complainant was discharged for engaging in activities protected under section
lOS(c)(l) of the Act, namely, (1) complainant's refusal to

1_/ Although the hearing was held in June of 1981, none of the transcript
was received from the reporter until June 1, 1982, and all of the transcript was not received until September 1, 1982. My decision appears
in the record as a separate volume of transcript and bears the title
"Finding of Facts and Ruling."

1651

alter canopy legs on a loading machine in the manner requested
by respondent's chief electrician because complainant believed
compliance with the chief electrician's instructions would
render the canopy unsafe, (2) respondent's belief that complainant had notified MSHA of a suspected safety violation, and (3)
complainant's report to respondent's management on April 23,
1980, of nmnerous safety violations. At the hearing I granted
respondent's request to strike the third reason given in support
of the complaint after counsel for complainant stated that he was
not going to pursue the third ground because complainant~s report
of safety violations had been made so close to the time of discharge as to make it difficult, if not impossible, to prove that
those alleged safety violations had any bearing upon complainant 1 s
discharge.
I shall first make some findings of fact on which my decision
will be based. They are lengthy~ but are as concise as I can
summarize five days of testimony.
(1) Lehman Gilliam, the complainant in this proceeding,
began working for respondent, Blue Diamond Mining, Inca, on
June 14, 1972, at respondent 1 s No. 11 Main Mineo He worked as
a union employee until August 1, 1977, when he became a salaried
employee as a maintenance foreman on the second shift which began at 3:00 p.m. and ended at 11:00 p.m.. In April 1979 Gilliam
was transferred to the third shift which began at 11:00 p.m. and
ended at 7:00 a.m.. His supervisor on the third shift was
Marion Shepherd for the first 2 months, followed by Emmet Farmer
for the next 6 months, and by Marion Shepherd again for the last
6 months of his employment. His duties as maintenance foreman
on the third shift consisted of obtaining parts for repair of
equipment and supervising the work to make sure it was done.
Gilliam supervised three mechanics who were assigned to work on
the third shift. Their names were Dorsey Hall, Denton Gross,
and Jerry Lewis.
(2) When Gilliam was supervised by Emmet Farmer, it was
Farmer's preference to report for work at the respondent's main
supply house. Farmer would obtain the supplies and parts needed
on the third shift and bring them to the No. 11 Mine. When
Gilliam was supervised by Marion Shepherd who worked on the day
shift, Gilliam reported for work at the supply house for the
purpose of obtaining parts. Sometimes Gilliam would first go
to the Jim Polly Mine before reporting at the supply house. A
conveyor belt transports coal from the No. 11 Mine to the Jim
Polly Mine and Gilliam could call underground to ask men working
at the face in the No. 11 Mine what parts were needed for his
shift. Then Gilliam would proceed to the supply house from the
Jim Polly Mine. Gilliam normally arrived at the supply house
between 10:45 and 11:00 p.m.. If Gilliam did go to work by way

1652

of the Jim Polly Mine, he would leave home 10 or 15 minutes
earlier than he did when he proceeded directly to the supply
house or to the No. 11 Mine from his home. Even though Gilliam
could call the second shift from Jim Polly Mine, he could not
determine what repair work might have been reported by the day
shift. Therefore, Gilliam would call the No. 11 Mine Office
from the supply house and ask his crewmen, who were still
on the surface, what kinds of repair work, if any, remained to
he done as a result of problems encountered by the miners working on the day shifto
(3) Gilliam used his own pickup truck to haul supplies to
the No. 11 Mine, which was about 13 miles from the supply houseo
At the end of each month, Gilliam submitted a claim for mileage
driven for respondent's benefit for which he was reimbursed at
the rate of 22 cents per mileo
(4) Gilliam was discharged by his supervisor, Narion
Shepherd, at the end of Gilliamis shift on the morning of
April 21, 19800 Gilliam had reported for work on the preceding
Sunday, April 20, 1980, at the supply house between 10:45 and
11:00 p.m •• Gilliam called the Noo 11 Mine from the supply
house and one of his crewmen, Jerry Lewis, read the maintenance
report to him. He found that three different pieces of equipment needed repairs. Specifically, a traction motor had to be
installed on the loading machine, the lights had to be repaired
on the roof-bolting machine, and a clutch had to be installed
on the B-23 shuttle car.
(5) Lewis told Gilliam that, in addition to the three
aforementioned repairs, Marion Shepherd had given Lewis oral
instructions to the effect that the back legs of the canopy on
the loading machine should be raised 3 inches by welding chain
links to the canopy legs. Gilliam alleges that he told Lewis
not to start work on the canopy legs until Gilliam arrived at
the mine. While Gilliam was at the supply house, he discussed
the raising of the canopy with Wallace Cornett, who was maintenance foreman at respondent's Owens Branch Mine. It was Cornett's
view that cutting the canopy legs and welding chain links to them
would weaken them.
(6) Gilliam traveled to the No. 11 Mine, arriving there
between 12:00 midnight and 12:15 a.m.. Gilliam alleges that he
tried to get a member of his crew to come out of the mine with a
vehicle to take Gilliam into the mine, but Gilliam couldn't get
anyone to answer the paging phone. Gilliam waited on the surface
until about 1:45 a.m. before Lewis came out of the mine to provide
Gilliam with a means of transportation into the mine. While waiting for transportation into the mine, Gilliam talked to Franklin
Mayhew, who is foreman over a clean-up crew on the third shift.

1653

(7) When Gilliam first went underground at 2:00 or 2:15
a.m. on April 21, 1980, he stated that Dorsey Hall and Denton
Gross were completing work on installation of a traction motor
on the loading machine. The loading machine was stuck in mud
and water and the repairmen tried to get it out of the mud but
could not. Gilliam claims that the three men finished installing the traction motor after Gilliam came underground. Gilliam
and the three men on his crew discussed the raising of the
canopy on the loading machine. Since the front legs of the
canopy were about 4 inches longer than the back legs~ they decided to cut all four
from the canopy so that the front
legs could be welded to the back of the canopy and the back
legs could be welded to the front of the canopy. While Lewis
cut off the legs of the canopy with a cutting torch, Hall repaired the lights on the roof-bolting machine. Hall subsequently installed a new clutch in the shuttle car. Hall found
that the trouble with the shuttle car was not caused by a defective clutch, but by a stripped pinion or shaft on the pump
motor. Hall went to Gilliam about 5:30 a.m. and reported that
a new pump motor was needed to restore the shuttle car to an
operative condition. By 6:00 a.m., Lewis and Gross had
finished rewelding all four legs on the canopy, but their
failure to cut off the back legs at an angle and failure to
reweld the back legs to the front of the canopy at an angle
prevented the legs from fitting into the holders on the loading machine. At the finish of their shift, the repairme~ had
been able to bolt the back legs into their holders, but they
never did get the front legs to fit into their holders even
though they tried to force them into their holders by using
jacks. Gilliam asked his crewmen to work overtime to finish
the bolting of the canopy, but all of them refused to do so.
(8) The operator of the loading machine on the day shift
ran the loading machine with the front legs of the canopy unbolted and out of the holders, but the operator on the second
shift refused to do so. The canopy was ultimately raised by
the cutting of new legs which were used to replace the legs
whose position had been reversed by the third shift.
(9) When Gilliam left the section on April 21, he reported
to Shepherd, his supervisor, that they had installed a clutch
in the shuttle car but that the shuttle car couldn't be operated
because it needed a new plnnp motor which he had not yet ordered
from the supply house. Gilliam also alleges that he told Shepherd
that the traction motor had been installed on the loading machine
but that the canopy's front legs were unsecured. Gilliam also
claims that he told Shepherd it would have been in violation
of the mining laws for him to weld pieces to the canopy's legs.
Shepherd indicated his dissatisfaction with the condition of
the equipment and Gilliam said he might have to quit if his
work wasn't considered to be satisfactory, to which Shepherd

1654

replied that as far as he was concerned Gilliam had already
quit and that Gilliam did not work for Blue Diamond any longer.

(10) After his discharge on the morning of April 21,
Gilliam drove to the mine office at Leatherwood and spoke to
Everett Kelly, respondent's general superintendent. Gilliam
allegedly told Kelly that Shepherd had fired him because he had
refused to repair a canopy in a manner which Gilliam felt was unsafe. Kelly told Gilliam that he should do the work assigned to
him by Shepherd. Gilliam returned to the office again the same
day about 3:00 or 4:00 p.m. and talked to both Kelly and Richard
Combs~ another superintendent, and asked that Shepherd~s discharge be reversed by top management. Kelly told Gilliam that
he would check into the situation and let Gilliam know what his
ultimate decision was. During his second trip to the mine
office, Gilliam alleges that Kelly asked Gilliam if he was the
person who had called MSHA after the motor in a roof-bolting
machine burned up during the third shift while miners were
working in the main intake airway. Richard Combs was not
present when Kelly allegedly asked that question. Combs called
Gilliam on April 23~ 1980, about 7:30 a.m. 0 to say that he was
upholding Shepherd's discharge of Gilliam" When Gilliam went
to the mine later in the day about 8~30 a.m. to turn in his
self-rescuer, he tried to talk to Combs again~ but Combs declined to talk to Gilliam any more.
(11) Marion Shepherd asked Gilliam if he had called the
MSHA inspectors after the motor in the roof-bolting machine
burned up and Gilliam denied having done so. Shepherd told
Gilliam that he would fire Gilliam if he found out that Gilliam
had called MSHA. Gilliam told Shepherd if Shepherd fired him
in connection with the phone call to MSHA, he, Gilliam, would
take Shepherd with him. During Shepherd's and Gilliam's conversation about calling the inspector, Shepherd told Gilliam
to stop portalling, or reporting for work, at the supply house.
Gilliam alleges that for one shift he reported for work at the
No. 11 Mine, instead of at the supply house, and went into the
mine with his three crewmen, but he says about one shift later,
Shepherd told him to resume reporting to work at the supply
house because Shepherd was going to be away for several days
to take his wife to the hospital in Lexington, Kentucky, and
that he wanted Gilliam to install canopies on three pieces of
equipment by April 18, 1980, that being the date which MSHA
had set for the abatement period for some citations written by
MSHA inspectors on April 11, 1980, when they came to the No.
11 Mine following the phone call regarding the burning of lead
wires to the motor on a roof-bolting machine.
(12) Gilliam stated in his direct testimony that he had
been caught asleep at the mine during his regular working
shift on four different occasions. The first time was in

1655

April 1979 when Gilliam was caught by a night watchman named
Caudill when Gilliam fell asleep in his truck in which he was
installing a CB radio. The second time was when Dana Eldridge
caught him asleep on top of the power center at a time when
the mine fan had been turned off. The third and fourth times
were when Gilliam had gone outside the mine to provide a means
of transportation for Dana Eldridge to come into the mine to
make a preshift examination. While waiting for Eldridge to
appear, Gilliam fell asleep and was found to be asleep by
Eldridge.
(13) ·Marion Shepherd, the chief electrician and person
who discharged Gilliam, was told about Gilliam 1 s having been
seen asleep at the mine during Gilliam's normal working hoursa
Shepherd says he had been told by Stidhams, the chief night
watchman, and Dana Eldridge that they had seen Gilliam asleepo
Additionally~ Shepherd was told by Pearl Campbell~ Bill Pennington, Kenneth Colwell, and Johnny Joseph of having seen Gilliam
asleep at the mine. Campbell and Pennington based their report
on a single instance when they arrived on the section at the end
of the track and saw Gilliam sitting in a railrunner. Pennington 1 s testimony expressed great doubt that Gilliam was asleep
at that time because Gilliam was about 60 feet from him and
Campbell. Pennington testified that he could not say for
certain that Gilliam was asleep.
(14) Paul Watson and Ray Williams are duly authorized
representatives of the Secretary of Labor. They went to the
No. 11 Mine on April 11, 1980, in response to an anonymous telephone complaint to MSHA to the effect that the mine was not
being properly ventilated at the time a motor on a roof-bolting
machine burned up. They arrived at the mine about 5:30 a.m. and
interviewed Frank Mayhew, a third-shift foreman in charge of a
clean-up crew, and other personnel. The inspectors found that
the main fan was operating at that time and they wrote no citations in connection with an electric motor which had burned out
in a roof-bolting machine or use of an auxiliary fan instead of
the large main fan. While they were at the mine, however, they
wrote seven citations, three of which alleged violations of
permissibility standard 75.503, three of which alleged violations of canopy standard 75.1710, and one of which alleged a
violation of ventilation standard 75.316 requiring installation
of permanent stoppings outby the last open crosscut. The citations required that the three alleged violations of section
75.1710 be abated or corrected by April 18, 1980, and that the
remaining four be abated by April 14, 1980. The termination
sheets show that all violations had been abated by April 23, 1980,
when the termination sheets were written, except for installation
of a canopy on the E-90 roof-bolting machine which was removed
from the mine in order to achieve abatement. The termination
sheet on the E-90 roof-bolting machine was written on May 12,

1656

1980. All of the termination sheets were written by an inspector
other than the one who wrote the original citation.
(15) Willie Bill Pennington was an employee who checked
water pumps each day. His working hours were from 7:00 a.m. to
3:00 p.m •• On April 21, 1980, the day of Gilliam's discharge,
Pennington was at the mine office about 7:00 a.m. and heard
Shepherd ask Gilliam about a canopy on a loading machine but
does not know what was said, except that Gilliam told Shepherd
he would quit if his work wasn't satisfactory to which Shepherd
replied that "as of this time, you no longer work for Blue
Diamond Coal Company"o
(16) Roger Jones is a repairman who worked on the third
shift under the supervision of Frank Mayhew who was assigned to
preparing for opening of a new section in the No. 11 Mineo
He testified that all the men were brought out of the mine one
morning when the motor on a roof-bolting machine burnedo Smoke
was said to be headed toward the working face. Someone called
the inspectors ahout the incident and Shepherd asked him if he
had called the inspectors. Jones stated that Shepherd was upset
over it because it cost Shepherd seven violations
The seven
violations have been described in paragraph 14 above.
(17) Ricky Baker on April 21, 1980, the day of Gilliam's
discharge, was a supply clerk at the supply house. On the
evening of April 20, 1980, Gilliam reported to the supply house
about 10:45 p.m.. Baker was about 10 feet from Gilliam and Wallace
Cornett when they were discussing something about putting a canopy
on or taking one off of a piece of equipment. Baker didn't recall
for certain when Gilliam left the supply house on April 20, 1980.
Baker thinks during Gilliam's employment as a maintenance foreman,
Gilliam came for parts about three or four times in the middle of
a shift. Baker also testified that Gilliam once said he had been
sleeping in his truck and would continue to do so, that Gilliam at
least once got to the supply house at 1:00 a.m. because he had been
watching a game played by the University of Kentucky. Baker recalled that the game started at 11:30 p.m. and said that he remembered the incident well because he wanted to watch the game but
could not because he had to go to work. Baker also testified that
Gilliam said it helped his expenses to claim mileage for making
trips to the supply house for parts.
(18) One of the three repairmen on Gilliam's crew was
Dorsey Hall. He testified that another repairman, Jerry Lewis,
talked to both Shepherd and Gilliam on the phone before they
went underground on April 20, 1980. They either took parts in
or parts were already in the mine. He claims the new traction
motor for the loader had not yet been put in place. All three
of them worked on the traction motor and had finished installing
it when Gilliam got inside the mine. Hall said Lewis and Gross,
the third repairman, worked on the canopy while Hall repaired

1657

lights on the roof-bolting machine and replaced the clutch on a
shuttle car. By 5:30 a.m. Hall had found the clutch was not the
cause of the shuttle car's problem and that a stripped pinion on
the pump motor was the cause of the problem. Hall went to the
power box at 5:30 a.m., where Gilliam was sitting, and told Gilliam
he needed a pump motor. About 6 a.m. Hall started helping the
other two repairmen and Gilliam on the canopy, but they couldn't
get the front legs to fit into the holders. Hall testified that
Gilliam stayed at the power box most of the time and often lay down
on top of the box, but Hall said he could find Gilliam if he needed
him. Hall said that Gilliam reported at the No. 11 Mine and went
in the mine with his three crewmen for about 1 week. On the morning
of April 21, 1980, Hall and Gross went down to the track when they
heard Gilliam and Lewis come in. They discussed the canopy at
that time and Gilliam left it up to Lewis to determine how the
canopy should be raised. Hall said they left equipment down or
unable to be used at the beginning of the day shift about once
each month or less often. Hall rated Gilliam as an average foreman. Hall said Shepherd asked him if he had called the inspectors
after the motor on the roof bolter burned and that Shepherd said
whoever called was a dirty low down blankety blank. Hall told
Shepherd in a joking way that it might have been Gilliam or Hall 0
himself 9 who had called the inspectorso
(19) Jerry Lewis, who was another of the three repairmen
who worked under Gilliam's supervision on the third shift, stated
that Shepherd called the No. 11 Mine Office about 11:00 p.m. on
Sunday, April 20, 1980, before he and the other two repairmen went
underground. Shepherd instructed him to raise the canopy on the
loading machine about 3 inches and to repair a shuttle car on
which a clutch was to be installed. Lewis stated that Shepherd
told him to use a coupling link which measured about 8 inches in
width and 16 to 18 inches in length and which was leaning against
a pole near the 7,200-volt power box outside the mine. Lewis
also said the width of the coupling bar was 6 inches at a later
time. Lewis claims that he saw the piece of metal but can't recall whether he took it inside the mine or left it outside.
Lewis stated that the three crewmen went underground about 11:30
p.m. and that all three repairmen went to the loading machine and
completed the installation of the traction motor. Lewis said
that the new motor was sitting'in the loader but had not been
bolted into position or connected to the power wires. He said
he had to crawl under the loader to pull enough slack from the
power wire to complete installation of the motor. Lewis claims
that Gilliam left it up to the repairmen as to how they wanted to
repair the canopy and that Gilliam did not say raising the canopy,
as Shepherd had instructed, would be unsafe, nor did Gilliam tell
him to install it differently from the way Shepherd had instructed
him to do it. Lewis said he cut all four legs off the canopy and
welded the front legs on the back of the canopy and the back legs
on the front of the canopy because the front legs were longer than

1658

the rear legs and putting the front legs at the rear raised the
canopy on the end where the operator of the loading machine sits.
Lewis said that the front holders for the canopy legs were
slanted but that he welded the legs back on in a straight position. Therefore, they were never able to force the front legs
into the holders and at the end of their shift they left the
loader with the front canopy legs unbolted and out of the holders.
Lewis recalled that Gilliam was told by Shepherd to stop portalling, or reporting for work, at the supply house and Lewis said
that Gilliam portalled at the No. 11 Mine and went into the mine
with them for about a week. Lewis said that Gilliam had told him
about watching University of Kentucky ball games on TV, that there
were times when Gilliam did not come into the mine at all, that
Gilliam did not tell Lewis about checking any traps, that Gilliam
did tell Lewis about checking for pokeberries on company time that
Gilliam spent most of his time on the power box, at times with his
hard hat and light belt off, and that he would rate Gilliam as a
poor foreman. Lewis stated that he went to see Everett Kelly 9 the
General Mine Superintendent, after work on April 21, 1980, the
day of Gilliam 1 s discharge, about a diesel job and saw Gilliam
already talking to Kelly. Lewis said that he voluntarily told
Kelly that he had not called the MSRA inspectors after the lead
wires to the motor burned out on a roof-bolting machine. Lewis
said he normally went outside the mine about 1:00 a.m. to provide
Gilliam with a means of transportation into the mine, but his
time of going out varied somewhat so that, for example, on the
morning of April 21, 1980, he did not go out for Gilliam until
2:00 a.m •• Lewis said he did not like to be a rat and had declined to tell Shepherd whether Gilliam was sleeping in the mine
on top of the power box.
(20) Denton Gross was also one of the three repairmen on
Gilliam's third-shift maintenance crew. He testified that Shepherd
called the No. 11 Mine Office on April 20, 1980, and talked to
Lewis. Shepherd instructed Lewis to cut the canopy legs and
splice in a piece of metal so as to raise the canopy a few inches.
The metal was supposed to be lying by the trolley track but he and
Hall were unable to find it. A day or two after April 20, Dean
Whitaker, a car driver on the second shift, showed Gross a piece
of metal about 1-1/4 inch thick, 4 inches wide, and 14 to 18
inches long and stated that it was the metal which was supposed to
have been used.on the canopy. They went into the mine about 11:30
p.m. on April 20 and all three repairmen worked on replacing the
traction motor on the loading machine. Gross stated that they
had to remove the old motor and install the new one and that the
band which holds the motor in place was bent and warped. Lewis
went out and brought Gilliam in about 2:00 a.m •• Gross said that
they all discussed the raising of the canopy top, but that it was
Gilliam's decision that the legs in front be moved to the back.
Gross stated that none of them could weld in a horizontal or
vertical position well enough to do the job without taking the

1659

canopy off. Gross said that they took the canopy off, cut all
four legs off, and rewelded them so that the front legs were on
the back and the back legs were on the front of the canopy, but
they were unable to get the front legs into the holders on the
loading machine and left the underground section about 6:45 a.m.
without attaching the front legs to the hol<lers. Gilliam asked
them to stay late but they refused because they were too tired
to continue working. Gross claimed they only left equipment down
twice at the end of their shift, once when the feeder was not
operable and again when the head drive in the conveyor belt was
inoperable. Gross said that he saw Gilliam stretched out on the
power box about twice each week, that he complained to Shepherd
once about Gilliam 1 s failure to obtain repair parts which were
needed, that Shepherd had asked him if Gilliam was sleeping in
the mine, that Gilliam spent most of his time at the power box
and that he would rate Gilliam as a fair to good supervisoro
Gross claims that all three of them lifted the canopy off the
loading machine and that Lewis then worked on the canopy alone
while Gross and Hall replaced the clutch in the shuttle car and
discovered eventually that the problem was a stripped pinion on
the pump motor. Gross said that he and Hall then helped Lewis
with the canopy until the end of the shift at about 6:45 a.m.o
(21) Marion Shepherd was Chief Electrician at the No. 11
Mine on April 21, 1980, when Gilliam was discharged. Shepherd is
55 years old and has been repairing equipment for 30 years, but
has only a fifth-grade education. Gilliam worked directly under
Shepherd's supervision, but Shepherd worked on the first or day
shift, from 7:00 a.m. until 3:00 p.m., whereas Gilliam worked on
the third shift which began at 11:00 p.m. and ended at 7:00 a.m ••
Shepherd, therefore, had to communicate with Gilliam by telephone
about repairs which had to be done on the third shift. Gilliam
resented receiving telephone calls at his home from Shepherd at
nine or ten o'clock at night before Gilliam left for work and
asked Shepherd to stop calling him at his home. On the night
before he discharged Gilliam, Shepherd called the No. 11 Mine
Office about 10:55 p.m. and Gilliam had not arrived. Shepherd
called again about 11:10 p.m. and Gilliam had still not arrived.
Therefore, it was necessary for Shepherd to give his instructions
about raising the canopy height, installing a traction motor on a
loading machine, and replacing the cl.utch in a shuttle car to
Jerry Lewis, one of the three men on Gilliam's maintenance crew.
Shepherd was advised by Lewis that Gilliam might be at the supply
house and Shepherd claims he called the supply house but got a
busy signal and did not call again. Although Shepherd had been
told not to call Gilliam at his home, Shepherd stated that he
also called Gilliam's home and got a busy signal there also.
Consequently, all instructions which Gilliam received on the
night of April 20, 1980, were relayed to Gilliam by Jerry Lewis.
(22) Although Jerry Lewis knew that Shepherd had instructed
the repairmen to use a coupling link about 1-1/4 inch thick, from

1660

4 inches to 8 inches wide and about 18 inches long as the stock
to be welded onto the canopy legs to raise the canopy 3 inches,
Lewis used the term "chain link" in passing Shepherd's instructions on to Gilliam. Gilliam discussed the raising of the canopy
legs with Wallace Cornett, now deceased, but whose deposition is
Exhibit 11 in this proceeding, and Cornett expressed an opinion
to Gilliam that use of chain links to extend the canopy height
would weaken it and Cornett said he wouldn't carry out Shepherd's
instructions because welding a chain link to the legs would
weaken them. Cornett stated that Gilliam expressed no opinion
that carrying out Shepherd's instructions would be unsafeo
(23) Marion Shepherd stated during his direct examination
that he had instructed Lewis to weld a piece of coupling bar
measuring 1-1/4 inch in thickness to the bottom of the canopy 1 s
legs so as to raise it 3 inches. Shepherd claims that welding a
piece to the bottom of the legs would not have weakened them
because the joining welds would be down in the sleeves that hold
the legs on the loading machine. He conceded during crossexamination that the holes in the bottom of the canopy's legs and
in the top of the canopy's holders were situated so close to the
top of the holders that the welds would necessarily be outside the
holderso Shepherd also expressed the opinion that the repairmen
had simply turned the canopy around so as to place the front legs)
which were about 4 inches longer than the rear legs, in the rear
where the increased height was needed. Shepherd was unaware that
the canopy was wider in the rear than it was in front and that
the front legs would not fit into the rear holders nor the rear
legs into the front holders if the canopy were simply turned
around. Although he conceded that the repairmen would have had
to cut all four legs off in order to reverse the position of the
front and rear legs, he nevertheless insisted that the repairmen
had plenty of time within which to raise the canopy's height.
He found it inexcusable for the repairmen to have rewelded the
front legs on straight when they knew while they were welding
them that they would have to fit into holders which projected at
an angle. Shepherd said the repairmen could easily have set the
canopy on the loader and could have spot welded the canopy with
the legs in proper position and could thereafter have taken the
canopy off again so that they could have welded the legs or extensions to the legs in a flat position in view of the repairmen's
claim that they were inept at performing welding while the parts
to be joined were situated in a horizontal or vertical position.
(24) Shepherd was also critical of the repairmen for having
waited until about 3:00 a.m. to begin installing the clutch in the
shuttle car. Shepherd said he had gone into the mine on Saturday
and had removed the traction motor from the loading machine and
had put a new motor in the loader and that the only work remaining
to be done was to connect the wires and bolt a metal band around
the motor to hold it in position. He said that no more than l

1661

hour, at most, would have been required to finish that work.
He also said that Hall should not have repaired the lights on a
bolting machine until the shuttle car had been restored to operating condition because he had given Lewis strict instructions to
give repair of the loading machine and shuttle car first priority.
Shepherd said that even if Gilliam and his men could justify not
having found until 5:30 a.m. that a pump motor, instead of a new
clutch, was needed for the shuttle car, that Gilliam, at the very
least, should have called the supply house and ordered the pump
motor. Shepherd claimed that Gilliam could have ordered the pump
motor without leaving the section by having called the watchman on
the sur
and asked him to order the motor. As things turned
out, Shepherd had to order the motor himself on the day shift and
help install it in order to get the shuttle car working againo
Shepherd did not personally examine the canopy on the loading
machine, hut said that since Gilliam had told him that the
canopy had been left off the loading machine~ he assumed the
loader was used by the day shift without any canopy on it, or
that another stand-by loader, not equipped with a canopy, had
been used. Shepherd was upset about the repairmen's failure to
the shuttle car fixed because the ether two shuttle cars on
the section were old and unreliableo
(25) Shepherd stated that he discharged Gilliam for six
reasons: (1) Gilliam for a period of about 1 year would fail to
have equipment in an operable condition at 7:00 a.m., that is, at
the end of Gilliam's shift; (2) Gilliam did not go into the mine
early enough or follow on the work closely enough to know whether
equipment was operable at the end of his shift; (3) Gilliam admitted to Shepherd that he had checked his traps during company
time to see if he had caught foxes or other wild game, and other
people, such as Ken Colwell and Lonzo Shepherd, told Shepherd about
seeing Gilliam hunting at night on company time; (4) Gilliam admitted to Shepherd that he had slept on company time and Shepherd
had been told at least once by Pearl Campbell, Bill Pennington,
Dana Eldridge, Ken Colwell, and Johnny Joseph that they had seen
Gilliam asleep; (5) Gilliam went into the mine so late that he was
not present to supervise his men when they encountered difficult
wiring problems which required electrical knowledge which they admittedly did not have; and (6) Gilliam disobeyed Shepherd's orders
to stop portalling, or reporting for work, at the supply house, instead of reporting for work at the No. 11 Mine Office so as to be
at the mine where he could go in each night with his three-man crew.
Instead, Gilliam continued to portal at the supply house so that
on April 21, 1980, the day of his discharge, Gilliam did not get
to the underground working section where his men were repairing
equipment until 2:00 or 2:15 a.m., whereas his men had been there
since 11~30 p.m., April 20. Shepherd stated that Gilliam's favorite sleeping place was on top of the power center which handles
7200 volts of electrical current. Shepherd stated that it is

1662

against company policy for miners to eat their lunch at the power
center or otherwise gather in close proximity to it, much less to
lie down on top of it and go to sleep.
(26) Although Shepherd conceded that he had permitted
Gilliam to report for work at the supply house so as to bring
needed parts to the mine after the start of the third shift,
Shepherd said he ordered Gilliam to stop portalling at the supply
house when Shepherd became aware that Gilliam was using the practice of portalling at the supply house as an excuse for not going
into the mine until 3:00 or 4:00 a.m.. Shepherd says he ordered
Gilliam to stop portalling at the supply house about 2 weeks before Gilliam?s discharge and that he had not changed that order
so as to allow Gilliam to resume portalling at the supply houseo
Shepherd specifically denied Gilliam's claim that he had ever
asked Gilliam to have canopies installed on all equipment by
April 18, 1980, and in connection with that work, had told
Gilliam to report to the supply house as often as necessary to
get the parts needed to install the canopies. Gilliam claimed
that one reason for the alleged reversal of Shepherd's order
about portalling at the supply house was that Shepherd was going
to be away from work about a week so that he could take his wife 0
who was suffering from a serious illness~ to the hospitalo
Shepherd said he doesn't think he took his wife to the hospital
at all during the week of April 18, 1980, that he never had been
off for more than 1 day to take his wife to. the hospital in
Lexington, Kentucky, and that his wife was not suffering from
a serious illness.
(27) Shepherd agreed that he had asked Gilliam if he had
called MSHA inspectors after the power leads to the motor on the
roof-bolting machine burned out in early April 1980 during
Gilliam's third shift. Shepherd also stated that he had asked
some of the men on Shepherd's crew if they had called the MSHA
inspectors. The time that Shepherd asked the repairmen about
calling the inspectors occurred one morning when Gilliam and
his crew were about to get in their trucks to leave and were
kidding each other about calling the inspectors. Shepherd's
description of the kidding episode was supported by Dorsey Hall,
one of the crewmen who testified that he had in a kidding manner
told Shepherd one day that Gilliam might have called the inspectors. Shepherd denied that he had threatened to fire anyone who called an inspector if he should find out who did it.
Shepherd also denied that the visit by the inspectors after
receipt of the complaint about the roof-bolting machine had
anything to do with Shepherd's discharging Gilliam.
(28) Dana Eldridge was a belt foreman on the day shift
at the time of Gilliam's discharge on April 21, 1980. Eldridge
also was the preshift examiner and reported at the mine from
4:30 to 5:00 a.m. in order to perform preshift examinations.

1663

Eldridge would see Gilliam stretched out on the power box about
twice a week and often Gilliam would be asleep. Shepherd asked
Eldridge several times whether he had seen Gilliam asleep in
the mine or not and Eldridge would give an evasive reply to the
effect that Shepherd would have to find that out by going into
the mine himself. Eldridge said he liked Gilliam and did not
want to tell anyone about the fact that Gilliam was sleeping in
the mine. Eldridge said, however, that Shepherd had asked him
about Gilliam's sleeping approximately 6 months before Gilliam
was discharged. On one occasion, the mine fan was turned off
and Eldridge was unable to get anyone to answer on the paging
phoneo Eldridge went into the mine to get the miners out and
found Gilliam snoring on top of the power box. Eldridge went on
to the face area and got Gilliam's men out of the mine until it
was safe for them to return to work. Eldridge also stated that
Gilliam had once asked Eldridge if he had reported him to anyone
for sleeping in the mine and Eldridge said he had not at that
time. On the morning that Gilliam was discharged, Eldridge
heard Gilliam and Shepherd discussing the equipment and heard
Shepherd tell Gilliam that they could not go on like this. Although Denton Gross, one of the repairmen on Gilliam's crew,
stated that he had heard Shepherd say to Eldridge that Shepherd
would fire anyone who called the MSH:A inspectors, Eldridge denied
that he had ever heard Shepherd make such a statement.
(29) Richard Combs was Superintendent of the No. 11 Mine
on April 21, 1980, when Gilliam was discharged. His office is
about 9 miles from the No. 11 Mine. Combs made a routine call
to the No. 11 Mine Office on the morning of April 21, and
Shepherd told him that he had discharged Gilliam. Later in the
day Shepherd told Combs that he had discharged Gilliam for leaving equipment down or in an inoperable condition. Combs talked
to Gilliam on April 22, at which time he told Gilliam he would
investigate the discharge and let Gilli.am know the outcome of
his investigation. Combs then talked to Shepherd and Eldridge
and decided, along with Combs' supervisor, that Gilliam's discharge should be upheld •. Combs called Gilliam on April 23 and
advised him that the discharge was being upheld. Combs stated
that Gilliam did not discuss the canopy with him. The first
time Combs became aware of Gilliam's allegations about the
canopy was when an MSHA investigator named Edward Morgan mentioned it to him.
(30) Everett Kelly, who is Combs' supervisor and General
Mine Superintendent, became aware that Shepherd had discharged
Gilliam on April 21, 1980, when he received a brief phone call
from Shepherd advising Kelly of that fact. A short time later,
Gilliam came by in person and told him that he and Shepherd had
had words and that Shepherd had discharged him. Kelly denies
that Gilliam at that time, April 21, mentioned the canopy, or a
hazard to the miners, or anything about calling an MSHA inspector.

1664

Kelly assigned Combs to investigate the discharge and he and
Combs decided to uphold the discharge after Combs had talked
to Shepherd and Eldridge and had been told that Gilliam left
the loader and shuttle car inoperable on April 21 and had
not gone into the mine until 2:00 a.m •• Kelly was told by
Gilliam about the allegedly unsafe raising of the canopy and
other claimed violations on April 29, 1980, when Gilliam came
to Kelly's office and provided additional allegations, including Gilliam's claiming that he had told Shepherd that if
Shepherd discharged Gilliam, Gilliam would take Shepherd with
him. Kelly denies that he ever asked Gilliam whether he had
called the MSHA inspectors. Kelly remembered that a watchman
named Caudill had called him at home one night to report that
Gilliam was sleeping in his truck. Kelly told Caudill to call
the Chief Watchman named Stidhams, which Caudill did. By the
time Stidhams arrived at the mine, Gilliam was awake.

(31)

Frank Durbin is respondent 7 s Safety Director and was
employed by MSHA, MESA and the Bureau of Mines for 10 years
before becoming Safety Director. It was his opinion that adding a piece of steel to the legs as recommended by Shepherd
would not have prevented the canopy from passing the stress
test of 18,000 pounds or 15 pounds per square inch required
by 30 C.F.R. § 75.1710-l(d).
(32) Dale Junior Colwell is a cutting machine operator
at the No. 11 Mine and was such an operator on April 21, 1980,
when Gilliam was discharged. He testified that his cutting
machine was inoperable only on one occasion that he can recall
and that on that occasion, Gilliam remained at the mine and
worked on the day shift long enough to repair his cutting
machine. He believes that Gilliam and his crew did very good
work in keeping equipment in operable condition. Colwell was
a rebuttal witness, but he did not controvert Shepherd's
testimony to the effect that on one occasion the repairmen on
Gilliam's crew had improperly hooked some wires on the cutting
machine so that the cutting machine would not run. On that
occasion, Shepherd had to rewire the equipment himself. It was
Shepherd's contention that Gilliam could have wired the cutting
machine properly if he had just gone into the mine that morning
and checked out the cause for the cutting machine's failure to
operate.
(33) Robert Begley has been a shuttle car alternate
driver and general laborer at the No. 11 Mine. He testified
that the equipment now being used is not maintained as well at
the present time as it was when Gilliam was maintenance foreman. He finds the shuttle car frequently inoperable now and
seldom, if ever, saw them inoperable when Gilliam was maintenance foreman. He said the mine made 10 cuts a day when
Gilliam was maintenance foreman, whereas now the mine only

1665

runs from three to five cuts. Begley conceded that the coal
height is only 47 inches now as compared to 60 or 80 inches
at the time Gilliam was maintenance foreman. He also stated
that the shuttle cars now being used are different from the
ones that were being used when Gilliam was maintenance foreman. Begley was presented as a rebuttal witness but his testimony only tends to confirm Shepherd's contention that the
reason he was so upset when Gilliam failed to repair the B-23
shuttle car on the day of Gilliam's discharge was that the
B-23 was the only really good shuttle car they had and that
the other two were very unreliable and frequently were out
of order. The B-23 car is not in the section where Begley
works.
In C.C.C.-Pompey Coal Co., Inc., 2 FMSHRC 1195 (1980), and in Council
of Southern Mountains v. Martin County Coal Corp., 2 FMSHRC 3216 (1980),
the Commission held that a judge 1 s bench decision is not a final decision
until it has been issued
the Commission's Executive Director pursuant to
29 C.F.R. § 2700.65(b). In the Pompey case, the Commission held that it is
error for a judge to issue a bench decision in final form without considering any applicable decisions which have been issued by the Commission between the time the bench decision was rendered and the time the decision
is issued in final form under section 2700.65(b)o
The above findings of fact have been reproduced, with minor changess
as they were given at the hearing which ended on June 29, 1981, but the
complete transcript in this proceeding did not become available until
September 1, 1982, which was 1 year and 2 months after the bench decision
was rendered. In the long interim between the rendering of the bench
decision and the issuance of this decision in final form, the Commission
has decided several cases which should now be considered in the substantive portion of my decision which gives the reasons for my conclusions
that complainant failed to prove that his discharge was a violation of
section 105(c)(l) of the Act. In order to give proper consideration to
all interim decisions which have been issued since the bench decision was
rendered, I am hereby vacating everything in the bench decision following
the 33 findings of fact set forth above and am· inserting the rationale
which is hereinafter given.
The outcome of this revised decision is the same as the result
reached in the bench decision, but the revised decision considers the
Commission's holdings in Chacon v. Phelps Dodge Corp., 3 FMSHRC 2508
(1981), and Elias Moses v. Whitley Development Corp., 4 FMSHRC ~~­
Docket No. KENT 79-366-D, decided August 31, 1982, and follows the
specific guidelines which were given by the Commission in decisions
issued after I rendered the bench decision. In Dunmire and Estle v.
Northern Coal Co., 4 FMSHRC 126 (1982), the Commission explained why
it believes that the court's decision in Consolidation Coal Co. v. Ray
Marshall, 663 F.2d 1211 (3rd Cir. 1981), reversing the results reached
by the Commission in Pasula v. Consolidation Coal Co., 2 FMSHRC 2786
(1980), did not change the Commission's analysis of the parties' burdens
of proof which were formulated by the Commission in its Pasula decision.

1666

Therefore, even though the results reached by the Commission in the
Pasula case were reversed by the Third Circuit in Consolidation Coal, the
Commission still expects its judges to apply the Commission's Pasula holding set forth below (2 FMSHRC at 2799-2800):
We hold that the complainant has established a prima facie
case of a violation of section lOS(c)(l) if a preponderance of the
evidence proves (1) that he engaged in a protected activity, and
(2) that the adverse action was motivated in any part by the protected activityo On these issuess the complainant must bear the
ultimate burden of persuasiono The employer may affirmatively defend, however, by proving by a preponderance of all the evidence
that, although part of his motive was unlawful~ (1) he was also
motivated by the miner's unprotected activities 9 and (2) that he
would have taken adverse action against the miner in any event for
the unprotected activities alonec On these issues 9 the employer
must bear the ultimate burden of persuasiono It is not sufficient
for the employer to show that the miner deserved to have been
fired for engaging in the unprotected activity; if the unprotected
conduct did not originally concern the employer enough to have resulted in the same adverse action 9 we will not consider ito The
employer must show that he did in fact consider the employee deserving of discipline for engaging in the unprotected activity
alone and that he would have disciplined him in any event.
[Emphasis in original.]
The complaint in this proceeding alleges two violations of section
105(c)(l) of the Act which provides, in pertinent part, as follows:
No person shall discharge or in any manner discriminate
against or cause discrimination against or otherwise interfere
with the exercise of the statutory rights of any miner, representative of miners or applicant for employment in any coal or
other mine subject to this Act because such miner, representative of miners or applicant for employment has filed or made a
complaint under or related to this Act, including a complaint
notifying the operator or the operator's agent, or the representative of the miners at the coal or other mine of an alleged
danger or safety or health violation in a coal or other mine,
* * * or because of the exercise by such miner, representative
of miners or applicant for employment on behalf of himself or
others of any statutory right afforded by this Act.
The First Alleged Violation of. Section lOS(c)(l)
The first question to be considered is whether complainant was discharged because he made a complaint about safety to the operator's agent.
The safety complaint which complainant claims to have made is based on the
allegation that complainant had stated to Shepherd, complainant's supervisor, prior to his discharge, that increasing the height of the canopy on

1667

respondent's loading machine by welding pieces of metal to the canopy's
two rear legs, as Shepherd had suggested, would be unsafe and in violation of the State and Federal regulations pertaining to installation of
canopies on self-propelled electric face equipment (Finding Nos. 5, 8,
15, and 20, supra).
Respondent claims that complainant was primarily discharged for failing to have equipment in an operable condition by 7 a.m. which was the
time complainant's shift ended and the time the day shift begano The two
pieces of equipment which were inoperable on the morning of April 21, 1980,
the date of complainant's discharge, were the loading machine and the B-23
shuttle caro Respondent contends that complainant never mentioned, prior
to his discharge, that raising the canopy on the loading machine, in the
manner Shepherd had suggested, would adversely have affected the safety of
the operator of the loading machine (Finding Naso 18? 19 22 0 29 0 and 30"
supra)o
The last shift complainant worked prior to his discharge began at 11
p.m. on Sunday, April 20, 1980. Shepherd had called the Noo 11 Mine before
and after 11 p.mo and had been unable to talk to complainanto Therefore 0
he gave his istructions about the repair of equipment to Lewis who was one
of the three repairmen who worked under complainant's supervisiono Shepherd
asked Lewis to tell complainant that the traction motor in the loader needed
to be replaced and that the canopy on the loader needed to be raised about
3 inches. Shepherd suggested that the back legs of the canopy be raised by
welding to them pieces of metal which could be obtained from a coupling
link which Shepherd had left outside the mine office near the 7,200-volt
power box. Shepherd also told Lewis that a new clutch would have to be
installed in the B-23 shuttle car (6/26, Tr. 6-7; 167-168). J:./
It is undisputed that Lewis passed on to complainant the instructions
which he had received from Shepherd, except that Lewis seems to have referred to the kind of metal which Shepherd had mentioned for use in raising the canopy as a "chain" link, instead of a "coupling11 link (6/24~ Tr.
23; 189; 6/25, Tr. 9; 41; 64; 86; 105; 141-144; 159-160). Lewis claims
to have found the coupling link prior to going into the mine and said that
it was a flat piece of metal about 1-1/2 inch thick, 6 to 8 inches wide,

2/ There were 5 different days of hearing in this proceeding. A reporter
would normally have made a separate volume of transcript for each day's
hearing, but the page numbers would have run consecutively through all
five volumes. The reporter in this proceeding made a separate volume of
transcript for each day, but began renumbering the pages of each day of
transcript with the figure "1". Therefore, it is necessary to prefix
each reference to a transcript page with the date shown on the front of
the volume in which that transcript page may be found. To find a reference such as "6/26, Tr. 6-7", one would find the volume having the date
of June 26, 1981, on it and turn to pages 6 and 7 of that volume of
transcript.

1668

and 14 to 18 inches long (6/25, Tr. 86; 143). Lewis testified that even
if complainant had initially misunderstood what kind of metal Shepherd had
intended for the repairmen to use in raising the canopy, no confusion
about a chain link verses a coupling link should have existed after complainant and his three repairmen had discussed the raising of the canopy
when complainant finally reached the working section about 2:15 a.m. on
Monday, April 21, 1980 (6/25, Tr. 144; 6/24, Tr. 28).
Complainant testified that he told Lewis not to do any work on the
canopy until he had arrived underground to discuss the canopy with Lewis
(6/24, Tr. 22)o Although Lewis fails to recall that complainant gave
him any such instructions (6/25, Tr. 112), one of the repairmen~ Grosss
testified that Lewis told them that.complainant did not want any work done
on the canopy until complainant had arrived on the section (6/25; Tr. 162)0
Complainant did not arrive on the section until Lewis brought him in on a
rail car about 2:15 aomo (6/24; Tr. 28)o Shortly thereafter all four men
discussed the method which should be used to raise the canopy and, although
complainant and Gross claim that it was complainantvs decision (6/24, Tr.
34; 6/25, Tr. 168), while the other two repairmen, Lewis and Hall, say that
complainant left the decision up to the repairmen (6/25~ Tro 48; 91; 112
135), the men unanimously concluded that the best way to raise the canopy
was to swap the position of the canopy 1 s legs by moving the front legs to
the rear and the rear legs to the front because the front legs were longer
than the rear legs (6/24, Tr. 34; 6/25, Tr. 90). One reason that the repairmen decided to switch the legs' position was that they had put the
canopy on in the first place and had incorrectl.Y installed the canopy with
the shortest legs in front (6/24, Tr. 53; 6/25, Tr. 145). Therefore, they
concluded that the canopy would probably meet Shepherd's approval if they
simply reinstalled the canopy in the manner it should have been installed
in the first instance.
Since the canopy was wider in the rear than it was in front (6/24,
Tr. 54), and since the holders for the canopy's front legs protruded upward from the loading machine at an angle (6/24, Tr. 56; 6/25. Tr. 90),
the canopy could not be raised in the rear simply by taking it off and
turning it around. Therefore, Lewis cut off all four of the canopy's
legs with a cutting torch. When Lewis rewelded the legs to the canopy,
he forgot to allow for the angle of the holders for the front legs and
rewelded all four legs to the canopy in a straight position (6/25, Tr.
90). The result was that the rear legs went into the rear holders, but
the front legs would not go into the front holders. Consequently, all
three repairmen and complainant worked from about 6 a.m. to quitting time
at 6:45 a.m. 3/ in an effort to get the front legs into their holders,
but they never did succeed in doing so (6/24, Tr. 46-47; 6/25, Tr. 19;

170).

3/ Although the actual quitting time was 7 a.m., the miners left the
7;nderground working section at 6:45 a.m. so as to be outside the mine
and ready to go home by 7 a.m.

1669

Complainant's repairmen also failed to have the B-23 shuttle car
ready to operate at the time their shift ended on April 21, 1980 (6/24,
Tr. 40; 62). Shepherd had instructed the repairmen to replace the clutch
on the shuttle car. None of the repairmen began to work on the shuttle
car until about 3 a.m. when Hall started working on it (6/24, Tr. 24; 35;
6/25, Tr. 17; 44). Hall found, after replacing the clutch, that the
shuttle car still would not operate. He then removed the pump motor and
found that it had a stripped pinion (6/24, Tr. 39; 6/25, Tr~ 17).
He reported the need for a new pump motor to complainant about 5:30
a.m., but complainant concluded that it would not be possible to obtain
a new motor from the supply house for the shuttle car in time for the
pump motor to be installed during complainant 1 s shift 9 so complainant did
not order a pump motor so that one could be delivered from the supply house
to the Noc 11 }fine for subsequent installation by other repairmen on the
day shift. Complainant excused his failure to order the pump motor by
claiming that he would have had to go outside the mine to order the motor
which would have taken 20 minutes and then he would have had to return
underground which would have taken another 20 minutes. Since he did not
know the motor was needed until 5:30 a.m. 9 he would not have been back
into the mine until about 6 a.m.o He claims that he needed to
his
men reinstall the canopy and that he believed the canopy work was more
important than ordering the pump motor for the shuttle car (6/24 0 Tr ~-3)
o

Shepherd's testimony at the hearing contained very convincing reasons
to support his dissatisfaction with the way complainant had performed his
duties on the morning of April 21, 1980 (6/27, Tr. 103-104). Shepherd was
a supervisor who actually did repair work and who knew exactly how long it
should take for work to be done. No one controverted Shepherd's testimony
to the effect that he had gone into the mine and worked on the loading
machine on Saturday, April 19, 1980 (6/26, Tr. 5; 21; 157). Shepherd and
another repairman not on complainant's crew had removed the old motor on
the loading machine and had placed the new motor on the loader, but Shepherd
ran out of time and did not install the packing gland on the new motor, or
reattach the power wires, or reinstall a band which holds the motor in a
secure position (6/26, Tr. 21; 147; 201; 6/27, Tr. 104).
In Shepherd's opinion, no more than one of the repairmen was needed
to finish installation of the motor and he believed that 1 hour would have
been ample time for completing that work (6/27, Tr. 101-102). In the
meantime; Shepherd said that another repairman could have been working on
replacing the clutch in the shuttle car (6/27, Tr. 103). Since the repairmen arrived on the section at 11:30 p.m. on April 20, 1980, there is
reason to believe that they could easily have completed installing the
motor on the loading machine by 2 a.m., could also have replaced the clutch
in the shuttle car by 2 a.m., and could easily have found by 3:00 a.m. that
a pump motor was needed for the shuttle car (6/27, Tr. 97-99).
Shepherd's belief that complainant and his men had failed to do their
jobs properly on the morning of April 21, 1980, is thoroughly supported by
the repairmen's own testimony. All of the repairmen gave different testi-

1670

mony about some details of what happened on their shift on April 21, but
they all agreed that all three of them worked on installation of the motor
in the loading machine until about 2 a.m. at which time Lewis went out in
a rail car to provide complainant with a means of transportation into the
mine. All of them agree that installation of the motor on the loading
machine was not completed until after complainant had arrived underground
on the section at about 2:15 a.m. (6/24, Tr. 29; 6/25, Tr. 12; 88-89; 110111; 149; 163-164). None of them did any work on anything but the loading
machine until about 2:30 a.m. when Hall went to the roof-bolting machine
and replaced a light (6/25, Tr. 13). Then about 3 a.m. Hall began working on the installation of the clutch in the B-23 shuttle car (6/24, Tro
35; 6/25, Tro 17)o By 5:30 a.m. he had reported to complainant that he
needed a pump motor (6/24 9 Tro 42)o
It is obvious, therefore 9 that Hall had installed the clutch and
discovered that he needed a pump motor within 2-1/2 hours after he began
working on the shuttle car. If Hall had started
on the shuttle
car as soon as he went underground, as Shepherd believed he should have
done, Hall would have known by 3:00 a.m., at the latest, that he needed
a pump motor for the shuttle caro Ricky Baker, the supply clerk, testified that he could have had a pump motor delivered to the Noo l Mine
within 30 to 45 minutes after receiving a request for one (6/2~- 9 T:r. 281
If complainant had made a request for the pump motor
3 aamc? it could
have been delivered to the Noo 11 Mine and could easily have been installed before the end of the shift at 6:45 a.m.o
Shepherd also rejected complainant's excuse for not having at least
ordered the pump motor at 5:30 aom. when he was told by Hall that it was
needed. Shepherd testified that complainant would not have had to use a
half hour to go in and out of the mine to order the pump motor because,
according to Shepherd, all complainant would have had to do to order the
motor would have been to call outside and have the night watchman,
Caudill, order the pump motor from the supply house (6/27, Tr. 121).
Moreover, even complainant's excuse for not ordering the motor is defective because he could have gone out and ordered the motor at 5:30 a.m.~
when he knew the motor was needed, and could have been back into the mine
by 6:10 a.m., after personally ordering the motor. Inasmuch as complainant's own testimony shows that he did not do a single thing to help raise
the canopy until 6 a.m., he could have gone out and ordered the motor and
still have been back in the mine in time to begin working on the canopy
at approximately the same time he actually did begin to work on it.
As indicated above, the primary reason given by Shepherd for discharging complainant was that complainant had been leaving equipment
"down", or inoperable, at the end of his shift. Complainant's counsel
sought to discount Shepherd's testimony as to inoperable equipment by
arguing that Shepherd's testimony is less credible than complainant's
testimony. While it is true that Shepherd was unable during crossexamination to give the exact dates on which complainant had left equipment inoperable, it is an undisputed fact that two pieces of equipment,

1671

b

the loading machine 4/ and the B-23 shuttle car, were left in an inoperable condition at the end of complainant's shift on April 21, 1980, the
day complainant was discharged for failure to perform his job. It was
also uncontroverted that complainant's repairmen failed to wire a cutting
machine properly a few weeks before his discharge (6/26, Tr. 18-19). It
was necessary for Shepherd to rewire the cutting machine on the day shift
while 14 to 16 miners were paid to wait while the machine was rewired.
Shepherd testified that complainant was competent in electrical matters
and that he knew that if complainant had been with his men that morning,
he could have made certain that the cutting machine was properly wired
(6/26, Tro 19; 61; 109; 156)0 Although the miners were exceedingly unwilling to say anything at the hearing which was in any way critical of
any other miner, at least two miners indicated that there was a hostile
relationship between Shepherd and complainant (6/24, Tro 236; 6/25, Tro
152) and one of the repairmen testified that he did not like to talk to
Shepherd and avoided doing so when possible (6/25, Tro 8l)o
Moreover, it is significant that two of the repairmen, Hall and
Lewis, testified that Pearl Campbell, the section foreman on the day
shift, reported them for leaving equipment in an inoperable condition
when, in their opinion, it was not their fault (6/25, Tro 39-41; 60;
127)0 Hall claimed that Campbell would report equipment as being inoperable to excuse his failure to produce as much coal as he thought was
required of him (6/25, Tr. 62). Shepherd testified that complainant
would report that all equipment was operable, but he would receive calls
from underground that equipment was not operable (6/26, Tr. 54; 161-162;
6/27, Tr. 59). Since Shepherd personally went underground every day and
frequently repaired equipment himself, there is hardly any way that Campbell could have falsely claimed that equipment was inoperable just to
conceal his own deficiencies as a foreman (6/26, Tr. 164). The testimony
discussed above supports my conclusion that Shepherd's testimony about
complainant's leaving equipment in an inoperable condition is more credible than complainant's denial that he frequently left equipment inoperable.
Another aspect of the repairmen's testimony which requires some discussion is that they were definitely on the defensive throughout their
testimony. They realized that they had not performed well on the morning
of April 21, 1980. In all probability, they had done almost nothing between the time they went underground and the time complainant came into
the mine about 2:15 a.m •• That would explain why all of them had to
claim that they were working on installation of the motor on the loading
machine until 2:30 a.m. (6/24, Tr. 24-33; 6/25, Tr. 9-13; 88-89; 162-166).
Gross was so ill at ease about the amount of work he had done that night
that he testified that he had helped Hall install the clutch on the

!:!../

Since the repairmen had finished installing a motor in the loading
machine, the only defect in the loading machine was that the front canopy
legs were not secured in their holders. The day-shift operator ran the
loader in that condition, but the second-shift operator refused to do so
(6/26, Tr. 180; 183; 6/25, Tr. 72; 76; 146).

1672

shuttle car and had helped remove the pump motor from the shuttle car
(6/25, Tr. 171; 182-183). Gross is almost certainly wrong in so claiming because complainant and Hall both testified that only Hall worked on
the shuttle car at any time during the morning of April 21 and that Gross
worked at no place other than at the loading machine where he helped
Lewis cut off the legs on the loading machine's canopy and helped in rewelding the legs (6/24, Tr. 32; 35; 42; 6/25, Tr. 13-14; 17). Gross'
credibility was further eroded when he testified that "we" held the legs
while Lewis welded them (6/25, Tr. 201). If Gross had been working with
Hall at the shuttle car, no one would have been available at the loading
machine to hold the legs while Lewis welded them.
It should be noted that Lewis did nothing from 2:30 a.mo until 6 a.m.
other than cut off the canopy 1 s legs and reweld them (6/24, Tr. 32; 44;
6/25, Tr. 14; 90-91). Each canopy leg was 1-1/4 inch thick and 4 inches
wide. Shepherd correctly stated that no more than 10 minutes~ at most 9
would have been required to cut each of the legs off with a cutting torch
(6/27, Tr. 91). That means that Lewis should have had the legs cut off
by 3:40 a.m., assuming he began cutting on them at 3 a.m.. It is incredible to think that it took Lewis and Gross about 2-1/2 hours to reweld the
four 4-inch legs to the canopy's top. Yet that is all that Lewis claims
to have done between 3 and 6 a.moo As indicated above~ Gross was so ill
at ease about his role between 3 and 6 a.m. that he testified that he had
assisted Hall in installing the clutch and removing the pump motor on the
shuttle car. Gross was so confused about what he did that morning that he
even testified at one point that he had installed a pump motor on the
shuttle car (6/25, Tr. 182-183). Yet he later testified correctly that
the shuttle car wouldn't run at the end of the shift because it needed a
pump motor (6/25, Tr. 188). Finally, Gross contradicted himself so much
about the time that event~ were alleged to have occurred on the morning
of April 21, that complainant's counsel, who had called Gross as a witness~
had to have Gross explain on redirect that he was confused about the times
when events occurred during the morning of April 21 (6/25, Tr. 195).
It is true that complainant, Gross, and Hall testified that they spent
about an hour trying to get the loading machine unstuck but never were able
to do so (6/24, Tr. 32; 6/25, Tr. 13; 165). Even if they did spend an hour
trying to get the loading machine unstuck, they still did not explain satisfactorily how they spent their time during their shift on April 21. Also,
their statements as to the depth of the mud are so inconsistent that it is
not possible to form any sound conclusions as to how much actual trouble
they had with mud and water. Complainant, for example, gave three different depths for the mud and water. He first said that the mud and water
were 2 or 3 feet deep (6/24, Tr. 31). He then reduced the depth of the mud
and water to 8 to 10 inches (6/24, Tr. 34). He finally increased the depth
of the mud and water to 12 to 14 inches (6/24, Tr. 183). Complainant contended that the repairmen had to put down header boards to work on in order
to stay out of the mud and water (6/24, Tr. 33).
Lewis is the repairman who had to crawl under the loader to obtain
slack wire for rewiring the new motor, yet he said that the mud was over-

1673

come by laying down brattice cloth (6/25, Tr. 150). It is uncontroverted
that Lewis is the one who crawled under the loader to get the wire, so he
undoubtedly knew better than anyone else how much mud and water were on
the mine floor. It is certain that brattice cloth could not keep a person
out of mud and water if it had been as deep as complainant testified that
it was.
A discussion is also required as to the merits!}_/ of complainant's
contention that it was unsafe to raise the height of the canopy by welding pieces of metal to the bottoms of the canopy's two rear legs (6/26 9
Tro 7)o The only safety question which complainant allegedly raised
with respect to Shepherd's suggested method of raising the canopy was
whether the repairmen could achieve a high quality of weld when they
added pieces to the canopy 1 s rear legs (6/24, Tro 60; 129)0 Although
the repairmen believed that it would have been unsafe to raise the canopy
by welding pieces to the legs~ they also said that the safety aspects of
adding metal pieces to the legs related to the quality of the welds made
to attach the metal pieces to the
s (6/25, Tro 15; 112; 145; 202)0
Only one of the repairmen~ Gross, claimed to have heard complainant
say that it would have been unsafe to weld pieces to the canopy's
(6/25, Tro 185) and his testimony is filled with inconsistent statements
and is less credible than the testimony of the other two repairmeno Hall
testified that complainant left it up to Lewis to raise the canopy the
way Lewis thought was safest (6/25, Tro Sl)o Lewis specifically testified that complainant did not express a belief that welding pieces to the
canopy s legs would be unsafe (6/25, Tr. 92). The repairmen said that
the reason they doubted their ability to achieve a high quality of weld
was that none of them had the expertise to weld in the horizontal or vertical position !i/ which would have been required to weld pieces to the
5/ I recognize that if a miner, in good faith, erroneously raises a
question about safety and is discharged because he mistakenly raised a
safety issue, it would be a violation of section 105(c)(l) for his employer to discharge him for raising a false question of safety if he
sincerely believed the safety question was valid when he raised it.
In this proceeding, however, complainant's act of sitting down at the
power center for 3 hours out of sight of the work being done on the
canopy shows that complainant was not really concerned about the quality of the welding being done on the canopy. Complainant 1 s obvious indifference to the actual welding process casts a great deal of doubt on
complainantvs contention that he raised a safety issue about the canopy
at the time he was discharged on April 21, 1980.
6/ The repairmen would have been using an electric welding machine which
welds by fusing metal from an electrode into two pieces of metal as the
electrode is passed along the crack between the two pieces of metal which
are being joined. A puddle or pool of liquid metal is formed at the tip
of the melting welding rod. When welding is done in a flat position, the
liquid pool remains steady, but when the two pieces of metal are raised
to a horizontal or vertical position, the liquid pool will run off the

1674

legs while the canopy remained in an upright position on the loading
machine (6/25, Tr. 145; 168; 201).
I was inclined to agree with the repairmen that there was no way for
them to weld the legs so as to obtain a thorough fusion of the metal
(6/27, Tr. 90), until Shepherd explained in his testimony that all the
repairmen would have had to do in order to weld pieces to the legs, while
using a flat welding position, would have been to have placed the canopy
on the loading machine just long enough to spot weld the legs sufficiently
to know where they would have to be attached (6/27, Tr. 93). Then the
canopy and legs could have been taken off and welded with the legs situated in a flat position. Shepherd's suggestion becomes quite feasible
and logical for nonexpert welders tu use when one considers that the longest legs were only 24 inches long and the shortest legs were only 20-3/4
inches long (6/24, Tr. 49). Such short legs could easily have been held
in place for spot welding.
Complainant conceded during his testimony that there was no essential
difference between the method suggested by Shepherd for raising the legs
and the method which he had recommended because, regardless of which method
they used, it was necessary to cut off the legs and reweld them (6/24~ Tro
189). The competency of the welders came into play just as much in switching the legs from the front to the back as it would if they had merely
welded pieces to the bottoms of the legs as Shepherd had suggestedo
Actually, Shepherd's method was superior to the one allegedly recommended
by complainant because, if they had followed Shepherd's suggestion, only
two welds on the two rear legs would have been ·required, whereas, under
complainant's method, it was necessary to make one weld on each of the four
legs, or a total of four welds.
It should also be pointed out that Lewis must have been able to make
very thorough welds because the repairmen used two sets of jacks in trying
to force the two front legs into their holders after Lewis had welded the
front legs in a straight position (6/24, Tr. 46; 6/25, Tr. 170). The
testimony shows that Lewis' welds did not crack or break under the stress
of jacks applied to the sides of the legs. Therefore, the welds which
were made undoubtedly achieved an excellent fusion and there is no reason
to believe that there would have been anything unsafe about welding a
couple of pieces of metal to the bottoms of the two rear legs, as Shepherd
had suggested.
Complainant's attorneys argue that Kelly's and Combs' testimony is
not credible insofar as they deny that complainant mentioned any safety
fn 6, continued
metal, instead of fusing into the metal, until the welder has learned to
keep his welding rod sufficiently in advance of the liquid pool to allow
just enough cooling to prevent the pool from running off the pieces being
welded. An experienced welder can make a thorough fusion in a horizontal
or a vertical position. See, ~._a., J. Giachino, and W. Weeks, Welding
Skills and Practices, American Technical Society, Chicago, IL 60637,
1976, Chapter 4, pages 42-53.

1675

aspects of raising the canopy when he went to them in person to ask that
they reverse Shepherd's action of discharging him. When that allegation
is examined in light of the facts revealed by the preponderance of the
evidence, I find that Kelly's and Combs' testimony is more credible than
complainant's.
The testimony of complainant and all three of his crewmen shows that
complainant sat down at the power box from about 3 a.m. until 6 a.m. without attempting in any way to supervise the work which Lewis and Gross were
doing on the canopy (6/24, Tr. 28; 32; 44-46; 6/25, Tr. 12, 19, 48; 52;
170; 184). The only basis complainant had for claiming that Shepherd's
suggestion for raising the canopy was unsafe was that satisfactory welds
might not have been achievable. Yet complainant made no effort whatsoever to supervise the canopy work until he went to the loading machine
about 6 a.m. and found that the welding had been completed but that the
front legs would not go into their holders. I believe complainant's
actions during his shift support the statements of respondent 7 s supervisory ~~tnesses who say that complainant did not raise any safety claims
about Shepherd's suggestions for rais
the canopy until after Shepherd
had discharged complainant for leaving equipment in an inoperable condition on the morning of April 21 and until after Kelly had advised complainant that Shepherdvs discharge was being upheldo
Shepherd and complainant disagree as to what each of them said on
the morning of April 21 when complainant was discharged. Shepherd claims
that complainant approached Shepherd at the end of complainant's shift
just as if he were Shepherd's boss, by telling Shepherd that Shepherd had
better get his light and go into the mine to repair a loading machine and
a shuttle car which were "down", or inoperable. Shepherd claims that when
he asked complainant what was wrong with them, complainant said that the
canopy was off the loader and the shuttle car needed a pump motor.
Shepherd claims that he asked complainant if he had ordered a new pump
motor to which complainant answered "No". Shepherd states that when he
pointed out to complainant that the B-23 shuttle car was the only reliable
car they had, complainant became angry and stated that if his work was not
satisfactory, he would just have to quit. Shepherd then says that he told
complainant that as of that time, complainant no longer worked for respondent (6/26, Tr. 8-9; 30; 32; 192).
Complainant's version of the events leading up to the discharge is
that he told Shepherd that the canopy work had not been finished and that
the shuttle car required a pump motor. Complainant also states that he
told Shepherd it would have been unsafe and in violation of the mining
laws for him to have raised the canopy by welding pieces to its legs as
Shepherd had suggested. Complainant agrees that he stated that if his
work was not satisfactory, he would quit and that Shepherd told him that
as of that time complainant no longer worked for respondent (6/24, Tr.
61-62).
A part of complainant's version of the discharge conversation was
corroborated at the hearing by the testimony of Willie Pennington, a pump

1676

man, who claims that he heard Shepherd ask complainant about the canopy
but doesn't know what else was said other than that he did hear complainant suggest that he might have to quit and Shepherd's statement to the
effect that complainant was no longer working there as of that time (6/24,
Tr. 230). It is difficult to understand how Pennington can be so certain
as to some things and not know what was said as to other aspects of the
conversation. Inasmuch as Pennington has known complainant for 10 years
and was obviously trying to testify in coNplainant's favor, it is more
probable than not that complainant did not mention the safety aspects of
raising the canopy and that Pennington preferred to forget certain parts
of the conversation rather than to testify unfavorably on complainant's
behalf (6/24, Tro 23l)o
In view of the fact that Shepherd had obtained a piece of metal on
Saturday for welding to the canopy's legs and had left it outside the
mine for use in raising the canopy ( 6/26 ~ Tr 5; 16 7) 9 and in view of the
fact that Shepherd had made a call to the mine on Sunday night to suggest
how the canopy should be raised (6/26, Tr. 6), it is unlikely that Shepherd
failed to ask complainant some questions about the canopy. On the other
hand, there is nothing in the record to corroborate complainant 1 s contention that he discussed with Shepherd the fact that the canopy could not be
safely raised in the manner suggested by Shepherd. The evidence also shows
that complainant and Shepherd could not have had a detailed discussion
about the canopy because Shepherd did not realize that the canopy was wider
in the back than it was in front and Shepherd thought the repairmen had
tried to raise the canopy's height by merely turning it around so that the
front legs were in the rear where the increased height was desired (6/26,
Tr. 22; 180; 205; 6/27, Tr. 89). Any detailed discussion by complainant
of the way they had tried to raise the canopy would certainly have made
Shepherd aware of the kind of work which had been done on the canopyo
Q

After he had discharged complainant, Shepherd ordered a new pump
motor for the shuttle car and went underground and helped install it
(6/26, Tr. 157). Afterwards Shepherd had to do some work on the conveyor
belt and did not personally examine the canopy on the loading machine
(6/26, Tr. 178-179). Although the loading machine was used by the first
shift with the front legs out of the holders just as complainant had left
it (6/26, Tr. 183), Shepherd assumed that the loader had been operated on
the first shift either with the canopy removed or that the first shift
had used a stand-by loading machine which did not have a canopy on it
(6/26, Tr. 194; 197; 203). The operator of the loading machine on the
second shift refused to run the loader with the front legs unattached and
new legs were obtained and completely installed by the repairmen on the
second shift, except for a slight amount of welding which was completed
by the third-shift repairmen on April 22, 1980 (6/25, Tr. 72; 76; 146;
6/26, Tr. 180).
Since Shepherd stated that he had discharged complainant for leaving
two pieces of equipment in an inoperable condition, it must be concluded
that part of the reason for complainant's discharge was complainant's
failure to have the canopy in an operable condition. The foregoing con-

1677

clusion is necessarily true because the repairmen on complainant's crew
had finished replacing the traction motor on the loading machine. Therefore, the only reason that complainant had for telling Shepherd that the
loading machine was "down", or inoperable, was the fact that the front
legs of the canopy had not been secured properly. Nevertheless, there is
a vast difference between discharging a foreman for failure to have equipment operable and discharging him for stating that the equipment was left
in an inoperable condition because it would have been unsafe to have
raised the canopy in the manner suggested by his supervisor, especially
when, as has been shown above, the method adopted by complainant to raise
the canopy was just as defective from a safety standpoint as the method
suggested by Shepherd, that is, both methods were equally safe or unsafe,
as the case may have been, because both methods depended on the thoroughness or quality of the welding done on the
by the repairmen.
I believe that the foregoing discussion shows beyond any doubt that
complainant completely failed to
the first test set forth by the
Commission in Fasula, supra" Specifically, complainant failed to establish by the preponderance of the evidence that he engaged in a protected
activity with respect to refusing to raise the canopy in what he believed
to be an unsafe manner. The preponderance of the evidence shows that complainant was actually discharged for fail
to have equipment in an operable condition, rather than for stating that the canopy had not been
raised because it would have been unsafe to raise it by welding
to the rear legs of the canopy as suggested by Shepherd. Complainant conceded during his testimony that Shepherd may have mentioned that he was
upset about complainant's leaving equipment in an inoperable condition
(6/24; Tr. 162). There must also have been some discussion about the
quality of complainant's work or complainant himself would not have stated
that if his work was not satisfactory, he would have to quit. Therefore,
I find that complainant's first claim that he was engaged in a protected
activity when he failed to have the loader ready to operate on April 21
must be rejected as not having been proven under the test laid down by
the Commission in Fasula.
The Second Alleged Violation of Section lOS(c)(l)
The second and final reason given by complainant for his contention
that he was discharged in violation of section 105(c)(l) is that respondent believed complainant was the person who requested MSHA to send inspectors to respondent's No. 11 Mine to investigate the circumstances
associated with the burning of wires on a roof-bolting machine (Finding
Nos. 10, 11, 16, 18, 27, 28, and 30, supra)o Shepherd testified that he
had asked complainant if complainant had called the inspectors. Shepherd
also testified that one morning when the repairmen on complainant's crew
were getting into their cars to go home, they were kidding each other
about having called the inspectors and that he joined in the kidding and
asked if they had called the inspectors, but Shepherd denied that his
interest in finding out who called the inspectors had anything to do with
his discharging complainant (Finding No. 27, supra).

1678

Roger Jones was a repairman on Franklin Mayhew's clean-up crew which
worked on the third shift. Jones was working on the morning that the
lead wires to the motor on the roof-bolting machine burned and he testified that Shepherd had asked him if he had called the inspectors. He
claimed that Shepherd was upset about the fact that while the inspectors
were at the mine in response to the phone call, they wrote seven citations
concerning matters other than the subject of the phone call (Finding Nos.
14 and 16, supra).
Dorsey Hall, one of the repairmen on complainantvs crew, testified
that Shepherd had asked him if he had called the inspectors. While he
supported Shepherd's claim to the effect that Shepherd had made the inquiry when they were kidding about the identity of the person who had
called the inspectors, Hall also testified that Shepherd stated that whoever did call the inspectors was a dirty low down blankety blank (Finding No. 18, supra)o
Complainant also testified that when he returned a second time on
the day of his discharge, April 21, 1980, to ask Kelly, respondent 1 s
general superintendent, to reverse Shepherd's action of discharging him~
he talked to both Kelly and Richard Combs, another superintendent~ outside the mine office. Complainant stated that, after Combs had left,
Kelly asked him whether he was the one who had called the inspectors
(Finding No. 10, supra). On the other hand~ when Kelly testified~ he
denied that he had asked complainant about whether he had called the
inspectors (Finding No. 30, supra).
I believe that Kelly's denial of having asked complainant about calling MSHA is more credible than complainant's contention that Kelly asked
him whether he had called the inspectors. Shepherd had called Kelly very
shortly after discharging complainant to advise Kelly that he had discharged complainant. Therefore, if discharge of the person who had called
MSHA to request a special inspection had been an important consideration
in Kelly's mind for upholding complainant's discharge, it is highly likely
that he would have raised that issue when complainant first went to see
him very soon after Shepherd had discharged complainant. Complainant does
not contend that he and Shepherd discussed the question of whether complainant had called the inspectors during the argument which culminated
in complainant's discharge. For that reason, it is not likely that Shepherd would have discussed complainant's suspected role in calling MSHA
about the roof-bolting machine at the time Shepherd reported his discharge
of complainant to Kelly.
The credibility of complainant's testimony about Kelly's having asked
him if he had called MSHA is further eroded by the fact that complainant
made it a part of his direct testimony to note that he had started his
conversation with both Kelly and Combs in front of the office and that
Kelly had waited until Combs had left before asking complainant if he had
called the inspectors. Complainant's laying of a foundation for Kelly's
question about calling the inspectors as a matter which occurred when no
one but him and Kelly were present shows a predisposition on the part of

1679

complainant to establish an allegation whose credibility would have to be
determined without existence of anyone else's presence to corroborate
either his or Kelly's testimony as to whether Kelly asked complainant
about calling the inspectors.
The only remaining testimony pertaining to Shepherd's concern about
ascertaining the identity of the person who had called MSHA is the statement of Gross, one of the repairmen on complainant's crew, to the effect
that Gross had heard Shepherd say to Dana Eldridge that he would fire
anyone who called the inspectors (6/25, Tr. 193). When Eldridge testified, however, he denied that he had ever heard Shepherd make such a
remark (Finding No. 28, supra). In this instance~ I believe that
Eldridge's testimony of denial is more credible than Gross' allegation
as to what Shepherd may have said to Eldridge. Gross' testimony about
the events which occurred on his own shift on the morning of April 21,
the day of complainant's discharge, are very inconsistent and show a
lack of certainty as to the time that events occurred and disagreed with
all the other repairmen on complainant's crew as to the type of work
. which Gross performed during his shift (Cf. Finding No. 20 with Finding
Nos. 10 and 18, supra).
~
Although I have found that some of the complainant's testimony introduced in support of conplainant's contention that he was discharged
because of respondent's belief that he had called MSHA to request an
investigation of the burning of the leads to the motor on the roofbolting machine is incredible, the preponderance of the evidence shows
that Shepherd did make an effort to establish the identity of the person
who called MSHA. Even though Shepherd admits that he tried to find out
who called MSHA, he denies that his effort to determine who had called
MSHA had anything whatsoever to do with. his discharge of complainant
(Finding No. 27, supra).
Nevertheless, there is no reason to doubt complainant's testimony
to the effect that he and Shepherd had a rather intense discussion about
whether complainant had called MSHA and there is no reason to doubt
Jones' testimony to the effect that Shepherd appeared to be very upset
about the calling of the inspectors because their coming had resulted in
the writing of seven citations about matters other than the smoke which
came from the roof-bolting machine (Finding Nos. 11 and 16, supra).
Additionally, Hall testified that Shepherd asked him whether he had
called the inspectors and stated that whoever did call them was a dirty
low down blankety blank. Moreover, Hall testified that he had, in a
joking manner, said to Shepherd that complainant might have been the one
who called the inspectors (Finding No. 18,
The testimony discussed above is sufficient to show that Shepherd
would probably have taken some sort of disciplinary action against the
person who called the inspectors if he could have determined for certain
the identity of the person who did so. I believe that the testimony supports a finding that part of Shepherd's motivation in discharging complainant was his suspicion that complainant may have been the miner who

1680

had called MSHA about ventilation problems and the burning of the leads
to the motor on the roof-bolting machine. It should be noted that complainant does not assert that he called MSHA about the roof-bolting
machine (Finding No. 11, supra) and the inspector testified that the call
to MSHA about the roof-bolting machine had been placed anonymously (Finding No. 14, supra). Therefore, any finding that respondent violated section lOS(c)(l) when it discharged complainant must rest on a conclusion
that a discriminatory act occurs if an employer tries to ascertain whether
an employee has exercised his right under section 103(g)(l) to request
that a special inspection be made concerning an alleged violation of
the Act or of a mandatory health or safety standardo
In Elias Moses Vo Whitley Development Corpo, 4 FMSHRC
, Docket
No. KENT 79-366-D, decided August 31, 1982, the Commission held that the
respondent in that case had violated section 105(c)(l) by discharging a
miner because it suspected him of having reported an accident to MSHA,
The facts in the Moses case showed beyond any doubt that Moses had not
called MSHA to report an accident, but the Commission concluded that respondent had violated section lOS(c)(l) because it had discharged Moses
for the reason that respondent thought Moses had reported an accident to
MSHA. The facts in the Moses case are very similar to the facts in this
proceeding because in the Moses case, as in this case~ the employer
tried to find out who had called MSHA to request a special inspection
pursuant to the provisions of section 103(g)(l) of the Acta Section
103(g)(l) requires MSHA to reduce to writing a request for a special inspection. The written request should be-shown by MSHA to the operator,
but MSHA is forbidden to provide the operator with the name of the person
who made the request for a special inspection.
The discussion above shows that complainant successfully established
a prima facie case under the Fasula test by showing that his discharge was
motivated in part by a protected activity, that is, the right to request
MSHA to make an inspection under section 103(g)(l) of the Act without respondent's supervisory personnel making an effort to determine whether he
did, in fact, request such an inspection. Respondent's evidence, however,
has successfully shown that even if a part of its motivation may have been
attributable to complainant's having been suspected of requesting MSHA to
make a special inspection, respondent would, in any event, have discharged
complainant for his unprotected activities alone.
Between the time I wrote my bench decision and the time that the
record in this case became available, the Commission issued its decision
in Johnny N. Chacon v. Phelps Dodge Corp., 3 FMSHRC 2508 (1981), pet. for
review filed, No. 81-2300, D.C. Cir., December 11, 1981, in which it
stated (3 FMSHRC at 2516-2517):

* * * Once it appears that a proffered business justification
is not plainly incredible or implausible, a finding of pretext
is inappropriate. We and our judges should not substitute for
the operator's business judgment our views on "good" business

1681

practice or on whether a particular adverse action was "just"
or "wise". Cf. NLRB v. Eastern Smelting & Refining Corp., 598
F.2d 666, 671 (1st Cir. 1979). The proper focus, pursuant to
Pasula, is on whether a credible justification figured into
motivation and, if it did, whether it would have led to the adverse action apart from the miner's protected activities. If
a proffered justification survives pretext analysis and meets
the first part of the Fasula affirmative defense test, then a
limited examination of its substantiality becomes appropriate.
The question, however, is not whether such justification comports with a judge's or our sense of fairness or enlightened
business practice. Rather, the narrow statutory question is
whether the reason was enough to have legitimately moved that
operator to have disciplined that miner. * * *
In the bench decision I had referred to the fact that it was my opinion that complainant's sleeping in the mine on the power box carrying 7 9 200
volts was a sufficient reason for discharging complainant even if all the
other reasons given by respondent for discharging complainant were ignored.
That expression of my personal opinion was improper under the Commission's
Chacon decision because I should have restricted my evaluation of respondent 1 s evidence to a determination of whether respondent's reason for discharging complainant was 11 not plainly incredible or implausiblen and
whether respondent's asserted reason for the discharge was enough "to
have legitimately moved that operator to have disciplined that miner".
It is clear from both complainant's and respondent's evidence that
the basis for complainant's discharge arose from a heated discussion which
occurred after Shepherd had criticized complainant for leaving the loading
machine and B-23 shuttle car in an inoperable condition. It is undisputed
that Shepherd had called the No. 11 Mine Office about 11 p.m. on April 20,
1980, (Sunday) to give specific instructions that the traction motor be
installed on the loading machine, that the canopy on the loading machine
be raised 3 or 4 inches, and that a clutch be installed in the B-23 shuttle
car.
Shepherd had gone into the mine on the previous day (Saturday) in an
effort to replace the traction motor on the loading machine. He knew how
much work remained to be done on the loading machine and knew that three
repairmen and one foreman (complainant) would be present on the shift beginning at 11 p.m. on Sunday to perform the repairs. Shepherd fully explained, under questioning by me, how the repairs should have been made
and how the repairmen should have allocated their time for the purpose of
accomplishing those repairs (6/27, Tr. 86-93; 99; 101-104). He explained,
for example, in response to the repairmen's claim that they did not have
the expertise to weld in a horizontal or vertical position, that they
could have replaced the canopy on the loading machine, after they had cut
off its legs, and could have spot welded the legs while they were on the
machine. Then the canopy could have been removed for the purpose of
firmly rewelding the legs in a flat position (6/27, Tr. 93).

1682

Shepherd also convincingly pointed out that all three of the repairmen were not needed to install the traction motor on the loading machine
and that at least one of the repairmen should have gone to the B-23
shuttle car so that work on installing the clutch could have been started
immediately after the miners arrived underground at about 11:30 p.m.. If
one repairman had started working on the B-23 shuttle car immediately
after going underground, he would have had plenty of time during his shift
to have determined that replacement of the clutch was not the cause of the
shuttle car's trouble and he could have removed the pump motor, could have
ordered a new one from the supply house, could have had it delivered to
the No. 11 Mine during the third shift, and could have installed it before the shift ended at 6:45 a.m. (6/27, Tro 100-103)0
The repairmen agreed that the first-shift section foreman often complained about their leaving equipment in an inoperable condition (6/25,
Tr. 60; 127). Although they claimed that they rarely left equipment in
an inoperable condition (6/25, Trc 27; 173), they agreed that they were
of ten blamed for the failure of equipment to be ready to operate on the
day shift (6/25, Tr. 39-41). Therefore, regardless of the fact that
Shepherd could not give many specific instances, other than the failure
of complainant and his men to wire a cutting machine properly (6/26, Tro
18-19; 109; 156)~ when a certain type of equipment was left inoperable
by complainant's crew, the evidence clearly supports Shepherd~s contention
that the primary reason for his discharge of complainant was the fact that
complainant had left both the loading machine and the B-23 shuttle car
inoperable on the morning of April 21, 1980, when Shepherd discharged
complainant.
Shepherd's claim that he discharged complainant for leaving equipment
in an inoperable condition is 11 not plainly incredible or implausible" under the rationale given by the Commission in the Chacon case, supra, and
the discussion above shows that complainant's failure to have the equipment ready to operate would have been "enough to have legitimately moved"
Shepherd to take the discharge action which he took at the time complainant reported that the loading machine and B-23 shuttle car were inoperable.
Although Shepherd testified that he discharged complainant for the
six reasons which are listed in Finding No. 25, supra, complainant's
counsel ohjected to my giving consideration to any of those reasons other
than Shepherd's expressed dissatisfaction with the condition of the equipment. Complainant's counsel supports his contention by referring to the
following statement by the Commission in Fasula (2 FMSHRC at 2800):

* * * It is not sufficient for the employer to show that the
miner deserved to have been fired for engaging in the unprotected activity; if the unprotected conduct did not originally
concern the employer enough to have resulted in the same adverse action, we will not consider it. The employer must show
that he did in fact consider the employee deserving of discipline for engaging in the unprotected activity alone and that
he would have disciplined him in any event. [Emphasis in
original.]

1683

Complainant's counsel argues that Shepherd did not discuss anything but
the inoperable equipment at the time complainant was discharged and that
the other five reasons given by respondent for complainant's discharge
merely constitute conduct which may have irritated Shepherd but would not
have caused complainant to be discharged if complainant had not allegedly
engaged in the protected activity of telling Shepherd that raising the
canopy as Shepherd had suggested would be unsafe. Complainant agreed
that Shepherd discussed the condition of the equipment (6/24, Tr. 162),
and complainant's statement that he would just quit if his work was not
satisfactory (6/24, Tr. 62), support Shepherd's claim that the primary
reason for complainant's discharge was the fact that complainant had
left two major pieces of equipment in an inoperable condition (6/26,
Tr. 30).
There is an inconsistency about complainant's argument to the effect
that the Commission 1 s Pasula decision prohibits me from considering five
of the six reasons given
respondent for discharging complainant because
only one of those reasons, that is, leaving equipment in an inoperable
condition, was discussed by Shepherd at the time the discharge took placeo
The inconsistency of the argument lies in the fact that, on the one hand,
complainant is contending that it is improper for me to consider any discharge reasons not raised by Shepherd on April 21, the day of the discharge~
while, on the other hand, complainant is asking me to consider an alleged
protected activity, that is, Shepherd 1 s belief that complainant had called
MSHA to request a special inspection, even though that particular activity
was not discussed by either Shepherd or complainant on April 21, the day
of the discharge.
Despite the inconsistency of arguing that complainant should be
allowed to raise any claim of protected activity at any time subsequent
to discharge, while respondent should be limited to only such reasons for
discharge as were mentioned on the day of discharge, I have hereinbefore
considered complainant's contention, that Shepherd's suspicion that complainant may have called MSHA to request a special investigation, was a
contributing factor in respondent's having discharged complainant, and I
have hereinbefore found that Shepherd's suspicion of complainant's having
called MSHA was a contributing factor in complainant's discharge.
Even though the Commission stated in Fasula, supra, that it would
not consider an unprotected activity which did not concern the employer
enough to discharge an employee when the unprotected activity was originally encountered, it seems to me that I am still required to examine
the unprotected activities given by respondent as reasons for the discharge
in order to show that respondent's discharge reasons have not been summarily ignored as being unworthy of any consideration. Therefore, I shall
hereinafter examine the reasons given by respondent for discharging complainant to determine whether those reasons would have caused complainant's
discharge if complainant had not been suspected of engaging in the protected activity of calling MSHA to request a special inspection.

1684

As to respondent's claim that Shepherd discharged complainant for
having slept on company time, and especially for having slept on the
power box several times each week, the evidence shows that Shepherd made
many inquiries in an effort to determine whether complainant was consistently sleeping in the mine (6/26, Tr. 15-17; 68-73; 109; 6/27, Tr. 11).
Complainant conceded during his testimony that he was warned twice that
he would be discharged if he were caught sleeping again (6/24, Tr. 160).
All three repairmen on complainant's crew testified that complainant
remained at the power box during most of the shift on April 21 (6/25~
Tr. 53; 96; 188; 200), but none of the repairmen testified that complainant was asleep on the shift ending at 7 a.m. on April 21
Since
Shepherd did not see complainant asleep on April 21 and did not know
whether he had been sleeping on that shift~ there would have been no
reason for Shepherd to have discharged complainant on April 21 or
sleeping during working hours. Therefore~ respondent failed to prove,
under the test set forth by the Commission in Pasulas that it would
have discharged complainant for the unprotected activity of
:_r:
the mine if complainant had not also engaged in the unprotected acti
of leaving equipment in an inoperable conditiono

As to Shepherd's claim that he discharged complainant for hunt
for game on company time, neither Shepherd nor complainant contended
that hunting had any bearing on complainantvs failure to
the
ment in an operable conditiono Therefore, I find that respondent failed
to show that complainantvs acts of checking his traps or engag
in
other hunting activities actually caused complainant to be discharged
on April 21.
Another reason which Shepherd gave for discharging complainant was
that complainant would often tell Shepherd that equipment was operable
when, in fact, it was not. On April 21, both complainant and Shepherd
agree that complainant reported that the loading machine and B-23 shuttle
car were inoperable. Consequently, even though complainant may have given
erroneous reports about the equipment's operability on some days~ on
April 21 complainant did correctly report that two major pieces of equipment were inoperable, so I find that complainant's alleged incorrect reporting of equipment as operable was not shown to have contributed to
complainant's discharge on April 21.
Two other reasons given by Shepherd for complainant's discharge have
merit under the Pasula rationale. Shepherd testified that the maintenance
foremen, including complainant, had a practice of reporting for work, or
"portalling'' ~ at the supply house, rather than reporting for work at the
mine where they worked (6/26, Tr. 9; 20; 130). The reason that the maintenance foremen were permitted to report for work at the supply house was
that they would pick up any parts needed to repair equipment and take the
parts directly to the mine where the parts could be used in the repair of
equipment (6/24, Tr. 15). The record shows that complainant generally
went into the mine at 1 a.m., after having first gone to the supply house,
because that was the agreed time when Lewis would come out in a rail car
to provide complainant with transportation into the mine (6/24, Tr. 24;
6/25, Tr. 93; 103).

1685

Shepherd testified, without contradiction, that one morning the cutting machine was improperly wired so that Shepherd had to rewire it on
the day shift with the result that commencement of production was delayed.
On that occasion, Shepherd testified that he criticized complainant for
failing to wire the machine properly. Shepherd said that he knew that
complainant understood how to wire the machine and that its being incorrectly wired showed that complainant had not stayed with his repairmen
to give them proper supervision or assist them in wiring problems in
which they were inexperienced. Complainant, according to Shepherd,
stated that he did not get into the mine that night until about 4 a.mo,
whereupon Shepherd stated that he forbade complainant to continue reporting at the supply house because complainant was using the practice of reporting to the supply house as an excuse to report underground at an
unreasonably late hour (6/26, Tro 19-20)0
Complainant does not dispute that Shepherd ordered him to stop reporting for work at the supply house, but he claims that after he had reported at the No. 11 Mine Office~ so as to go underground at the beginning
of the shift with his crew~ for about one shift, Shepherd countermanded
his prior order and told complainant to resume reporting to work at the
supply house because canopies had to be installed on three pieces of
equipment by April 18, 1980~ and that Shepherd wanted complainant to be
sure he obtained the parts for installing the canopies
that date (6/2li.,
Tro 80; 142)0 Complainant also alleged that Shepherd told him that his
wife was seriously ill and that Shepherd would have to be away for several
days to take his wife to a hospital in Lexington, Kentucky (6/24, Tr. 97-99)c
Shepherd denied that he had reversed his order about complainant's
being allowed to resume reporting to work at the supply house. Shepherd
denied that he had asked complainant to install the canopies by April 180
Shepherd further denied that his wife was seriously ill or that it had
ever taken him more than l day to take her to a doctor in Lexington (6/26~
Tr. 200-201; 6/27, Tr. 114).
I do not believe that it is necessary for me to make a credibility
finding as to whether Shepherd did revoke his order requiring complainant
to report to the No. 11 Mine, instead of to the supply house, since both
complainant and Shepherd agree that Shepherd had ordered complainant to
stop reporting for work at the supply house. The fact that Shepherd
ordered complainant to stop reporting for work at the supply house for
any period of time shows beyond any doubt that Shepherd had become upset
about complainant's tardiness in getting into the mineo

The test given in the Commission's Chacon decision, supra, is not
whether a judge or the Commission thinks a given unprotected activity is
grounds for disciplinary action, but "* * * whether the reason was enough
to have legitimately moved that operator to have disciplined that miner"
(3 FMSHRC at 2517). Shepherd did not think that complainant had given
adequate reasons to justify his getting into the mine at 2:00 or 2:15 a.m.
and Shepherd believed that the equipment was left inoperable because complainant had not performed his supervisory job in a satisfactory manner
(6/26, Tr. 23; 66; 136; 6/27, Tr. 93; 103).

1686

Even if one accepts complainant's version of the facts in their entirety, Shepherd was justifie<l in his belief that complainant's performance of his duties on April 21 was unsatisfactory. Complainant testified
that on April 20, 1980, he reported to the supply house at about 10:45 p.mo
and Ricky Baker, the supply clerk, agrees that complainant arrived at the
supply house well before 11 p.m. when complainant's shift was scheduled
to begin (6/24, Tr. 18; 261). Complainant stated that Lewis told him over
the phone that Shepherd wanted the canopy on the loading machine raised 3
or 4 inches by welding pieces to the canopy's rear legs (6/24~ Tro 20)o
After talking to Lewis on the phone, complainant stated that he left
the supply house about 11:45 p.m. and arrived at the Noo 11 Mine about 12
midnight or 12:15 a.m. (6/24~ Tr. 24)o Complainant testified that he then
tried to call Lewis on the minevs paging system~ but that he could not get
anyone to answero He stated that he did not know whether the repairmen on
his crew were too far away to hear the phone or whether the phone was
operable, but he said he did not check to determine whether the phone was
out of order (6/24~ Tr. 27). Complainant stated that he talked to another
foreman, Franklin Mayhew, in the mine office until Lewis came out to get
him in a rail car about 1:45 a.m. and that he finally arrived on the sec~
tion where his repairmen were working about 2~00 or 2:15 a.m. (6/24 0 Tro
28). Complainant also testified that the only parts needed for the re~
pairs which Shepherd had instructed them to perform on April 21 ~ that is~
a motor for the loading machine and a clutch for the B-23 shuttle car~
had already been taken to the mine on a prior shift (6/24, Tr. 30; 36)o
Complainant can't recall what parts, if any, he took to the mine on
April 21 (6/24, Tr. 194).
Shepherd's displeasure with complainant's performance has considerable merit. Complainant did not justify his reason for remaining at the
supply house from 11 p.m., when his shift began, to 11:45 p.m. before
starting to the No. 11 Mine when it is realized that he did not have to
obtain any parts which were needed for the work they had been instructed
by Shepherd to do on April 21. Lewis testified that he and complainant
had an agreement under which Lewis was supposed to come out in the rail
car each morning to get complainant about 1:00 a.m. and Lewis denied that
complainant tried to call underground on April 21 (6/25, Tr. 93; 116;
140). Gross testified that they were not close enough to the phone to
hear it when complainant called (6/25, Tr. 197-199). Hall testified that
they didn't hear any phone on April 21 and that Lewis normally knew before
going underground when complainant wanted Lewis to come outside for complainant (6/25, Tr. 44). Regardless of whether complainant tried to call
and couldn't get any answer, or whether the phone failed to function,
Shepherd was justified in being displeased with complainant's complacency
in talking to another foreman for 1-1/2 hours while complainant waited
for Lewis to come out in the rail car to take complainant inside.
One of the mandatory safety standards, namely, 30 C.F.R. § 75.16002(e), provides as follows:

1687

Telephones or equivalent two-way communication facilities
shall be maintained in good operating condition at all times.
In the event of any failure in the system that results in loss
of communication, repairs shall be started immediately, and the
system restored to operating condition as soon as possible.
Other provisions of section 75.1600-2 provide that the communication system
is not to be more than 500 feet outby the last open crosscuto Complainant
testified that the phone was located underground about four or five breaks
outby the face and that the breaks were on 60-foot centers (6/24~ Tro 27;
38). Therefore~ the phone should have been audible to his repairmen underground at the place where they were working and, in any event 9 it was a
violation of sec.tion 75.1600-2(e) for complainant to have gone underground~
as he subsequently did, and to have worked the remainder of the night without making sure that the communication system was operableo
Complainant 1 s repairmen and complainant himself all agree that he did
not get into the mine until 2:00 or 2:15 a.m. on the morning of his discharge (6/24, Tr. 28; 6/25, Tr. 44-45; 165; 199). The repairmen and complainant also agree that when they left the mine on April 21 0 neither the
loading machine nor the B-23 shuttle car was in operable condition (6/24,
Trc 42; 62; 6/25 0 Tro 17-19; 188)0 Shepherd was justified in believing
that complainantvs failure to get the equipment repaired was 9 at least in
part, the result of complainantvs failure to get into the mine in time to
start supervising his repairmen. Complainant contended that he had instructed Lewis, when they talked on the phone about 11 p.m. on April 20,
not to do any work on the raising of the canopy until complainant arrived
at the mine (6/24, Tr. 22). Lewis testified that complainant normally
advised him, at the beginning of the shift while they were discussing the
types of repairs that were to be done, what time Lewis should come out to
get complainant (6/25, Tr. 93; 116; 140). If complainant did not want
any work done on the canopy until he arrived at the mine to supervise
that particular assignment, it is hard to understand why he would have
failed to advise Lewis while they were discussing the canopy that Lewis
should be certain to come out for him sooner than 1 a.m. so that they
could promptly decide how to raise the canopy.
I believe that the discussion above supports a finding, and I so find~
that respondent properly based its action of discharging complainant on
his failure to get into the mine in time to perform his work satisfactorily. It cannot be reasonably argued that a supervisor who is confronted
by the failure of a foreman to repair two major pieces of equipment would
fail to be motivated in discharging him by the fact that the foreman had
not managed to get into the mine to work until 2:00 or 2:15 a.m. on Monday,
as compared with the repairmen on his crew who had arrived on the working
section at 11:30 p.m. on Sunday.
I am still of the opinion, as I stated at the hearing, that when a
supervisor discharges a person, all of the reasons for being dissatisfied
with that person's performance have a cumulative effect in the supervisor's

1688

mind when he decides that the time has arrived for discharging the employee whose work has been growing progressively unsatisfactory.
Nevertheless, to give complainant every benefit of any argument which
his counsel can make under the Commission's Fasula decision, I have
interpreted the Commission's decision as complainant's counsel has
asked that it be interpreted, that is, I have rejected all of the
reasons given by respondent for complainant's discharge, even if those
reasons did show that complainant "deserved" to be discharged, and I
have accepted as meritorious only those discharge reasons which involve
unprotected activities which alone would have caused respondent to discharge complainant even if complainant had not been suspected of having
engaged in the protected activity of requesting that MSHA make a special
inspection, I still find, however, that under the Commission 1 s ho:ding
in the Chacon case, supra, respondent has very convincingly shown that
its reasons
discharging complainant are 11 * * ·k
plainly incredible or implausible"
The reasons found to be
under the.
Commission's Fasula decision would have
moved respondent
to discharge complainant on the morning of April 21 notwithstanding the
fact that respondent might also have been motivated in part by a suspicion that complainant may have been the person who requested that MSHA
conduct a special inspection of respondent's mine,
Inasmuch as respondent has been shown to have satisfied the tests
given by the Commission in Pasula and in Chacon, I find that complainant
has failed to prove that he would have been discharged for allegedly
claiming that it was unsafe to raise the height of the canopy on a loading machine by 3 or 4 inches by welding pieces to the rear legs of the
canopy, or for having been suspected of calling MSH.A to request a special
inspection, if complainant had not left the loading machine and B-23
shuttle car inoperable and had not gone into the mine at 2:00 or 2:15
a.m. on the morning when the equipment was left inoperable.
WHEREFORE, it is ordered:
The complaint filed in Docket No. KENT 80-288-D is denied for failure
of complainant to prove that he would have been discharged for an activity
protected under section 105(c)(l) of the Federal Mine Safety and Health
Act of 1977 if he had not engaged in other unprotected activities which,
alone, would have caused his discharge.

~ <!. ~I4//?-

Richard C. Steffey
Administrative Law Judge
(Phone: 703-756-6225)

1689

Distribution:
Tony Oppegard, Esq., Attorney for Lehman Gilliam, Appalachian
Research and Defense Fund of Kentucky, Inc., P. O. Box 360,
Hazard, KY 41701 (Certified Mail)
Stephen A. Sanders, Esq., Co-Counsel for Lehman Gilliam, Appalachian Research and Defense Fund of Kentucky, Inc., P. O.
Box 152, Prestonsburg, KY 41653 (Certified Mail)
Randall May, Esq., Attorney for Blue Diamond Mining, Inc",
Craft, Barret & Haynes 9 Po O. Drawer 1017, Hazard, KY 41701
(Certified Mail)

1690

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 10198'l
Complaint of Discharge,
Discrimination, or Interference

CHARLES H. BUNDY,
Complainant

Docket Noo KENT 82-35-D

Vo

BENHAM COAL~ INC.,
Respondent
DECISION
Appearances:

Joseph Eo Wolfe, Esq., Wolfe, Farmer and Kern 0 Norton,
Virginia, for Complainant;
Grover c. Potts, Jr., Esq.·, Wyatt, Tarrant and Combs~
Louisville, Kentucky, for Respondent.

Before:

Administrative Law Judge Steffey

Pursuant to a notice of hearing issued July 21, 1982, a hearing in the
above-entitled proceeding was held on July 29, 1982, in Norton, Virginia,
under section 105(c)(3) of the Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 815(c)(3).
After the parties had completed their presentations of evidence and
had made oral arguments in support of their respective positions, I rendered the bench decision which is reproduced below (Tr. 191-205):
This proceeding involves a complaint of discharge, discrimination or interference which was filed by Charles H. Bundy
against Benham Coal Inc. in Docket No. KENT 82-35-D, on December 24, 1981, pursuant to section 105(c)(3) of the Federal Mine
Safety and Health Act of 1977.
I shall make some findings of fact on which my decision will
be based and the findings will be set forth in enumerated paragraphs.
1. Charles H. Bundy began working for Benham Coal Inc. on
February 16, 1971, as an inside laborer. He worked at other
positions until, in 1974, he received a letter from what was then
MESA in the Department of the Interior advising him that he had
indications of pnetlllloconiosis which gave him the right to transfer to a less dusty area under section 203(b) of the Federal Coal

1691

Mine Health and Safety Act of 1969. 1/ He made the election to
transfer to a less dusty area and on-July 8, 1974, was transferred to a position known as outside laborer.
2. He thereafter made a bid for the underground position
of shuttle car operator on March 24, 1975, and subsequently became a roof bolter, thereby waiving his right of
to a
less dusty area. He remained underground until March 3, 1976?
when he again asked to be transferred to a less dusty area and
on July 19, 1976 9 he was transferred to the coal preparation
plant as an outside laborer. On April 10, 1978 he bid on the
job of other machinery repairman. Then, on July 31, 1978? he
·exercised a job bid for the position of coal
plant
electrician and mechanic and he held that
when Benham
Coal Ince had an extensive layoff of employees in June of 19800
3o The company began to recall its employees in September
1980 on a seniority basis. When the 10-year seniority of Mr. Bundy 9
at that time, became applicable, he was told he could not be recalled at that time because the only position then open was one
for a roof bolter and that was not a position in a less dusty area
where a miner who had exercised his right to transfer under section
203(b) should be permitted to work. Hr. Bundy advised the company's
manager of industrial relations, Mr. Charles Estep, that he would
like to have the position of roof bolter despite the fact that it
was not a position in a less dusty area in conformance with the
right he had exercised to transfer under section 203(b). The company refused to allow him to go underground and he was unable to
get a position until December 8, 1980, when the company did have
an opening for the position of coal preparation
electrician
and mechanic, which was the position that he had held at the time
he had been laid off.

4. Mr. Bundy's complaint in this case asks that he be paid
the salary of a roof bolter for the period from September 24, 1980,
to December 8, 1980, which he would have been paid if the company
had allowed him to go back to work in a relatively dusty area
underground at the time his seniority status would have qualified
him to return to work as a roof bolter if it had not been for his
previous election to take a position in a less dusty area of the
mine.,
1/ Section 203(b) of the 1969 Act has been superseded by section 101 of
the 1977 Act and by Part 90 of the Code of Federal Regulations which implements section 101 of the Act. The term "less dusty area" is used because miners who have exercised their right to transfer under Part 90 are
entitled to work in a mine atmosphere maintained at or below 1.0 milligrams of respirable dust per cubic meter of air. Part 70 requires working areas to be maintained at or below 2.0 milligrams per cubic meter of
air. Since Mr. Bundy was transferred from an area which had to be maintained at 2.0 milligrams to an area having no more than 1.0 milligrams,
he was transferred to a "less dusty area".

1692

5. At the time Mr. Bundy was not permitted to return
underground to the position of roof bolter, Mr. Estep asked
Mr. Bundy to procure a doctor's statement indicating that it
was permissible for him to be sent underground. Mr. Bundy, at
that time, went to see the company's physician, Dr. Weir, who
first told Mr. Bundy that the company should take him back and,
when Mr. Bundy checked back with him, Dr. Weir said that in the
meantime he had talked to Mr. Estep and that he believed that
Mr. Bundy should not be sent back underground because of his
first stage condition of pneumoconiosis.
6. Mr. Bundy thereafter went to other doctors, one by the
name of M. F. Saydjari, who provided Mr. Bundy with a statement
that, in his opinion, Mr. Bundy was physically able to work in
a coal mine. That statement has been made Exhibit B in this
proceeding. Mr. Bundy also got a statement from Dr. w. E.
Bowers, Jr., to the effect that Mr. Bundy could work in a coal
mine, but he added that if Mr. Bundy developed breathing difficulties, he would suggest that blood gas and ventilation
studies be made. That statement is Exhibit C in this proceeding.
7. The company declined to accept either doctor's recommendation because Dr. Saydjari 1 s statement was hot enforced by
any kind of X-ray. Although Dr. Bowers' statement was based on
X-rays, they had been made in connection with Mr. Bundy's hospitalization for ailments other than pneumo.coniosis. Therefore,
the company suggested that Mr. Bundy have an additional X-ray
made. One was made and was interpreted by Dr. Wells. Through
Dr. Wells' interpretation, Dr. Weir again came up with a finding
that Mr. Bundy had first stage pnetunoconiosis and that the company preferred not to allow him to go back underground.
8. Mr. Bundy's first election to transfer to a less dusty
area under section 203(b) of the Act was made after the government had sent him a statement that he did have preliminary indications of pneumoconiosis. In this proceeding, Mr. Bundy introduced as Exhibit 1, a statement from the Department of Health
and Human Services based on an X-ray taken September 15, 1981,
stating that the interpretation of the X-ray by a physician
qualified under the Act indicates that there is no definite
evidence of coal worker's pneumoconiosis. That most recent Xray, of course, was not available either to Mr. Bundy or to the
company on September 24, 1980, when Mr. Bundy elected to go
back underground by waiving his right to transfer to a less
dusty area.
Those are the primary findings of fact upon which my decision will be based.
Counsel for Mr. Bundy has argued that the company's refusal
to allow Mr. Bundy to go back underground in September of 1980
was a violation of section 105(c)(l) of the Act.

1693

In pertinent part, section 105(c)(l) reads as follows:
No person shall discharge or in any manner
discriminate against or cause to be discharged or
cause discrimination against or otherwise interfere
with the exercise of the statutory rights of any
miner, representative of miners or applicant for
employment in any coal or other mine subject to
this Act because such miner * * * is the subject
of medical evaluations and potential transfer under
a standard published pursuant to section 101 * * *
or because of the exercise by such miner~ representative of miners or applicant for employment on
behalf of himself or others of any statutory right
afforded by this Acto
Mr. Bundy's attorney recognizes that Mro Bundy has elected
to transfer out and then has waived his transfer rights and gone
back in and worked in an area of the·mine which is above one milligram per cubic meter of respirable dust and then has made a
second election to transfer outo Mro Bundy's counsel emphasizes
that Mr. Bundy was allowed to make those changes because in the
first instance, Mr. Bundy went out because he had a letter saying he had the indications of pnemnoconiosis and that he should
go to a less dusty area. There is no provision in the Act
authorizing Mr. Bundy to go back underground to take the position
of roof bolter. That decision was based on Mr. Bundy's apparent
belief that the roof-bolting position would pay more money than
his position at the preparation plant.
After Mr. Bundy had done the work of a roof bolter for a
while, he decided to transfer back to a less dusty area again
and his reason for doing so the second time was that he was not
aware that the roof-bolting position was as dusty as it apparently proved to be. During his testimony, Mr. Bundy indicated
that he did not ask to go back into the mine until after the
reduction in force in September 1980 because he was satisfied
with the work he was doing outside the mine and had no reason
to want to change his working position.
The company's attorney argues that I should look at the
purpose and intent of the Act when I am trying to interpret or
determine whether there was a violation of section 105(c)(l)
here. He emphasizes a statement in section 2(a) of the 1969
Act which, of course, is still a part of the 1977 Act. Specifically, section 2(a) provides that "the first priority and concern of all in the coal mining industry must be the health and
safety.of its most precious resource--the miner."

1694

The company's attorney thus emphasizes that, in this case,
I'm confronted with a situation in which I'm being asked to use
the Act as the basis for a miner to impair his health, or at
least run the risk of further impairment of his health, by requiring the company to let him go back into the mine by taking
a waiver of his right to transfer out of a dusty atmosphere.
Counsel for the company points out that the election Mr. Bundy
first took in 1974, and again elected to take in 1976, was based
on section 203(b) of the 1969 Act which does not contain any provisions for waiver. There is no provision for waiver in Part 90
of the regulations which promulgated section 203(b) of the 1969
Act.
Counsel for the company also points out that Part 90 in the
existing regulations became effective on March 31 9 1981 0 after
Mr. Bundy sought to be reemployed as a roof bolter in September
1980. \fuile the provisions of the current Part 90 state that a
miner may waive his rights to transfer, counsel for the company
argues that once the miner has waived his right to transfer 9 he
is not under the protection of the Act or the Regulations and
that the contract between the miners and the company~ which has
been introduced as Exhibit A in this proceeding 0 then controls
what occurs.
No one argues that when there has been a reduction in force~
that the recall of miners should be goverried by any principle
other than seniority. Therefore neither Mr. Bundy nor the company argues that when the recall of miners occurred in 1980 9
Mr. Bundy was entitled to a job until such time as people with
his number of years of employment had been reachedo
But the company does argue that a provision of the contract 9
or Exhibit A in this proceeding, controls Mr. Bundy's right to
bid for jobs underground. Specifically, Article 5~ Section 12
of Exhibit A is relied upon by the company. Section 12 provides
in pertinent part, "* * * [o)nce the employee has exercised the
option to transfer to a 'less dusty area' he may not bid to an
area of higher dust concentration."
Mr. Bundy testified that, in his opinion, he was not bound
by that provision so as to keep him from asking the company to
reinstate him or rehire him in the position of roof bolter because
he was not bidding for a job. He was, he contends, simply asking
to be put back to work in the only available position to which he
could have been recalled on September 24, 1980, when his seniority
permitted him to be recalled.
I do not purport to be an authority on interpreting the labor
contract. Since it is unnecessary for me to interpret the contract in order for me to decide the discrimination issues in this

1695

case, I shall not express any opinion in this final decision as
to the merits of Mr. Bundy's or the company's arguments based
on the contractual provisions of the Labor Agreement.
Another reason the company gives for refusing to let
Mr. Bundy go underground is that it did not want to see him run
the risk of having his health further impaired by working in a
dusty area. Also the company argues that its exposure to having
to pay black lung benefits would be greater if it allowed
Mr. Bundy to go back underground where he might become subject
to greater lung damage and, therefore, some day might file a
black lung claim for pneumoconiosis which would not have been
filed if Mr. Bundy had continued working as a Part 90 miner.
Mr. Bundyvs attorney argues that the company 9 s possible
exposure to paying a black lung claim is such a speculative argument that I ought not to entertain it. I suspect that Mr. Bundy's
attorney is correct in that contention because I do not believe
that the companyvs possible exposure to paying a black lung claim
is a valid basis for deciding the issues in this case.

On the other hand, I am greatly concerned about the companyvs
other argument~ which is that both the 1977 Act and 1969 Act were
for the purpose of protecting miners 1 health and
Here 9 as the company points out~ we have a situation in
which the complainant is asking the Commission to use the Act for
the purpose of forcing the company to allow him to work in a position which could have very definite adverse effects on his health
if he continues to work underground where the concentration of
respirable dust, according to Mr. Williams' and Mr. Estep's testimony, is never below one milligram per cubic meter of air, except perhaps for a single day for a short time, and where there
is no concentration of respirable dust below one milligram at any
time on an average basis.
In other words, the company's evidence shows beyond any
doubt that the only place the company could place Mr. Bundy at
the present time without exposing him to more than one milligram
of dust would be on the outside of the mine or in a position that
would require him to go only 50 feet inby the portal. The company has not monitored any positions which show that a miner
could go more than 50 feet underground without violating the one
milligram requirement in connection with a Part 90 miner.
The legislative history pertaining to section 105(c)(3) is
contained in the Legislative History of Federal Mine Safety and
Health Act of 1977 prepared for the Sub-committee on Labor on the
Committee of Human Resources, U. S. Senate, July, 1978. I would
like to quote from page 623 of the Legislative History or page 35
of Senate Report No. 95-181, 95th Congress, First Session, May 16,
1977, as follows:

1696

The legislation protects a miner from discrimination because he "is the subject of medical
evaluation and potential transfer under a standard
published pursuant to Section 10[1]". Under Section 10[1], standards promulgated by the Secretary
must provide; as appropriate, that where it is
determined as a result of a physical examination
that a miner may suffer material impairment of
health or functional capacity by reason of his exposure to a hazard covered by a standard, the miner
shall be removed from such exposure and reassigned;
and that the miner transferred shall continue to receive compensation for his work at no less than the
regular rate of pay for miners in the classification
the miner held prior to transfero The Committee intends Section 10[5](c) to bar, as discriminatory~
the termination or laying-off of a miner in such
circumstances, or his transfer to another position
with compensation at less than the regular rate of
pay for the classification held by the miner prior
to transfero The relief provided under Section 10[5]
(c) is in addition to that provided under sections
10[4J(a) and (b) and 10[5] for violations of standards.
The legislative history, in that same section, goes on to
point out that the purpose of section 105(c)(l) is to bring about
a safer work place for miners and a healthier work place for
miners, and that discriminations must be rigorously prosecuted
in order to protect the miner's rights to complain about health
and safety matters in a mine.
·
The problem that I have with the complainant's claim in this
case is that I am asked to interpret section 105(c)(l) to find
that Mr. Bundy was discriminated against when the company refused
to call him back to a position which was not in a less dusty area.
The purpose of that section, and the legislative history shows
the purpose of it is to enable Mr. Bundy to be able to find a
position in a less dusty area for which he will not be compensated
at a lower rate of pay than if he had continued to work in the
dusty area.
It's true that Part 90, as it now reads, provides that a
miner may waive his right to work in a healthier environment, but
as counsel for the company has pointed out, once he waives that
right to transfer to a less dusty area, then, he is outside the
Act because the Act does not articulate what shall happen to him
when he waives his right to transfer to a less dusty area.

1697

In short, when Mr. Bundy waived his right to transfer, he
was restored to the status of a healthy miner and, as such, he
was required to bid for any job he wanted under the provisions
of the union contract in the same manner as any other miner who
had not elected to transfer to a less dusty area under Part 90.
The moment that Mro Bundy told Mro Estep in September 1980 that
he no longer wanted to take advantage of his right to be in a
less dusty area, Mr. Bundy took himself outside the protective
provisions of the Acto
I do not see how I can find that the company discriminated
against him at that time since the whole purpose of the Act is
to improve his health and safetyo Consequently~ I cannot find
"that there has been a violation of section lOS(c)(l) in the
factual circumstancaes that we have in this proceedingo

WHEREFORE, it is ordered
The complaint of discriminationp. dischargep or interference
filed on December 2L;P 1981, in Docket Noo KENT 82-35-D is denied
for failure of complainant to prove that a violation of section
lOS(c)(l) of the Federal Mine
and Health Act of 1977
occurredo

~ e. rJXiz/ht-

Richard c. Steffey
Administrative Law Judge
(Phone: 703-756-6225)

Distribution:
Joseph E. Wolfe, F.sq., Attorney for Charles H. Bundy, Wolfe,
Farmer & Kern, 470 Park Avenue, P. o. Box 625, Norton, VA 24273
(Certified Mail)
Grover C. Potts, Jr., Esq., Attorney for Benham Coal Inc., Wyatt,
Tarrant & Combs, Citizens Plaza, Louisville, KY 40202 (Certified
Mail)
Mr. Charles H. Bundy, Box 372, Benham, KY

1698

40807

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH

'IEP 1 4 lerl

Civil Penalty Proceeding

ADMINISTRATION (MSHA)
Petitioner

Docket No. YORK 81-28-M
Ao C. No. 17-00431-05006I

Vo

LIME PRODUCTS CORPORATIONs
Respondent

Warren Aggregate Plant
and Quarry
DECISION

Appearances:

David Ao Snyder 9
o 9 Office of the Solicitor 9 Uo So
Department of Labor Boston, Massachusetts, for Petitioner;
George s. Isaacson, Esqo~ Brann & Isaacson 9 Lewiston, Maine 9
for Respondento
PROCEDURAL BACKGROUND AND STATEMENT OF THE

This is a civil penalty proceeding arising under the Federal Mine
Safety and Health Act of 1977 9 30 u.s.c. § 801 ~~· (Supp. III 1979),l_/
herein "the Act."
Following an accident which occurred at Respondent's Aggregate Plant
and Quarry located at Warren, Maine, on December 18, 1979, duly authorized
representatives of the Petitioner conducted an inspection. On January 2,
1980, Citation and Withdrawal Order No. 201378, alleging a violation of 30
C.F.R. § 56.9-2, and Citation No. 201379, alleging a violation of 30 C.F.Ro
§ 56.9-37 were issued.
On both doctnnents, the inspector checked a box indicating that each violation "significantly and substantially contributed to
the cause and effect of a • • • mine safety or health hazard" as provided
in Section 104(d)(l) of the Act.
Citation and Order No. 201378 alleges that:
A front-end loader operator was seriously injured on
December 18, 1979, when the Model 38-B Bucyrus Erie shovel,
with crane boom attached, rolled backwards down a grade and
overturned. The boom striking the cab of the front-end
loader. Previous to the accident, two attempts were made to
move the shovel up the grade but failed due to the propel
clutch slipping. The shovel shall not be placed back into
operation until it has been certified safe to operate by a
competent person acceptable to MSHA. 1958 Bucyrus Erie
380, with boom attached, shovel, Serial # 2298.
'};_/ The formal hearing in this matter was presided over by Administrative
Law Judge John Cook who since has transferred to another agency. This case
has been transferred to me for decision.

1699

30 C.F.R.1 § 56.9-2 provides: "Mandatory. Equipment defects affecting
safety shall be corrected before the equipment is used."
Citation No. 201379 alleges that:

A front-end loader operator was seriously injured on
December 13, 1979, when the Model 33-B Bucyrus Erie Shovel,
with crane boom attached, rolled backward doym a grade and
overturned. The boom striking the cab of the front-end
loader. The crane was parked, on a grade, without being
blocked to prevent movemento The shovel operator left the
controls unattendedo
30 C.F.Ro § 56.9-37 provides: "Mandatory. Mobile equipment shall not
be left unattended unless the brakes are set. Mobile
pment with wheels
or tracks, when parked on a grade, shall be either blocked or turned into a
bank or rib; and the bucket or blade lowered to the ground to prevent
movement. 11
PRELIMINARY FINDINGS
On December 18i 1979, Respondent's employees~ under the direction of
foreman Ray Roderick, were attempting to move a Bucyrus Erie crane up a
grade (Tro 32) at Respondent 1 s Warren location.
Earl Young, a shovel operator, was using a 50-ton Bucyrus Erie crane
to dig out a settling pond (Tr. 11, 31, 250). At approximately 3:00 p.m.,
it was decided to move the crane up a grade out of the pit area to the top
of a hill (Tr. 32). An initial problem occurred in moving the crane because
the machine was front heavy due to the weight of the clamshell on the front
end of the boom (Tr. 13, 29). The weight of the clamshell caused the crane
to tip forward when being moved. After two attempts to ascend the grade (Tro
33) the problem was resolved by backing the crane down the hill and taking
off the clamshell (Tr. 33). After the clamshell was removed the crane proceeded up the hill with full traction (Tr. 29, 34, 49), and no problems with
moving the crane occurred until it reached the point where the accident in
question occurred (Tr. 30), approximately two-thirds the way up the grade
(Tr. 35).
To ascend the hill, it was necessary for the crane to make two turns
on the roadbed (Tr. 48). The crane has no steering column and wheels as do
cars or trucks. Instead, being a tracked vehicle, turns are made by using
a lever to lock one track while the other track remains free to move. The
resulting effect is that the crane pivots on the locked track and thereby
changes direction, viz., to turn right, the right track is locked by a lever
and the left track -rs-put in forward motion (Tr. 46, 47, 71-75). Another
separate lever can be used to totally lock both tracks when, for example,
the crane is on a grade (Tr. 71-75).
The crane in question had been up the same hill before (Tr. 48) and
could ascend almost any grade (Tr. 48, 99). The crane successfully negotiated the first turn required to ascend the grade. At the point of the

1700

second turn on the hill, the crane was stopped in order to be repositioned.
It was necessary to straighten the direction of the boom relative to the
road so that the crane could proceed up the hill without the boom getting
caught in the trees adjacent to the roadbed (Tr. 19). The location of this
second turn, as previously indicated, was approximately two-thirds of the
way up the hill (Tr. 35).
After straightening the crane, it was necessary to remove the track
locks from their locked position in order to proceed the rest of the way up
the hill. Earl Young was unable~ however, to get the track locks out of
their locked position (Tr. 35). The apparent reason why the track or travel
locks were difficult to remove was because of the backward pressure exerted
on t~e locks by the weight of the machine on the incline (Tr. 103).
At this point, Mr. Young motioned to David McKellar, who was at the top
of the hill, to come down the hill in a 25-ton Michigan Loader (a wheeled
vehicle) to assist him (Tr. 35, 52, 250) and to keep the crane from sliding
(Tr. 84). Young was on the catwalk when he motioned to McKellar (Tr. 19).
The purpose of so positioning the Michigan Loader, which is a large wheeled
vehicle with a shovel blade on the front, was to relieve the pressure of
the crane's weight on the lock, so that the travel lock could be lifted out
of its locked position (Tr. 56, 76)o Before Mr. McKellar positioned the
Michigan Loader behind the Bucyrus Erie crane, Earl Young applied the lever
to lock both tracks (Trc 75)o Earl Young again attempted to release the
travel lock, but was not able to do so (Tr. 35). When McKellar got behind
the crane with the loader, the boom on the crane.was 20 feet in the air,
the tr'cks were not blocked (Tr. 28-29, 89) and the tracks had not been
turne, ~nto a bank or a rib (Tr. 23, 37, 38). At that point, Mr. Young
thought that he had placed the digging locks back in their locked position
and "got out" of the cab onto the catwalk in order to instruct Mr. McKellar
to reposition the loader more directly behind the crane (Id. 79). Young
told McKellar to "hold" him so he could release the lever that locked both
tracks (Tr. 76). Young then released the lever which had been locking up
both tracks and began moving the lever which locks one track at a time
so as to get the crane to move. After trying this unsuccessfully, Young
then pulled the other lever to attempt to lock up the machine again (Tr.
75-79) and got out on the catwalk (Tr. 36, 41, 68-69~ 75-86).
Although Mr. Young believed that the "digging locks"--which are engaged
by the single lever which locks both tracks--had been set in their locked
position, they were not properly engaged. When the digging locks are
properly engaged, it is not possible for the machine to roll backwards
(Tr. 109). Since the digging locks were not properly engaged, the crane
started to roll backwards out of control. Mr. Young jumped from the catwalk (Tr. 23) to safety (Tr. 86-88). The crane toppled over and the boom
struck Mr. McKellar who had remained seated on the Michigan Loader (Tr.
21-24, 87-88).
Mr. McKellar is paralyzed as a result of neck injuries received at
this time (Tr. 25). The precise injuries sustained by Mr. McKellar and
the extent to which he is paralyzed"was not shown.

1701

On December 26, 1979, after the crane had been righted and pulled
to the top of the hill, it was examined by Edward T. Wells, a supervisory Metal and Nonmetal Mine Inspector for MSHA. The digging locks were
tested and it was found that they worked properly when placed in the locked
position. The swing and propel clutch (which are the same) were examined
visually and appeared to be in good condition with no visible wear showing
on the bands. There was some lubrication around the bands which could
have caused the clutch to slip, but because the engine was damaged during
the accident, the crane could not be moved to determine if the clutch
would slip or was out of adjustment (Exhibit R-2)o
Prior to the time the accident occurred~ Mro Young had experienced
no trouble with the crane (Tr. 70).
The fraction clutch on a crane, as distinguished from an automobile
clutch, is designed to slip (Tr. 71, 101, 104~)0

DISCUSSION AND ULTIMATE FINDINGS AND CONCLUSIONS
MSHA's first contention, that the clutch on the crane was defective~
was not established in the evidence. This theory of violation was first
enunciated by Inspector Edward T. Wells in a memorandtnn to Subdistrict
Manager Edward J. Podgorski dated January 29~ 1980, in which Wells
stated:
"The facts show that three attempts were made to work the crane up the
hill and the clutch slipped each time. This should have shown the operator
and Raymond Roderick, Foreman, who was in charge of the operation that the
clutch was defective and before any further attempts were made to climb the
hill the reason for the clutch slipping should have been determined and
corrective adjustments made."
The question, however, arises whether the mere fact that the clutch
slipped was an indication that it was defective. Petitioner primarily relies on the testimony of the crane (shovel) operator, Earl Young, that the
clutch slipped and urges that it be inferred therefrom that the clutch was
defective.
But Mr. Young also testified that the clutch was designed to
slip:

"Q. And are the clutches -- there are several clutches
that are involved in a machine like this. Are those the same
as the clutch on an automobile?
A.

Not likely.

No.

They're friction clutches.

Q. Now, a friction clutch, as compared to an automobile
clutch, that they're designed to slip; the very way they work
is by limited friction against them. They slip as they turn?
A.

That's right.

1702

Q. 'so that if you have your vehicle in a track lock
position, it's in a track lock position and you propel the
vehicle forward, you're going to have a certain amount of
-- and you can't remove the track lock -- you're going to
have a certain amount of clutch slippage as you work
against that lock; is that correct?
A.

That's right.

Yes." (Tr. 71).

Mr. Young's explanation was fully supported by the testimony of
Aldevard M. Robbins, a mechanic/welding operator who supervised the maintenance on the crane and whose testimony I find to be both probative and
persuasive. He testified:
A. Well, this shovel is also propelled by a series
of fractions. Theyvre not called clutches as wevve been
calling them all morning, theyvre friction, and theyvre
designed to slip. If you lock it in gear, you couldnvt
control it. It would be so quick and break your neck.
They're designed to slip. You slip them all day long when
it moves. That 1 s the design of the rigo (Tro 101).
In view of the persuasive testimony quoted~ drawing the inference
urged by Petitioner is not warranted. It is concluded that there was no
violation of 30 C.F.R. § 56.9-2 as charged in Citation and Order No.
201378.
Turning to the standard allegedly violated in Citation No. 201379,
30 C.F.R. 56.9-37, it is noted that it consists of two parts, the first
specifying a procedure when mobile equipl'lent is "left unattended" and the
second part providing procedures applicable when mobile equipment is
"parked on a grade."
Based on the findings set forth above, it is concluded that Earl
Young, the crane operator, did leave the crane unattended. The task in
which Young was involved immediately prior to and at the time the accident
occurred was to use the loader (which is half the weight of the crane)
operated by David McKellar to hold or block the crane from slipping or
sliding down the hill. Considering the hazard inherently posed to the
loader and its operator by this maneuver, Young's action in leaving the
controls and stepping onto the catwalk for all practical purposes left
the crane una~tended. Thus, he removed himself from being in a position
to take prompt action should the crane start to move or slide. It is
well-established in mine safety law that safety legislation is to be
liberally construed to effect Congressional purpose, Magma Copper Company
v. Secretary of Labor, 645 F.2d 694 (1981).
I also infer from the facts that the crane operator, Earl Young:
1.
2.

tried to engage the digging locks on the crane, and
left the cab to go onto the catwalk,

1703

that he intended to brake the crane while he was on the catwalk and the
loader was being positioned behind the crane. His attempt to brake the
crane is evidence of his recognition that the circumstances obliged him
to do so.
It is thus found that Mr. Young left the crane, a piece of mobile
equipment, unattended when the brakes (digging locks) were not set. This
constitutes a violation of the first provision of 30 C.F.R. 56.9-37.
It is also found that to accomplish the task of positioning Mr.
McKellar's front end loader, Mr. Young intended to
the crane on a
grade as evidenced by his effort to use the lever to engage the digging
locks so as to "lock-up" or brake the entire crane. Young then exited
the c'ab of the crane (where the controls are located) and was either partially or entirely on the catwalk of the crane when the crane started to
move downhill. Since the tracks were not blocked, the crane was not turned
into a bank or rib, and the boom was not lowered to the ground to prevent
movement, a violation of the second provision of 30 C.F.R. 56.9-37 occurred.
I specifically note in this connection the conclusion of supervisory Mine
Inspector Edward T. Wells that blocking should have been placed behind
the crane before the operator left the controls (Exhibit R-2).
To prove a violation of this standard, as with most standards, 11 noncompliance with the standard's terms need only be shown ••• "Eastern
Associated Coal Corporation v. Secretary, 4 FMSHRC 835, 840 (May 3, 1982).
The mere occurrence of the infraction of the safety standard constitutes a
violation since liability is imposed on the mine operator without regard to
fault. El Paso Rock Quarries, 3 FMSHRC 35, 38-39 (1981). The failure of
the crane operator to properly set the brakes on the crane when he left it
unattended resulted in the crane's moving downhill and colliding with the
loader. Likewise, the fact that the crane was not blocked or turned into
a bank when it was parked on the grade was an independent cause of the
accident. Thus, the negligence of the crane operator to take any of the
precautionary actions required by 30 C.F.R. 56.9-37 caused the accident in
question and the resultant injury to the loader operator, David McKellar.
It also should be noted that in its post-hearing brief, Respondent did
concede that the crane operator "had not properly engaged the locks during
operation." In Heldenfels Bros. v. Marshall, 636 F.2d 312 (5th Cir. 1981)
(unpublished opinion), involving an accident which also resulted solely
from fault on the part of an equipment operator, the Court reaffirmed
the principle of both strict liability and vicarious liability peculiar
to mine safety law:
"Heldenfels claims they were denied due process by the
imposition of a civil penalty for this alleged violation.
Underlying this due process argument is Heldenfel's assertion
that there was nothing they could have done to prevent the
accident in question. The Secretary responds by pointing out
the fact that the Act imposes strict liability on operators
for violations of regulations. This argument misses the mark.

1704

Heldenfels is not claiming that it should not be held liable
since it was not negligent; Heldenfels argues that it should
not be held liable because it did not cause the violation of
the regulation. However, Section llO(a)(l) of the Act, 30
u.s.c. § 820(a)(l), authorizes assessment of a civil penalty
against the operator of a mine when a violation of a mandatory regulation occurs at the mine. Thus, Congress has provided for a sort of vicarious liability to accompany the
provision for strict liabilityo" (emphasis added)
It is concluded that Respondent is liable for the violation of the
mandatory safety standard committed by its employeeo
Assessment of Penalty
Within the context of the evidentiary record submitted here 9 the
amount of penalty must relate to the degree of the Respondent mine operator's culpability in terms of wilfulness or negligence, the seriousness
of the violation, the business size of the Respondent, the number of violations previously discovered at the mine involved, and the Respondent?s
good faith in abating violative conditionso Respondent made no contention that it's ability to continue in business would be adversely affected
by assessment of penalties at some particular monetary levelo
Based on the parties' stipulations (Tr. ·3) I find that Respondent is
a small mine operator (Exhibit M-3) with a moderate history of previous
violations (21 in the preceding 24-month period). Since according to the
Inspector's notes, the violative condition was corrected within the time
fixed for abatement (Exhibit M-2), and since the machinery involved was not
returned to service until inspected by an expert approved by MSHA (Tr. 3) 9
I conclude that Respondent exercised ordinary good faith in abating the
violative condition after notification thereof. These factors militate
for a lessening of the penalty. I have previously found, however, that
the negligence of the crane operator caused the accident which resulted
in the serious injury of another of Respondent's employees. The mine
operator is responsible for a violation conunitted by one of its employees
and the negligence of the employee in committing the violation is imputed
to it. The Valley Camp Coal Company, 1 IBMA 196 (IBMA 72-22, September 29,
1972); Ace Drilling Coal Company, Inc., 2 FMSHRC 790 (1980). Since the
violation also resulted in a grievous injury to one of Respondent's employees, the violation is found to be very serious.
A penalty of $1,000.00 is assessed.
ORDER
All proposed findings of fact and conclusions of law submitted by the
parties not incorporated herein are rejected.
Citation and Order No. 201378 dated January 2, 1980, is vacated.

1705

Respondent is ordered to pay the Secretary of Labor the sum of
$1,000.00 as a civil penalty for the violation of 30 C.F.R. 56.9-37 found
to exist as charged in Citation No. 201379 dated January 2, 1980.

/I

VJ!"

.

.· ., . ,:.·'

;:;·"'~' _?~,_,,__

/

c/Ji
{..

'

4

:).::&4- /, 7 • / ' v

~

-

Michael A. Lasher, Jro Judge

Distribution:
David A. Snyder, Esq., Office of the Solicitor, Uo S. Department of
Labor, John F. Kennedy Federal Building, Room 1803, Boston, MA 02203
(Certified Mail)
George S. Isaacson, Esq., Brann & Isaacson, 95 Park Street, Lewiston,
ME 04240 (Certified Mail)

1706

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY ANTI HEAL TH
ADMINISTRATION (MSHA),
Petitioner

v.

Civil Penalty Proceedings
Docket No. WEVA 82-111
A.O. No. 46-02208-030069V
Docket No. WEVA 82-112
A.O. No. 46-02200-03070

DAVIS COAL COMPANY,
Respondent

Docket No. WEVA 82-206
A.O. No. 46-02208-03072
Docket No. WEVA 82-207
A.O. No. 46-02208-03073
Docket No. WEVA 82-231
A.O. No. 46-03308-03074
Marie No. l Mine
DECISIONS

Appearances:

Covette Rooney, Attorney, U.S. Department of Labor,
Philadelphia, Pennsylvania, for the petitioner;
Paul E. Pinson, Esquire, Williamson, West Virginia,
for the respondent.

Before:

Judge Koutras
Statement of the Proceedings

By agreement of the parties, these cases have been consolidated
and submitted to me for decisions on the basis of certain stipulations
and agreements concerning the fact of violations, and all of the
statutory criteria found in Section llO(i) of the Federal Mine Safety
and Health Act of 1977, except for the question of the effect of the
proposed civil penalties on the respondent's ability to remain in business.
In connection with this issue, the parties request that I incorporate
by reference the testimony and evidence adduced during the hearing held
in Charleston, West Virginia, May 19, 1982, in the previous civil penalty
proceedings involving these parties. My decisions in the previous
civil penalty proceedings was issued on June 25, 1982; see MSHA v.
Davis Coal Company, Dockets WEVA 80-565, etc.

1707

I

Applicable Statutory and Regulatory Provisions
1.

The Federal Mine Safety and Health Act of 1977, P.L. 95-164,

30 u.s.c. § 801

~·

2.

Section llO(i) of the 1977 Act, 30 U.S.C. § 820(i).

3.

Commission Rules, 29 CFR 2700.1 et ~
Issues

The issues presented in these proceedings are (1) whether respondent
has violated the provisions of the Act and implementing regulations as
alleged in the proposals for assessment of civil penalty filed, and, if so
(2) the appropriate civil penalty that should be assessed against the
respondent for each alleged violation based upon the criteria set forth
in section 110 ) of the Act. In these proceedings, the crucial question
presented is whether or not the assessment of civil penalties against the
respondent for the violations in question will have an adverse impact
on its ability to remain in business.
In determining the amount of a civil penalty assessment, section
llO(i) of the Act requires consideration of the following criteria;
(1) the operator 1 s history of previous violations, (2) the appropriateness
of such penalty to the size of the business of the operator, (3) whether
the operator was negligent, (4) the effect on the operator's ability
to continue in business, (5) the gravity of th~ violation, and (6) the
demonstrated good faith of the operator in attempting to achieve rapid
compliance after notification of the violation.
Stipulations
The parties stipulated to the following:
1. Davis Coal Company owns and operates the Marie No. 1 Mine and
both are subject to the Federal Coal Mine Safety and Health Act of 1977,
Public Law 91-173, as amended by Public Law 95-164 (Act).
2. The Administrative Law Judge has jurisdiction over this
proceeding pursuant to Section 105 of the 1977 Act.
3, Davis Coal Company is a small company producing 87,251 production
tons annually, when the Marie No. 1 Mine is operating.

4. Marie No. 1 Mine is the only mine owned by Davis Coal Company,
and the mine is not currently producing.
5. All of the citations and terminations thereof were properly
served on the respondent by duly authorized representatives of the
Secretary.

1708

Findings and Conclusions
WEVA 82-111
Fact of Violation
The section 104(d)(l) order no. 876571, was issued on December 10,
1980, and charged the respondent with a violation of mandatory safety
standard 30 CFR 77.506 because proper overload and short circuit
protection was not provided for the No, 12, 4 conductor cable, because
the fuses were bridged out. Respondent does not dispute the violation
and the citation is AFFIRMED.
The parties stipulated that the violation resulted from ordinary
negligence, that the gravity was moderate, and that the respondent
demonstrated ordinary good faith in abating the citation. The
also agreed that the respondent had a history of three prior violations
of section 77.506.
WEVA 82-112
Fact of Violations
The parties stipulated that Citation No, 9915472 was issued because
the respondent violated 30 CFR 70.207(a) on September 11, 1981, by
failing to submit a required respirable dust sample during the July-August
1981 cycle for a mechanized mining unit. They also stipulated that
Citation Nos. 9915534, 9915535, and 9915577 were issued because the
operator violated 30 CFR 70.208(a) on October 13, 1981, by failing to
submit three required respirable dust samples during the July-August,
1981 bi-monthly sampling cycle for three designated areas,
Respondent does not dispute the fact that the citations issued
constituted violations of the cited safety standards. Accordingly, all
of the citations are AFFIRMED.
The parties stipulated that the respondent demonstrated ordinary
negligence with respect to each of the aforementioned citations, that the
gravity of the violations was null in that there was no probability
of any injury occurring as a result of said citations, and that no
action was required to abate the citations because bi-monthly sampling
requirements can only be satisfied during the established bi-monthly
period. They also stipulated that the respondent has a history of 2
violations of 30 CFR 70·207(a) and 9 violations of 30 CFR 70.208(a),
WEVA 82-206
Fact of Violations
The parties stipulated that Citation No. 9915251 was issued because
the respondent violated 30 CFR 70.508 on April 8, 1981, because a

1709

periodic noise level survey had not been taken for the period
October 1, 1980 to December 1, 1980. The parties also stipulated that
Citations Nos. 9915683, 9915684, and 9915685 were issued because the
respondent violated 30 CFR 70.208(a) on December 9, 1981, because of
a failure to submit respirable dust samples for three employees during
the October-November 1981, bi-monthly sampling cycle. The citations are
all AFFIRMED.
With regard to Citation No. 9915251, the parties stipulated that
the respondent demonstrated ordinary negligence, that the gravity of
this violation was null in that there was no probability of any injury
occurring to any miner as a result of this violation, and that the
respondent demonstrated ordinary good faith in abating this violation.
They also stipulated that the respondent has a history of no violations
of ,30 CFR 70.508.
With regard to the remaining citations, the parties stipulated
that the respondent demonstrated ordinary negligence, and that the gravity
was null in that it was improbable that any injury would have occurred.
They also agreed that the resnondent did not have to abate the violations
because of the bi-monthly sampling
Twelve previous citations were issued.
The parties stipulated that the respondent demonstrated ordinary
negligence with respect to the citation, that the
of the violation
was null in that it was improbable that any injury would have occurred
as a result of this violation, and that no action was required to abate
this citation because bi-monthly sampling requirements can only be satisfied
during the established bi-monthly period. They also stipulated that
the respondent had a history of 4 violations of 30 CFR 70.208(a).
WEVA 82-231

The parties stipulated that Citation No. 914357 was issued when
the respondent violated 30 CFR 77.509(c) on December 14, 1981, because
the fence surrounding the transformers was not at least six feet high
in places, and was not at least 3 feet from high voltage energized
parts. Citation No. 914359 was issued when the respondent violated
30 CFR 77.1103(d) on December 14, 1981, because the area surrounding
the transformers located near the mine portal was not kept free of dry
grass and weeds. All of the citations are AFFI&~ED.
The parties stipulated that the respondent demonstrated low negligence
with respect to citation no. 914357 in that a lock had been placed on
the gate but someone had
raroved. They also stipulated that the gravity
of the violation was low in that while it was probable that one miner
could enter the station, no injuries of any type were expected as a
result of this violation, that the respondent demonstrated extraordinary
good faith efforts in abating the violation, and that the respondent
had a history of no violations of 30 CFR 77.509(c).

1710

With regard to Citation No. 914358, the parties stipulated that
the negligence was low, that the gravity of the violation was null in
that it was improbable that the one miner in the area would suffer any
type of injury as a result of this condition, that the respondent
demonstrated extraordinary good faith in abating the violation, and
that the respondent had a history of no violations of 30 CFR 77.509(a).
With regard to Citation No. 914359, the parties stipulated that the
respondent demonstrated ordinary negligence, that the gravity was low
in that no injuries of any type were expected to affect the one miner
in the area, that the respondent demonstrated
efforts in
abating the violation, and that the respondent had a history of no
violations of 30 CFR 77.1103(d),

In the previous
cases, evidence and
was adduced
concerning the respondent s current financial condition; See: pgs. 23-25,
of my previous decisions of June 25, 1982, As noted in
decision,
respondent filed a petition in bankruptcy on June 16, 1982 and I
concluded that payment o the full
assessments in the previous
dockets would advers
on respondent s
business.
incorporate
reference in the
of the previous testimony and evidence
condition, included my previous findings and conclusions concerning
this issue.

In view of the foregoing findings and conclusions, respondent is
assessed civil penalties for the violations which have been established
as follows:

Citation No.

Date

30 CFR Standard

Assessment

876571

12/10/80

77. 506

$ 100

Docket No. WEVA 82-112
tion No.
9915472
9915534
9915535
9915577

Date
9/11/81
10/13/81
10/13/81
10/13/81

Assessment
70.207(a)
70.208(a)
70.208(a)
70.208(a)

1711

$

25
25
25
25

Docket No. WEVA 82-206
Citation No.

Date

30 CFR Standard

Assessment

9915251
9915683
9915684
9915685

4/8/81
12/9/81
12/9/81
12/9/81

70.508
70.208(a)
70.208(a)
70.208(a)

$ 25
30
30
30

Docket No.• WEVA 82-207
Citation No.

Date

30 CFR Standard

9915748

1/13/82

70.207(a)

$ 35

Docket No. WEVA 82-231
Citation No.

Date

30 CFR Standard

Assessment

914357
914358
914359

12/14/81
12/14/81
12/14/81

77. 509 (c)
77. 509 (a)
77,ll03(d)

$ 20
20
30

ORDER
Respondent IS ORDERED to pay the civil penalties assessed by me
in these dockets, in the amounts shown above, ·within thirty (30) days
of the date of these decisions, and upon receipt of payment by the
petitioner, these proceedings are DISMISSED.

Distribution:
Covette Rooney, Esq., U.S. Department of Labor, Office of the Solicitor,
3535 Market St~, Philadelphia, PA 19104 (Certified Mail)
Paul E. Pinson, Esq., P.O. Box 440, Williamson, WV 25661 (Certified Mail)

1712

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 15\9&2

Complaint of Discrimination

ROGER E. SAMMONS,
Complainant

v.

Docket No. SE 82-15-D

MINE SERVICES CO., a wholly
owned subsidiary of DRUMMOND
COAL COMPANY, '!:_/
Respondent

Short Creek Project

DECISION
Appearances:

George C. Longshore, Esquire, Birmingham, Alabama, for
the complainant; Peyton Lacy, Jro, Esquire, Birmingham,
Alabama, for the respondent.

Before:

Judge Koutras
Statement of the Case

This proceeding concerns a complaint of discrimination filed by
the complainant against the respondent pursuant'to section 105(c) of
the Federal Mine Safety and Health Act of 1977. The complaint was filed
with the Commission on November 12, 1981, after the complainant was
advised by the U.S. Department of Labor's Mine Safety and Health
Administration (MSHA), on November 5, 1981, that upon investigation
of his complaint, MSHA determined that a violation of section 105(c)
had not occurred.
In his complaint, Mr. Sammons states that on September 21, 1981,
he and a fellow employee (Billy Canada) were relieved of their duties
as Ironworkers (connectors) under Article 16, Section (H) of the UMWAABC contract. He states further that grievances were filed, and on
September 24, 1981, he and Mr. Canada also filed complaints with MSHA
pursuant to section 105 (c) of the Act. According to Mr. Sammons his
grievance was withdrawn without his consent and Mr. Canada was put back
to work with full back pay.
Mr. Sammons' complaint of alleged discrimination is stated as follows
in his complaint filed with the Commission:
While employed with Mine Services, Inc., at the
Short Creek project there were no complaints
made to me about my work. I feel therefore that
the only reason for me being relieved of my duties

'!:}

At the hearing, respondent's counsel advised that Mine Services Company,
a wholly owned subsidiary of Drummond Coal Company, is the proper respondent
in this case, and he was permitted to amend his pleadings accordingly.

1713

was the complaints which I made about getting safe
operators, safety belts, building cages and getting
tag lines to be used on the larger pieces of steel.
By letter dated December 4, 1981, and filed with the Commission on
December 7, 1981, the respondent took the position that Mr. Sammons was
unqualified to perform his job responsibilities and was relieved of his
duties as allowed under the provisions of the existing Labor Agreement.
A hearing was conducted in this matter in Birmingham, Aiabama, on
May 6, 1982, and the parties appeared and participated fully therein. The
parties filed post-hearing briefs, and the arguments presented therein
have been considered by me in the course of this decision.
Issues
The principal issue in this case is whether or not Mr. Sammons has
been discriminated against by the respondent because of protected safety
and health activities. Additional issues raised by the parties are
identified and discussed in the course of this decision.
Applicable Statutory and Regulatory Provisions
1.

The Federal Mine Safety and Health Act of 1977, 30 U.S.C.

§

301

et ~·
2. Sections lOS(c)(l), (2) and (3) of the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. §§ 815(c)(l), (2tand (3).
3.

Commission Rules, 20 CFR 2700.1 et ~·

Testimony and Evidence Adduced by the Complainant
George M. Ellis testified that he is the Director of Personnel for
Drummond Coal Coal Company, that he holds similar duties with Mine
Services, Inc., and that Mine Services is a wholly owned subsidiary of
Drummond Coal Company. Mine Services performs construction work at
coal mines and coal preparation facilities and is a signatory to the
National Coal Mine Construction Agreement. Mine Services hires some
of its personnel from the UMW local construction Panel, and some "from
the street". Mine Services currently has 130 active employees and almost
that many on layoff status due to the completion of some of its construction
projects. In August or September of 1981, Mine Services had approximately
200 to 210 classified employees on its payroll. Employment from the
UMW Panel varies depending on the projects and staffing requirements,
and he estimated that in the course of any given year less than 100
employees would be hired from the Panel (Tr. 18-23).
Mr. Ellis confirmed that since 1976, two employees were referred back
to the Panel for unsatisfactory work, namely Mr. Sammons and Michael Ashby.
Mr. Ashby was a carpenter referred back in 1977, and during this same

1714

period of time he estimated that hundreds of names have been referred
to Mine Ser-wices from the UMW District Panel, and on many occasions the
Panel has been exhausted for particular job classifications. By
"referred back" he means individuals referred back during the first 30-days
of their probationary work period. Anyone accused of misconduct, drinking,
or insubordination would be discharged, rather than referred back to the
Panel (Tr. 23-24).
Henry E. Bates testified that he has worked for the Mine Services
Division of Drummond Coal Company since 1976 in construction and engineering.
He confirmed that Mr. Sannnons was hired as an ironworker sometime
in August of 1981 and that he worked on the "sample house". He also
recalled granting Mr. Sammons a half a day off to campaign for a union office,
that he recalled a conversation with Mr. Sammons regarding his interest
in bidding for the job of boom truck operator, and he also recalled Mr. Sammons
commenting about some safety belts which did not fit properly and
Mr. Sammons' desire to use his own personal belt. He also recalled granting
him permission to use his own belt, and Mr. Sammons 1 complaint that the men
on the boom trucks were not qualified. However, Mr. Bates indicated that
he believed the men were qualified, and so informed Mr. Sammons (Tr, 24-29).
Mr. Bates indicated that Mr. Sammons was one of a crew of men assigned
to work on the sample house sometime during the first two weeks of September"
The sample house was partially constructed at the time and Mr. Bates
visited it on occasion and a new foreman was supervising the job. The crew
was later moved to work on the refuse bin and a new foreman was assigned to that
job. He identified a copy of a memorandum concerning a meeting on September 16,
1981, with Mr. Sammons and certain union and company representatives
concerning the progress made on the construction of the refuse bin,
and he indicated that the memorandum was typed up from notes made at
that meeting (Exh. R-2; Tr. 30-33). Mr. Bates indicated that seven men
were hired as connectors, including Mr. Sammons, and after he and Billy
Canada were initially assigned work at the sample house, they were
transferred to do work on the refuse bin during the third week of
September (Tr. 37). He identified Ihotographs of the sample house and
refuse bin which were under construction (Exhs. C-1 through C-3).
Mr. Bates described the work being performed by Mr. Sammons and
Mr. Canada on the refuse bin during the time he observed them from the
ground, and based on his observations of their work he concluded that
they did not know how to use their tools properly in making certain steel
beam connections, that they experienced other difficulties in removing a
choker line.which had been disconnected from a crane and was attached to
one of the beams, and that neither man would climb up the beam to remove
the choker or to make the required connection. Atlhough he indicated
that he never worked as an ironworker, Mr. Bates stated a prudent ironworker
would be expected to, and would be willing to, climb up the diagonal beam
and make the upper connection. Atlhough the upper end of the beam in
question was not bolted to the building frame, Mr. Bates indicated
that it was held firmly in place over a 11 gusset plate in the web of
the column", and the lower end of the beam was securely bolted in place

1715

(Tr. 40-53). 1 Mr. Bates also indicated that there was no way the beam
in question could have fallen out of place and he saw nothing wrong in
expecting the men to climb up and make the necessary connection (Tr. 58).
Referring to a memorandum he prepared regarding the aforesaid event
at the construction bin (Exh. R-1), Mr. Bates confirmed that he stopped
Mr. Sanunons and Mr. Canada from using a basket connected to a crane to go
up and attempt to make the beam connection, and that he asked another
workman (Smith) whether he needed the basket. Smith replied "no", and
after securing the bottom end of the beam with a second bolt and satisfying
himself that the beam would not come out at the top, Mr, Smith climbed
up the beam and attempted to make the connection. After discovering that
the hole in the beam would not fit and would have to be 11 burned", Smith
came back down. Mr. Bates indicated that while he did not ask Mr. Sammons
and Mr. Canada why they wanted to use the basket, he assumed that they
showed a lack of confidence in their ability or some fright in climbing
up the steel beam (Tr. 60). He confirmed that the connection was finally
made by two men who went up to the upper end of the beam in a basket
with a torch (Tr. 61).
Mr. Bates stated that he previously referred one man back to the
ill1W Panel, but he could not recall the details. He confirmed that he
was not consulted at the time the grievances filed by Mr. Sanunons and
Mr. Canada were settled and Mr. Canada was allowed to return to employment.
Although there were some problems with the steel connections fitting
properly on the refuse bin, he did not believe that the slow productivity
was caused by those problems. He did not believe there were any safety
problems with the construction work on the building in question, and
he believed that Mr. Canada and Mr. Sammons were fearful of climbing
the steel because of their inexperience (Tr. 67). He could not recall
who eventually made the connection at the lower and upper ends of the
steel beam, and he believed that both connections could have been made
by someone climbing up the beam. He also stated that he had no reason
to ask Mr. Sammons or Mr. Canada why they did not not climb up the beam
to make the upper connection because 11 1 felt I shouldn't have to ask
them; that a connector would have went on up there to it 11 (Tr. 68).
He also confirmed his belief that there was no way anyone could simply
look up the beam and determined that the connection could not be made
(Tr. 68).
Mr. Bates stated that of the seven connectors hired off the panel
for the jobs in question, only Mr. Sammons and Mr. Canada were referred
back to the Panel. Another individual, Mr. Gravlee, was not referred
back, but bid on another job of lower classification after admitting that
he was afraid to climb heights. Also, except for one man who has been
sick, all of the other men referred from the Panel have been working
(Tr. 69).

1716

Mr. Bates indicated that as a general rule an ironworker climbing
a diagonal b~am would take his safety belt with him and put it around
the piece he was climbing. He could not recall whether Mr. Smith had his
safety belt around him when he climbed up the beam, but he did know that
he "tied off" when he got to the top. However, he also indicated that
a safety belt is always around an ironworker and that he uses a lanyard
to tie off once he reaches the location where he is to work. Although
he was not sure, he did indicate that a lanyard was not used in climbing
the beam since it's difficult to use it while climbing (Tr. 70-71).
On cross-examination, Mr. Bates stated that Mr. Sammons' complaints
about the boom trucks was that he wanted those jobs posted so that they
could be bid on. He advised Mr. Sammons that he had temporarily
two conscientious men to the boom trucks and that Mr. Sammons filed no
grievances regarding this incident '(Tr. 72). Mr. Bates described the:
various duties of a "bolt-up" ironworker and a "connector" ironwor1'..erc
described how connections are normally made, and he indicated that bol<>
up work sometimes requires the use of a basket by the men performing
the work, but that connection work is not done out of a basket (TL 7L.. ) ~
Mr. Bates testified that at the time he observed Mr. Sammons and
Mr. Canada working on the refuse bin, they said nothing to him about any
difficulties they were having in making the beam connections.
no complaints to him about the conditions under which they were
to work, did not ask him whether they could get the basket, did not ask
for a torch, and made no mention of any MSHA or OSHA safety regulations.
While there are provisions in the labor-management contract for raising
safety complaints, Mr. Sammons exercised none of his rights in this
regard and made no complaints during the three and half weeks of
his employment. He had no knowledge of any complaints that the beam
holes were not matching up until the third step of their grievance, and
at the time they were referred back to the panel he had no knowledge
of any OSHA and MSHA violations (Tr, 80).
Mr. Bates confirmed that he brought all of the recently hired
connectors to the refuse bin construction site on September 18 for the
purpose of observing their performance. Although they were given
examinations, he personally never observed them doing any work and he
wanted to determine how each man performed his job. As a result of the
work performed on the refuse bin, he rated each man 1 s performance.
Two connectors (Hogland and Smith), were rated "very good 11 ; two others
(Gann and Harliss), were rated as "capable" but not as good as Hogland
and Smith; and two were rated "not capable". He reported his observations
and ratings to his supervisor Jerry Corvin in the memorandum of September 18,
1981 (Exh. R-1), and after further discussion with Mr. Corvin, the decision
was made to refer Mr. Sammons and Mr. Canada back to the Panel for
11
unsatisfactory work 11 as connectors and the basis for that decision was
that they were not 11 competent" connectors (Tr. 81-82). The previous work
done by Mr. Sammons during his first two weeks on the job at the sample
house had nothing to do with his decision to send him back to the Panel
and his decision in this regard was based on what he observed during
the work at the refuse bin (Tr. 84).

1717

Regarding Mr. Sammons' complaint about the boom trucks and any
other compaYints, Mr. Bates testified as follows (Tr. 87-89):

Q. Well, I gather the answer to my question is you
don't recall Roger
the reasons why he wanted you to
post the job. Did he mention qualifications?
A. Yes. He mentioned qualifications in his opening
statement to me; something of that nature, about wanting
qualified people. And I responded to him that I had
qualified people when I placed the two people, qualified
and competent people, on there.

Q. Now, he complained about, and wanted you to post
the bids for, the boom trucks because of what he felt to
be a lack of qualified operators. Now, he also complained
about the safety belts that the company had furnished him.
Do you remember that?
A.

Yes.

Q. And in your meeting on the 16th of September, he
said that you need another crane, and you vetoed that. Just
one crane is all you need. He said you need a basket.
A.

And I vetoed that.

Q.

Well, wasn't there a basket on the scene by Friday?

A. There was a basket there, but I would not allow
any connector to make a connection out of a basket. It's
not done. There could have been twenty baskets there; I
wouldn't have allowed them to use them to make a normal
connection.

Q. Well, all right, but the point is it occasionally
becomes necessary to make abnormal connections, such as
Mr. Smith made, isn't that ·correct, out of a basket?
A.

Right. And we have three or four baskets.

Q. Do you recall that Roger was saying that we need
a basket, meaning there wasn't a basket available to him
right there? Do you recall that?
A.

I didn't take it that way.

Q. And he said -- I gather Roger -- at least his notes
reflect -- that he said that the going was slow -- in other
words, he agreed with you that the production was somewhat
slow -- because mainly of a safety situation. Now, he made
that statement to you.
A.

That was his opinion, yes.

1718

Q. And then one of the last things Roger said to you
was, "+won't do anything unsafe. If that means working
slow, then that's the way I'll do it." There was no place
to climb except on the outside of the steel; there was only
one crane. That statement was made to you on Wednesday the
16th.
A. That's probably a true statement. But my contention
was that a connector would have climbed it. A connector
would have had no problem with this.

Q. You concluded that Billy Canada and Roger Sammons
both were incompetent.
A.

I did,

Mr. Bates explained that a "basket" is a structure with posts and
handrails around it and that it is hooked to a crane and hoisted up
so as to enable a man to stand in a safe and secure area to work.
In order to use such a basket in connection work, a second crane is
required. One crane lifts the basket and the men, and the second crane
hoists the steel beam up to the location where it is to be connected.
In the case at hand, his decision was not to furnish a second crane to
facilitate the use of a basket by the connectors. Mr. Bates also testified
as to the delays and lack of production progress on the refuse bin and
the foreman told him it was due to "the people" he had to do the job,
and that it had prompted him to go to the refuse bin construction site
to personally observe the work (Tr. 91).
In response to questions from the bench, Mr. Bates confirmed
that "on paper" Mr. Sammons was qualified as an ironworker connector
and that during his initial work which involved the cutting of steel
and construction of the sample house he received no complaints about his
work. The complaints he received were connected with the fact that some
of the structural steel parts for the sample house did not fit, and this
resulted in a slowdown of the work. However, this was not true of the
construction at the refuse bin. The only complaint he received from
Mr. Sammons related to his contention that the company furnished safety
belt was too big, and he permitted Mr. Sammons to use his own personal
belt (Tr. 95). He confirmed that his judgment that Mr. Sammons was not
a competent connector was based on his observations of his work on the
refuse bin (Tr. 96), and he summed up his observations as follows (Tr. 98-99):
A. I had observed Mr. Canada and Roger Sammons in
the manner in which they climbed the steel and in the manner
in which they used their tools, and I had a big job here to
put together, and I needed competent, good connectors; that
when a piece of steel went up there, they slapped a spud
wrench in each end of it and "zap" over to the other end and
get it in, and then get another piece.

1719

Two good connectors, on a simple structure, can erect
50 or 100 pieces of steel a day, depending on what it is.
I was getting two and three pieces of steel a day put in
place. When I watched all the connectors, they just
weren 1 t connectors. They just weren't connectors. Now,
carpenters or some other qualifications, I don't know.
But I know they weren't connectors.

Q. Were they serving some kind of a probationary
period during this on-the-job testing situation, or what?
A. By contract you've got 30 days to observe a
man to see that he can perform the work that he was hired
to perform. And if he cannot perform the work that he was
hired to perform, you have the right to ref er them back to
the panel.
Mr. Bates testified that the height of the first horizontal beam
on the refuse bin was some 18 or 20 feet above ground, and that the highest
point a man would be expected to climb to make the upper diagonal beam
connection was 30 to 32 feet. He confirmed that Mr. Sammons had never
filed any formal complaints about safety belts, and as far as he knew
the safety committee or union never filed any safety grievances or
complaints concerning safety practices. He also indicated that regular
safety meetings are held and he has always advised his men to report any
safety matters to him (Tr. 101). He also confirmed that the safety
committee could exercise their right and file a grievance if they believe
that the use of a basket is required while doing steel connecting work,
and he indicated that "they do have the option, if there is an unsafe
practice, to even walk off from it" (Tr. 102).
Mr. Bates confirmed that Mr. Sammons and Mr. Canada were hired and
referred back to the Panel under Article XVI, Section (h) of the National
Coal Mine Construction Agreement (Exh. J-1; Tr. 106). He conceded both
were working "at heights", and that a cage would afford them a means of
protection from falling, but he indicated that there are times when a man
has no other alternative than to climb (Tr. 111),
Roger E. Sammons testified that prior to working for the respondent
he had experience in working at height~ climbing structural steel, and
that he passed a test as an ironworker. He indicated that when he was
first hired by the respondent at the sample house project he was elected
to serve as the grievance committeeman by the workers at that project.
The work there included the use of boom trucks to lift and load steel
onto a flatbed truck and several of the employees on this project asked
him to "confront management about the bidding of the boom trucks"
(Tr. 131). He discussed the matter with Mr. Bates who told him it was
none of his business, and when he discussed the matter of his safety belt
with Mr. Bates, Mr. Sammons claims that Mr. Bates never answered him
(Tr. 133).

1720

Mr. Sammons indicated that he and Mr. Canada worked at the sample
house during the first two weeks of their employment and no one complained
about the quality of his work. He then went to work on the refuse bin
project and immediately experienced problems because the holes in the
steel beams would not align and fit when they attempted to construct
the structure, and he testified as to the work performed on that project
during Monday through Wednesday of the week they started that project.
After Mr. Bates expressed some disappointed in the rate of production
at the project, he called a meeting at which he (Sammons) mentioned the
need for another crane, and since two boom trucks were idle, Mr. Sammons
believed that one of those trucks could have been used to hoist a cage.
Mr. Sammons believed that one of those trucks could have been used to
hoist a cage. Mr. Sammons stated that he also mentioned belts that
would fit and taglines (Tr. 140-141). He confirmed that Mr. Bates agreed
with "the safety part of the job" but disagreed that "extra equipment"
such as cranes, baskets, or safety belts were required to do the job
(Tr. 143). When asked whether Mr. Bates actually made the statement that
no extra equipment would be provided, Mr. Sammons replied 11 that 1 s my
interpretation of what he meant" (Tr. 143). When asked whether Mr. Bates
specifically addressed safety belts, Mr. Sammons replied "Not specific.
It was talked in general except for the crane and the basket 11 • As for
the use of the basket, Mr. Sammons testified as follows (Tr. 143-144):
A. He made it plain and clear on Thursday when
they was building the basket that nobody was to use that
basket except the bolt-up men. As I said, there was no
access to the inside of the building, and it was a flat
surface, vertical, and there was no way to station
yourself there.
Mr. Sammons confirmed that Mr. Gravlee bid off the connectors job,
and he believed he did so because he was afraid of climbing the steel
(Tr. 146). Mr. Sammons also confirmed the fact that the steel was wet
from dew until about 9:45 a.m., on the day they were assigned to the bin
structure, but he conceded that other work was performed while waiting
for it to dry out (Tr. 148). Mr. Sammons also indicated that he discussed
the matter of safety belts and a lanyard with Mr. Bates and advised him
that they were needed to secure themselves to the outside of the structure,
but Mr. Bates denied it. However, he stated that he was provided with a
safety belt and lanyard but that they were too big, and he had to use
his own belt (Tr. 151).
Mr. Sammons described the work he performed on September 18, and
indicated that he and Mr. Canada were working together on the steel
structure, but that he made the upper connection at the "X" where the two
beams crossed and then went to assist Mr. Canada make the lower one.
Mr. Canada was experiencing a problem with alighment of the holes and
it eventually had to be "burned". In his opinion, the holes could not
be lined up sufficient enough to put a bolt through without being "burned"
(Tr. 156-160). Mr. Sammons stated that he was tied off at the "X"
location while making that connection (Tr. 161). He described the diagonal

1721

beam in question as a six-inch I-beam, ten feet long, and he indicated
that from wh~re he was positioned he could see that it would not fit at
the upper diagonal end and disagreed with Mr. Bates' opinion that he could
not see whether a connection could be made (Tr. 162).
Mr. Sammons indicated that it had always been his practice in working
"in the building trades" and "around the construction industry" that "you
don't go up a piece of steel". He explained that he thought the upper
end of the beam would fall off the gusset and he felt that he needed
a basket to go up because there was no
for him to fasten himself
on and felt that once he got there there would be no room for him to work.
Both he and Mr. Canada agreed that the connection could not be made,
and while they were in the process of securing a basket, they were instructed
to climb down off the structure. Mr. Bates did not ask them why they did
not climb up the diagonal, nor did he ask for an explanation as to why
they needed a basket. Mr. Smith went up to look. He did so after
unhooking his belt, and while at the top of the diagonal he was not
tied to anything. Once there, Mr. Smith discovered that the connection
. would not fit and Mr. Canada and Mr. Hoagland eventually went up in the
basket and made the connection (Tr. 166). Mr. Bates did not discuss
the matter further, and the next Monday he was told that he would be
referred back to the Panel. After the
was filed, Mr. Canada
was reinstated, and although Mr. Sarrunons indicated that his
was withdrawn, he stated that it was done without his approval and that
he filed charges against the union person who withdrew it. He identified
this person as Gene Hyche, and he indicated that he campaigned against
Mr. Hyche for election to union office (Tr. 168).
On cross-examination, Mr. Sammons testified as to hie prior
experience for a year as an ironworker during 1977 to 1978, and he
indicated that he did some work as a connector during this time for
approximately two or three days a week. However, he indicated that at
that time he was classified as a lead carpenter, but often worked out
of that job classification. His connector work at that time was during
the construction of a warehouse and hoist house, and it entailed the same
time of steel connection work as in the instant case. He also testified
as to some prior work in 1973 and 1974 in construction where he "assisted"
as a connector, and he explained by stating that he did the work but was
not paid the connector's wage scale (Tr. 168-181).
Mr. Sammons indicated that he had previously served as a union
grievance committeeman and
committeeman, indicated that he was
aware of the fact that he could have filed a safety grievance on safety
issues, but that he did not file any safety grievance concerning any
problems" connected with the refuse bin construction project
in this case. He also conceded that he had a right to complain to OSHA,
but did not (Tr. 184). With regard to the job for which Mr. Gravlee
bid after he opted not to work as a connector anymore, Mr. Sammons
conceded that he was aware of the fact that the pas
for that job
was in effect for three days, but that he (Sammons) did not consider
bidding for it. Mr. Sanunons also claimed that Mr. Canada told him that
Mike
stated that Mr. Bates was going to get "rid of him", and
that Mr. Rigsby stated this on the Thursday preceding the "test", but
he admitted that he never heard Mr. Rigsby make the statement (Tr. 185).

1722

In response to questions from the bench, Mr. Sammons conceded that
the fact th~t someone passes a written examination given for ironworkerconnectors does not necessarily mean that such a person can actually
perform such work. While he was confident that he could perform the duties,
he did not believe it was unreasonable for a project supervisor to
conclude that someone who was afraid to climb could not (Tr. 191).
With regard to the respondent's furnishing of safety belts, Mr. Sammons
first testified that they were not furnished to the men and that he had
to supply his own. He stated that he had his own belt when he first
reported to the project, but that the company stated that tools and safety
equipment would be supplied to him by the company. He then testified
that he was supplied a belt but it was a "large size", and he conceded
that the operator supplied belts for the men (Tr. 192-193). He also
testified that the company provided six-foot safety lines and lanyards
(Tr. 193), and that at the time he worked on the refuse bin project he
was tied off to the steel beam where he was working with a six-foot
lanyard (Tr. 199). Mr. Sanunons indicated that to his knowledge the
respondent had never been cited by MSHA for safety belt or safety line
infractions (Tr. 206). He also confirmed that when he was on the steel
"diagonal" during the construction of the refuse bin he had a safety belt
with him, and he conceded that Mr. Bates 9 opinion that he could not perform
as well as Mr. Bates would like had nothing to do with the safety belt
(Tr. 206).
With regard to the boom trucks, Mr. Sammons confirmed that while
he could have filed a grievance in his capacity as safety committeeman,
he did not do so because he was not an "aggravated party". He explained
that he did not want to bid on a boom truck operator's job, and even
though he may have believed that there was something unsafe in the manner
in which the boom trucks were being operated, he still did not file any
grievance. He stated that he did not like to file grievances because it
is time consuming and he also indicated that he did not consider contacting
MSHA to observe the manner in which the boom trucks were being operated
because "I don't believe he would have caught him in the act" (Tr. 198).
Billy W. Canada, testified that he was hired by the respondent as
an ironworker-connector along with Mr. Sammons and several others, and
worked on the sample house and refuse bin. He confirmed that Mr. Gravlee
was "a little afraid of the steel" and admitted as much to Mr. Bates.
Mr. Canada believed that Mr. Sammons was capable of performing connector's
work, and indicated that he was confident in working with him at heights.
Mr. Canada confirmed the fact that the work production on the refuse bin
was slow and he attributed this to 0 mainly, the safety factor, I would think"
(Tr. 230). He explained that he requested a Mr. Mike Rigsby to put tag
lines on two panels being installed on the bin, but the company had no
rope. However, rope was furnished the next day. In addition, Mr. Canada
referred to the fact that the steel was wet in the morning, and that
even though a basket was not supplied, it could not be used with the
panels. The panels were hoisted up with a boom, and while a basket may
have speeded up production on the bin, such a basket could not have been
used to install the panels (Tr. 233).

1723

Mr. Canada explained how he and Mr. Sammons connected the steel
on the day Mir. Bates had them under observation. He indicated that the
bottom part of the diagonal had to be "burned" because the holes did not
match up. After the lower end was connected, Mr. Sammons was standing
at the "X" location and from that
point Mr. Canada stated
that he could tell that the upper portion of the diagonal steel holes
would not line up and that a torch would be required (Tr. 238). He and
Mr. Sammons then removed the "choker line" off the crane which was holding
the diagonal brace and came down to obtain a basket. Mr. Smith then climbed
up the diagonal and attempted to attach the brace with a wrench, but he
couldn't make the connection (Tr. 230). In his opinion, neither he
nor Mr. Sammons did anything which would indicate a lack of confidence
as a connector (Tr. 240). He indicated that Mr. Smith's decision to
climb up the diagonal with the choker removed was his own decision, and
he too would have climbed it if he thought he could make the connection,
but he would not have done so unless the choker were attached to the
steel with some tension on it (Tr, 241).
With regard to safety belts, Mr. Canada stated that he was furnished
one that fit him. As for the boom trucks, he stated Mr, Bates took the
position that he could hire operators during the 60-day
without posting
the jobs, and as the temporary safety committeeman, Mr, Canada believed
that qualified people had to be hired to operate the trucks
242-243).
On cross-examination, Mr. Canada testified that
his
ment with the respondent no safety.job grievances were filed, and no
safety complaints were ever lodged with MSHA, other than the discrimination
complaint filed by Mr. Sammons (Tr. 245). He could not recall what
Mr. Sammons said to Mr. Bates when he informed him that the boom truck
jobs should be posted. He did recall that Mr. Bates "was hostile", and
stated that he had sixty days to post the jobs. Mr. Canada acknowledged
that he said nothing to Mr. Bates about safety at the time of this
incident, even though he was the safety committeeman (Tr. 249). As for
the use of baskets while installing the steel at the refuse bin, Mr. Canada
acknowledged that as a general practice it would not speed production
while erecting the entire diagonal structure unless two cranes were provided,
and that it would not be possible to connect the sheets of steel with the
use of a basket. However, in the instant case, the basket was at the site
and it would be a simple matter to use it to burn the upper diagonal
(Tr. 249-250).
In response to questions from the bench, Mr. Canada stated that he
did not dispute the fact that Mr. Bates was free to choose anyone he
desired as a boom truck operator during the initial 60-days. He also
acknowledged that the two men he selected were capable and did the job,
and that he and Hr. Bates simply had a difference of opinion as to whether
other people should have been given an opportunity to bid on the jobs
(Tr. 253). During the time the two men selected by Mr. Bates operated
the trucks, no incidents occurred which placed any miners in jeopardy,
and at no time during his employment did he file any safety complaints
with state or federal inspectors (Tr. 253).

1724

In response to questions concerning safety belts, tag lines, and
the operation
of the boom trucks, Mr. Canada responded as follows:
I

Q. How about the question of whether or not
am I
to understand that the first time you and Mr. Sammons were
working on the sample house where you didn't have any rope
and the wind was blowing 20 knots or something, that slowed
you down a little bit?
A.

That was on the refuse bin.

Q.

On this?

A.

Yes, sir.

Q.

Arn I to understand that you went up there without

a rope?
A, We had our
rope, but we didn 7 t have a
no, sir. Yes, sir, we did go up,

Q. What was required? What was your understanding at
that time as to what was required under the mandatory
standards? Did you need both, or did one do?
A.

You needed both.

Q.

But they had no rope?

A.

No.

Q.

But you went up anyway?

A.

Yes, sir.

Q.

And the rope was provided the next day?

A.

Yes, sir.

Q. Were you aware of the fact that you weren't required
to go up there without a rope?
A.

Yes, sir.

Q.

But you went anyway?

A.

Yes, sir.

Q.

Can you explain that to me as a Safety Committeeman?

A.

Insanity, I guess.

Q.

Have you since regained your senses?

A. I guess I was just trying to, as the saying goes, make
a few brownie points. (Tr. 253-254).

1725

And, at pages 256-257:

Q. Well, do you think Mr. Bates' hostility -- I mean,
did Mr. Sammons say anything to provoke him; "pull his chain"
a little bit, so to speak?
A.

No, I didn't think so.

Q. He just went up to him and said: "I think you ought
to bid the jobs," and all of a sudden Mr. Bates blew up and
became hostile and said: "I'll do what I want to do?"
A.

That was my opinion.

Q. Did you ever have any encounters with Mr. Bates
prior to this, prior to your employment with -- I take it
this is your first job with this company?
A.

No, I didn't think so.

Q. He just went up to him and said: "I think you ought
to bid the jobs," and all of a sudden Mr. Bates blew up and
became hostile and said: 11 1 1 11 do what I want to do?"
A.

That was my opinion.

Q. Did you ever have any encounters with Mr. Bates
prior to this, prior to your employment with -- I take it
this is your first job with this company?
A.

No, sir; I never met him before.

Q. Why did you file your complaint with MSHA at the
time you were referred back to the panel? What was the
reasons that you had for filing that complaint?
A. Well, because I felt like they had used
had
discriminated against me because of safety reasons. Because
we had requested to post the boom truck and because we had
requested safety lines and asked for things that other people
out there, nobody else had asked for. They had more or less
just done what they were told to do.

Q. And the first time someone asked Mr. Bates to post
the boom truck operators, you feel he got his nose out of
joint over that, and that was one of the reasons why he
referred you back?
A.

Yes, sir.

Q. And you asked him for a safety belt for Mr. Sammons
and he got a little aggravated at you over that, too, did he?

1726

A.

Yes, sir.

Q,1 But you had a belt?
A.

Yes, sir.
Discussion

The facts in this case show that in late August 1981, the respondent
had a need for the services of several ironworker connectors to work
on the construction of a sample house and a refuse bin at its Short Creek
Project. Mr. Sammons was hired by the respondent together with six
other connectors on August 24, 1981, from a multi-employer UMWA district
panel maintained by the UMWA local. The panel is a nhiring hall" from
which mine companies can obtain UMWA member workers with various
construction skills, and complainant's hiring and employment was governed
by the terms and conditions of the UMWA-ABC collective bargaining
argeement. After passing a written test and a physical, Mr. Sammons
reported for work on August 27, 1981. After working several days at an
area known as "Flat top", loading and unloading steel beams, Mr. Sammons,
with Mr. Canada and Mr. Gravlee,were assigned to steel erection work at the
sample house and worked on this project for approximately the first two
weeks in September without incident and without complaint by mine management.
On or about Monday, September 14, after the construction work on
the sample house had been completed, project superintendent Edward Bates
assigned Mr. Sammons, Mr. Canada, and Mr. Gravlee to work on the construction
of the refuse bin. Mr. Bates became dissatisfied over the slow progress
being made on the construction of the bin, and·after receiving a report
from the project foreman, Mr. Bates had a meeting with Mr. Sammons,
Mr. Canada, and Mr. Gravlee on Wednesday, September 16. At that meeting,
Mr. Bates voiced his displeasure over the slow progress made on the bin
construction. According to Mr. Sammons, he and Mr. Canada defended their
slow progress on the ground that they were not given an additional crane
and basket, and were not furnished tag lines or safety belts. Mr. San:unons
also mentioned the fact that the 11wet steel" slowed their progress and
he indicated that "the going was slow because of a safety situation."
Subsequent to the meeting, on Friday, September 18, Mr. Bates summoned
all seven connectors to the refuse bin construction site, and he stated
that he did so for the purpose of "testing" them to determine their
competence as connectors by having them demonstrate their abilities as
connectors. Mr. Bates outlined his observations and conclusions regarding
the competence of the connectors as demonstrated to him during the "test"
and he rated two of them "very good", two "average", and he concluded
that Mr. Sammons and Mr. Canada lacked the ability to perform as connectors.
Mr. Gravlee admitted that he was afraid to climb the steel and he was
allowed to bid on another job and was retained in another job capacity.
Mr. Sammons and Mr. Canada were referred back to the panel. Both of
them filed grievances, and Mr. Canada's case was "settled" when the respondent
agreed to take him back. Mr. Sammons' grievance was withdrawn by his union
representative, and Mr. San:unons claims this was done without his permission
and he stated that he has filed a complaint against this union official,
an individual against whom he ran for election to a union office.

1727

In his ~ost-hearing brief the complainant argues that he was discharged because he made several complaints "on behalf of himself or others"
with respect to unsafe practices at the mine, and that these complaints
concerned a poorly fitting safety belt, lack of tag lines, and unqualified
boom truck operators. Further, complainant asserts that he made himself
unpopular with the mine superintendent when he and his co-workers insisted
on strict adherence to safe work rules when climbing steel. Complainant
concludes that the so-called "test" of September 18, at which.time Mr. Bates
observed the work being performed by Mr. Sammons and Mr. Canada, was
used as a pretext to terminate him, and that the actual reasons for his
termination were his safety complaints and his insistence on observing
safe work practices. In short, contestant maintains that his case is
one involving retaliation rather than a refusal to perform work because
of any s
considerations. Even assuming that the latter is present,
contestant maintains that any such work refusal was protected because
it was made in good faith and in the reasonable belief that the work exposed
him to a hazard.
Findings and Conclusions
The crucial issue in this case is whether Mr, Sammons was referred
back to the panel because project superintendent Bates believed him to
be an imcompetent connector or because Mr. Bates retaliated against him
because Mr. Sammons had complained to him about safety hazards. Complainant's
position is that his case is one of retaliation rather than work refusal
(Pgs. 9-10, post-hearing brief). His contention is that the respondent,
through Mr. Bates, retaliated against him because of the "many complaints
he voiced concerning the lack of safety equipm~nt". However, it should
be noted at the outset that the record in this case establishes that aside
from the instant discrimination complaint, neither Mr. Sammons nor Mr. Canada,
both of whom served as safety or grievance committeeman during their
employment tenure with the respondent, ever filed prior
grievances
through the union grievance procedure. Further, the record also established
that no safety complaints were ever filed by these individuals with MSHA
or with any State or local mining enforcement inspector or agency.
The UMWA-ABC Contract, Joint Exhibit 1, at pgs. 16-17, specifically
covers safety procedures to be followed when an employee is required to
work at heights. Article IV, Section O(ll)(a), provides for certain safety
devices, but does not mention safety baskets. Subsection (b) provides
that uno employee will work at heights such as on steel in hazardous
weather conditionsu. Although Mr. Sammons testified that at times the
"going was slow" due to early morning dampness and dew which made the
steel slippery, or that windy conditions hampered production, there is
no evidence that these conditions prevailed during the time periods in
question in this case or that mine management required or expected the
crew to work under those conditions. Further, Section P of the contract
provides for specific procedures to be followed in matters concerning

1728

health and safety disputes, and there is no evidence that Mr. Sammons
ever filed any safety grievance or complaint addressing any of the so-called
"safety complaints" which he now brings into issue in these proceedings.
A discussion of these complaints follows.
The "boom truck" driver jobs
I cannot conclude from the evidence and testimony adduced in this
case that Mr. Sammons' complaints concerning the boom truck drivers had
anything to do with an actual complaint concerning safety. I conclude
that the so-called "safety complaint" was in fact a dispute or difference
of opinion between Mr. Sammons and Mr. Bates over the posting of those
jobs for bids. Mr. Sammons does not dispute the fact that under the
contract Mr. Bates had the right to' initially assign personnel to those
jobs. Mr. Bates confirmed that the dispute resulted from Mr. Sammons'
insistence that the jobs be posted for bid, and Mr. Bates testimony that
he assigned two conscienteous drivers to those jobs was confirmed by
Mr. Canada. Mr. Canada also candidly conceded that the dispute was in
reality a difference of opinion as to whether someone other than those
men selected by Mr. Bates should have been given an opportunity to bid
on the jobs. Further, Mr. Canada conceded that the men selected by
Mr. Bates were capable, that they performed their job tasks, and that
no incidents occurred during their performance which may have placed any
miners in jeopardy. Finally, no MSHA, State, or union safety grievances
or complaints were filed in connection with the "boom trucks". Accordingly,
complainants' assertion that his "complaint" concerning these trucks
was based on any safety considerations is rejected.
Safety belts and taglines
There is no evidence in this case that the respondent failed or
refused to supply its personnel with safety belts or tag lines. While
it is true that Mr. Sammons was initially given one which was to large
for him, he was permitted to use his own. In addition, Mr. Sammons
conceded that the company supplied the men with belts, that they also
provided safety lines and lanyards, and that when he worked on the refuse
bin he was tied off with a six-foot lanyard and had a safety belt. He
also conceded that Mr. Bates' opinion concerning his work performance had
nothing to do with the safety belt question.
Mr. Canada testified that he was supplied with a safety belt that
fitted him. As for the tag lines, he stated that he requested a Mr. Rigsby
to install tag lines on two steel panels which were being installed
on the refuse bin but that the company had none available. They were
provided the next day, and there is no evidence that Mr. Sammons or
Mr. Canada were required to perform work without the use of such taglines.
To the contrary, the evidence in this case reflects that tag lines and
belts were used by both men during the refuse bin construction project.
With regard to the earlier work performed on the sample house, Mr. Bates
testified that most of the work was conducted from the interior steps
of that structure and there is no evidence establishing that respondent

1729

refused requests for the use of safety belts or tags lines, or that
the men were required to work without them. As a matter of fact,
Mr. Canada admitted that even though he had a safety rope and no tag
line, he climbed the steel anyway even though he realized he was not
required to do so.
The use of "baskets"
There is no evidence in this case that the use of a "basket"
while making steel beam connections is mandated by any mandatory MSHA
or State safety standard. I conclude and find that the issue concerning
the use of a basket while making the steel connections in question is
unrelated to any safety factors. Mr. Bates testified that baskets are not
normally used to make such connections, and his decision not to use them
on the refuse bin was dictated by his concern over slow production
on that project and the fact that the use of a basket would have required
another crane to be brought to the project site, Even so, he conceded
that anyone may "walk away" from any situation if
believed it was
unsafe to perform a particular job task, and he recognized this
on the part of any employee. He also indicated that the safety committee
could have filed a safety grievance or complaint if they believed that
a basket was required while making connections on a steel structure, but
that this was never done,
Mr. Canada acknowledged and agreed that the use of a basket to
connect certain panels to the steel refuse structure was not feasible.
In addition, his testimony that a basket was at the project site and
readily available for use had Mr. Bates authorized its use contradicts
the complainant's assertion at page 12 of his post-hearing brief that the
crew had to fabricate a basket "on their own" for use on the refuse bin.
As a matter of fact, the transcript pages referred to by the complainant
to support the assertion that the crew had to fabricate their own basket
contain absolutely no information in this regard. Mr. Sammons 1 testimony
is that Mr. Bates would only permit the use of a basket for "bolt-up"
work, and that Mr. Bates would not permit the use of "extra equipment".
Mr. Sammons alluded to the fact that Mr. Bates told him that he would
not allow the use of a second extra crane, and that the interpretation
placed on the statement "no extra equipment" by Mr. Sarmnons was that
no safety belts or safety baskets would be permitted. Considering all
of the testimony in this case, and taking that statement in context,
I reject any interpretation that Mr. Bates' concern about the use of
any "extra equipment" translates into a complete disregard for the
safety of the crew on the project in question. I conclude that Mr. Bates'
decision concerning the use of a basket was based on his honest belief
that baskets are not feasible when making such connections, that there
are times when a competent connector must "climb the steel", that the
routine use of baskets in such work require the use of an additional
crane which must .be transported to the project site, and that the upper
portion of the diagonal in question was firmly in place even though the
connection had not been made.

1730

I conc1ude that Mr. Sammons' concern about the use of the basket
stemmed from the fact that he believed he would not be able to stand
erect while making the steel connection at the upper diagonal, and that
he may have had to walk along a beam and hold on while reaching the
connecting point. It seems to me that in this type of work a safety
lanyard or rope, coupled with the use of a safety belt, would permit a
connector to make the connection in a safe manner. Safety belts and
lanyard ropes were provided and made available to the crew working on
the refuse bin, and no one directed or instructed either Mr. Canada or
Mr. Sammons to do any work without being tied off. As a matter of fact,
Mr. Sammons conceded that he was tied off when he made the lower connection.
Since he came to the conclusion through visual observation from his
vantage point at the lower end of the diagonal that the upper portion
would not fit, he opted not to climb up. At that point in time, Mr. Bates
instructed him to come down, and another man climbed up and confirmed
that the connection could not be made.
In view of the foregoing, I cannot conclude that Mr. Sammons made
any "safety complaints" to Mr. Bates concerning the use of a basket.
Although Mr. Sammons may have felt more secure riding up in a basket to
take a look at the upper steel diagonal, at this particular point in time
no one directed him to climb up and his decision not to was his own.
The retention of Mr. Gravlee and the reinstatement of Mr. Canada
In his post-hearing brief contestant asserts that assuming that
his case falls into the category of a 11mixed motive" case, the respondent
has not shown that Mr. Sammons would have been terminated in any event.
In support of this argument, contestant points to the fact that Mr. Canada
was reinstated and that this was accomplished in exchange for the
dropping of Mr. Sammons grievance. In addition, contestant points out
that Mr. Gravlee is still employed with the respondent.
The record adduced in this case reflects that Mr. Gravlee was assigned
to another job after he voluntarily relinquished the position of connector,
and he did so after expressing his fear and reluctance to climb to heights
or to otherwise perform the job of a connector. Mine management apparently
agreed to permit him to bid on another position, and I· see nothing out of
the ordinary in this decision. Contestant's suggestion that the decision
to keep Mr. Gravlee on in another job classification is an indication
of unequal treatment is simply not supported by the record and is rejected.
In my view, the facts and circumstances surrounding Mr. Gravlee are
different from those presented in Mr. Sammons' case, and I fail to understand how contestant can argue that they are related.
With regard to Mr. Canada's reinstatement, he declined to give any
testimony concerning the rationale for his reinstatement and stated that
his reasons in this regard were "personal ones" (Tr. 260-261). In rebuttal,
respondent's personnel director Ellis testified that the decision to take
Mr. Canada back was a management compromise decision made after the third-step
grievance hearing in his case. The decision was dictated by the fact that
management believed Mr. Canada could establish "on paper" that he had

1731

as a connector than did Mr. Sammons, and
better qualifying
to settle both grievances through the reinstatement
that the unipn
of Mr. Canada and the withdrawal of Mr. Sammons' complaint (Tr. 268-275).
I see nothing sinister in the decision by mine management to reinstate
Mr. Canada and not Mr. Sammons. Both grievances were adjudicated under
the union contract procedures and I do not believe that proceedings under
section lOS(c) of the Act should undercut those established practices
where there is no showing of a violation of the anti-discrimination
provisions of the Federal Mine Act. If this were permitted, any employee
who is dissatisfied with the outcome of any grievance filed in his behalf
by his union could cry "discrimination" and have his grievance case readj udica ted a second time in a second forum. I do not believe that
Congress ever intended the Mine Act to be used as a "mini-NLRB!l to air
union grievances or
The so-called 11 test 11 of September 18th
The manner in which an employer sees fit to determine the competence
of its work force is a question that I prefer to leave to the employer
and the work force. As indicated earlier, the parties are in agreement
that any
hired from the union panel may be referred back to the
panel by the employer within thirty days if the employer is not satisfied
with his work
Section (h), Article XVI, p. 54, Joint Exhibit 1).
Referring an employee back to a panel for "union activity" is "discrimination"
under Article XXIII of the contract and it is a grievable offense.
Mr. Sammons' union grievance (exhibit R-6}, was based on his assertion
that he was qualified to do the work of a connector and that he was
discriminated
because of his union activities. Although the grievance
states that management failed to provide him with sufficient safety
equipment that "somewhat hindered" his productivity, I take note of the fact
that the grievance was a
grievance filed pursuant to Article XXI
of the contract, rather than one based on safety or health considerations.
Complainant's assertion at page 16 of his post hearing brief that the
principal reason for
him back to the panel was his refusal to
climb the diagonal is
ected. Further, his suggestion that his refusal
to climb the diagonal is a "protected refusal to work" is rejected.
Complainant's counsel conceded that this case does not involve the typical
"refusal to work" because of any safety considerations (Tr. 125). Counsel
also agreed that the thrust of Mr. Sammons' complaint is the assertion
that after he and mine management (Mr. Bates) had a difference of opinion
regarding the slow progress being made on the refuse bin construction,
and coupled with the fact that Mr. Bates and Mr. Sammons had a previous
"discussion" concerning the posting and bidding of certain boom truck
operator jobs, Mr. Bates was prejudiced towards Mr. Sammons and found a
convenient way to
rid of him by returning him to the Panel (Tr. 126, 129).
The issue here is one of 11 retaliation 11 for making safety complaints, not
a refusal to perform work because of safety considerations. The record

1732

in this case does not support any conclusion that Mr. Sammons was required
or directed ,to perform work which was unsafe, that he refused to comply,
or that he was discharged for that refusal. Under the circumstances,
complainant's alternative theory of his case is rejected.
Complainant asserts that the failure by the foremen who supervised
his work to testify in these proceedings seriously undercuts the claim
that he was incompetent. However, the burden of proof here is on the
complainant, and if he believed that this testimony was critical to his
case he should have subpoenaed them to testify or at least taken their
depositions. He did neither. The fact that the respondent chose to
rely on the testimony of the project superintendent on this issue does
not dilute the weight to be given to his testimony, particularly when
the complainant has had a full and fair opportunity to cross-examine him.
In the final analysis, I believe that Mr. Sammons' discrimination
complaint was motivated in large measure by his disagreement with Mr. Bates
conclusion that he could not perform his connector duties to his
Mr. Sammons admitted as much when he stated as follows (Tr. 203-204):

Q. What if they provided you with the belt,
provided you with the cage, provided you with the
lifeline, and still during the 30-day period mine
management was of the view that you weren't fast
enough and they referred you back to the panel?
Then where would you be?
A. I would have a case before the National
Labor Relations Board at this time.

Q.

You would?

A.

Yes, sir.

Q.

On what ground?

A. Discrimination. Because I don't think I'm
not competent. It's just like you think you're
competent, and I know that I'm competent, and you
know it yourself that you're competent. And it's
just in human nature. I mean I'm just stating
facts that I believe. And I resent anybody saying
that I'm incompetent, and I want them to show me that
rim incompetent. It takes a smart person to stick
a wrench in a hole.
After careful reivew and consideration of all of the testimony
and evidence adduced in this case, I conclude and find that Mr. Bates'
referral of Mr. Sammons back to the UMWA Panel was motivated by his belief
that Mr. Sammons could not perform the duties of a connector in a manner
which conformed with Mr. Bates expectations. As the project superintendent,
Mr. Bates was authorized to supervise the work and to make those management

1733

judgments which were necessary to insure timely completion of the projects.
As a matter 1of fact, there does not appear to be any dispute that under
the contract Mr. Bates had the right to send anyone back to the panel
within the initial 30 days of their employment if he was not satisfied
with their performance.
Although the record here suggests that Mr. Sammons and Mr. Bates
may have had some disagreements concerning their respective authority and
jurisdiction, having viewed them on the stand during their testimony
I conclude that their "encounters" and "confrontations" resulted from
their rather headstrong and firm personalities. In short, I believe
that Mr. Sammons, in his eagerness to assert his leadership abilities
and potential for advancement in his local union, found a ready opportunity
to pursue his talents by his confrontations with Mr. Bates. By the same
token, Mr. Bates reacted by letting Mr. Sammons know that he and not
Mr. Sammons was the project superintendent.
Although complainantvs post hearing arguments suggest that Mr, Bates
found a convenient way to get rid of Mr. Sammons by simply sending him
back to the panel, having viewed Mr. Bates on the stand during the hearing,
he impressed me as an honest and straight-forward witness. I conclude
and find that his motivation in referring Mr. Sammons back to the panel
was based on his honest belief that Mr. Sammons could not perform the duties
of connector, and that his decision was not based on any safety complaints
made by Mr. Sailllllons.
Conclusion and Order
In view of the foregoing findings and conclusions, I conclude and
find that the respondent's referral of Mr. Sammons back to the panel was
not motivated in any part by any protected activity on his part. I
further conclude and find that the record adduced in this proceeding
does not establish that respondent has otherwise discriminated against
the complainant by virtue of his mine safety activities. Accordingly,
the complaint filed in this matter is DISMISSED, and the requested relief
is DENIED.

Distribution:
George C. Longshore, Esq., Suite 708, Brown-Marx Bldg., Birmingham, AL
35203 (Certified Mail)
Peyton Lacy, Jr., Esq., Lange, Simpson, Robinson&· Somerville, 1700
First Alabama Bank Bldg., Birmingham, AL 35203 (Certified Mail)

1734

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
Petitioner
Vo

OLD BEN COAL COMPANY,
Respondent

Civil Penalty Proceeding
Docket No. LAKE 81-46
AC No. 11-02544-03040
No. 27 Mine
DECISION

Appearances:

Miguel J. Carmona, Esq.~ Office of the Solicitor,
U.S. Department of Labor, for Petitioner
Robert J. Araujo, Esq., and Derwood H. Rusher II~ Esq. 0
for Respondent

Before:

Judge Fauver

This proceeding was brought by the Secretary of Labor under section
110 of the Federal Mine Safety and Health Act pf 1977, 30 U.S.C. § 801 et
~·· for assessment of civil penalties for alleged violations of a
~
mandatory safety standard.
On August 22, 1980, an MSHA inspector issued a citation/withdrawal
order at Respondent's Mine No. 27, charging two violations of 30 CFR §
75.507 because of power connection points alleged to be in return air.
The fundamental issue is whether they were in return air or intake
air. If they were in return air, the charges must be sustained,
with civil penalties. If the power connection points were in intake
air, the charges must be dismissed.
The case was heard at Evansville, Indiana.
Having considered the contentions of the parties and the record as a
whole, I find that the preponderance of the reliable, probative, and
substantial evidence establishes the following:
FINDINGS OF FACT
1. At all pert:i.nent times, Old Ben operated an underground coal
mine, known as Mine No. 27, in Franklin County, Illinois, which produced
coal for sale or use in or substantially affecting interstate commerce.

1735

2. The mine included a longwall unit that mechanically mined
large blocks of coal.
3. No. 4 Entry South was used as a return air course. "Return
air" is air that has circulated through the mine's workings and is
directed toward the mine fan to be evacuated from the mine.
4. The entry immediately to the west of 4 Entry South was 5 Entry
South. A nonpermissible 1/ 7200 volt A.C. transformer was located in
the fourth crosscut 2/ outby the longwall face, between 4 and 5 Entries
South.
5. About two crosscuts inby the transformer in 5 Entry South, there
was a nonpermissible trailing cable coupling that fed electrical power
from the transformer to a permissible Fletcher roof bolter, located off
5 Entry two crosscuts outby the longwall face.
6. At the time of an inspection on August 22, 1980, the transformer
was energized and the trailing cable to the roof bolter was not
zed
7o Nonpermissible electrical equipment can generate electrical arcs
when circuits are opened and closed. An electric arc can serve as an
ignition source to cause methane gas or float coal dust to explode.
This mine liberated methane gas.

8. Nos. 4 and 5 Entries South were separated by stoppings; however,
two stoppings were knocked out and two contained open regulators. The
stoppings in the first and second outby crosscuts were knocked out so that
equipment could be moved between the entries. The stopping in the third
crosscut was intact. Air normally did not flow from 4 Entry, a return
entry, into 5 and 6 Entries, which were intake entries, because air tends
to flow from high-pressure points to low-pressure points, and the mouth
area of 4 Entry South was the lowest pressure point. The stopping in
the fourth crosscut was intact except for a regulator, about two feet
square, and the stopping in the fifth crosscut was intact except for a
regulator, about 2 1/2 feet square. At the time of the inspection on
August 22, 1980, both these regulators were open, by the removal of
concrete blocks, and drew air from 5 Entry into 4 Entry South.
9. Prior to the inspection on August 22, 1980, Old Ben management
had been monitoring the direction of air flow in 5 Entry South to ensure
that only intake air was passing over the nonpermissible power connection
points. The mine superintendent, Mr. Cavinder, had been checking the
1/ "Nonpermissible" refers to an electrical connection that has not been
certified and approved by MSHA because it is not enclosed in an explosionproof housing.
J:../ Old Ben's Exhibit No. 1, a mine map, designates the first crosscut
outby the longwall face as O, and the rest 1, 2, 3, etc. However, for
clarity in following the testimony, the crosscuts are numbered beginning
with No. 1 (instead of 0) in this decision.

1736

flow of air in 5 Entry South three or four times a week for four or five
weeks before this inspection. He personally took smoke tube readings
to ensure that only intake air was passing over the nonpermissible
electrical equipment and in each test found that this was the case.
10. In certain areas in 5 Entry South, use of a smoke tube was
required to test the direction of the air flow because of the airvs
slow and almost imperceptible movemento In such areas, motion of the
human body could create sufficient air turbulence to cause an erroneous
appearance of the air direction. For this reason, the smoke-tube test
had to be performed carefully and slowly so as not to disturb the natural
flow of airo
11. On August 21, 1980, MSHA Inspector Joe Tennant conducted a
ventilation inspection at Mine No. 27, in the areas in which the transformer and roof bolter trailing cable coupling were located. Mr. Tennant
had no criticism of the manner in which the air was cours
over these
connection points.
12. On August 22, 1980, Inspector Lonnie D. Conner conducted a
ventilation inspection at Mine No. 27. He was accompanied by Old Ben's
Safety Inspector, Jim Clark, and UMW's Safety Representative, Gordon
De Grave.
·
13. In 5 Entry South, Mr. Conner observed the nonpermissible
transformer and the nonpermissible trailing cable coupling. He believed
that these were in return air, constituted violations of 30 CFR § 75.507,
and constituted an imminent danger. Based on these findings, he issued
a citation/withdrawal order, which reads in pertinent part:
Two pieces of nonpermissible electrical
equipment were observed in the return air
coursing from the #1 longwall section. A
nonpermissible 7200 volts A.C. transformer
was located at the 1200 foot mark between the
4th and 5th south entries, and a nonpermissible
trailing cable coupling to a roof bolting machine
was located approximately 200 ft. inby the transformer; the transformer was energized.

1737

14. At the return end of the longwall, air was traveling about
250 feet per minute. Most of the air was drawn by a fan down 4 Entry
South to a slidinghood regulator. A turbulence at the end of the
longwall face caused return air to circulate between 4 and 5 Entries
South before being drawn finally into 4 Entry South. Return air mixed
in this turbulence and entering 5 Entry South re-entered 4 Entry
South in the first two outby crosscuts. Inby the trailing cable coupling
at issue in 5 Entry South and extending near the next inby crosscut,
the air was stale, i.e., there was barely any movement. The air passing
over the coupling at issue was intake air moving inby to mix with the
air moving from 5 Entry South into 4 Entry South at the next inby
crosscut, which had no stopping. The preponderance of the evidence
establishes the ventilation pattern and direction of air flow as
shown in Old Ben's Exhibit No. 1 and by the testimony of Old Ben's
witnesses explaining such exhibit.
DISCUSSION WITH FURTHER FINDINGS
Based on the citation/withdrawal order~ the Secretary charges two
violations of 30 CFR § 75.507~ which states~
Except where permissible power connection units
are used, all power connection points outby the
last open crosscut shall be in intake air.
It is the Secretary's main contention that the transformer and
trailing cable coupling were in return air and thus in violation of
§ 75.507.
The Secretary proposes a civil penalty of $1200 for each
alleged violation.
The inspector testified that, in 4 Entry South, about 350 feet
outby the longwall, he heard the longwall machine operating and saw
dust moving from 4 Entry South into 5 Entry South through an open
crosscut. He stated that he traced this air flow down 5 Entry South
and observed its exit in the open regulator in the crosscut in which
the transformer was located. He did not use a smoke tube or any other
instrument to determine the air flow, but stated that, "If you have
enough movement there, it's very easy to put dust in suspension and
see which way the air is blowing" (Tr. 38). He made two "tests" to
determine the air flow, one at the transformer and one at the roof
bolter, by patting his clothing to cause dust to be suspended in the
air.

1738

I find, based on a demonstration of using a smoke tube, which was
conducted in the hearing room, and the testimony of the witnesses who
make smoke-tube tests at the transformer, roof bolter, and trailing
cable coupling sites, that the inspector's method of visual observation
and patting his clothes to send dust in the air was not an.accurate or
adequate method in the circumstances. The air flow at these sites was
too slow to warrant this approach, and required a smoke tube test for
a reasonable and accurate determination of the direction of the air.
About one and a half hours after Inspector Conner issued the citation/
withdrawal order, members of mine management, including Mr. Wagner~ mine
manager, and Mr. Young, general mine superintendent, questioned his finding as to the air direction at the sites and requested Mr. Conner to go
with them to the cited areas to perform smoke-tube tests. Mr. Conner
refused. After these discussions, Mr. Wagner and Mr. Young went to
5 Entry South and conducted a number of smoke-tube tests. These tests,
which I find were properly performed, revealed that both of the nonpermissible power connection points were in intake, and not return air.
Although Inspector Conner testified that the UMWA safety representative, Mr. De Grave, confirmed his opinion that return air was
passing over the nonpermissible connections, Mr. De Grave's testimony
did not agree with the inspector's account but supported the testimony
of Messrs. Cavinder, Wagner, and Young. Mr. De Grave stated he was
a neutral observer during the MSHA inspection, and that he did not
feel it was his role to question the inspector's method of investigation
or in any other way interfere with the investigation. He also testified
that, "When Mr. Conner refused Mr. Wagner to go back into the section,
it put a little spark into my conscience that I thought Mr. Conner
might have had a doubt of his own on the air" (T.150), so the next
day Mr. De Grave returned to 5 Entry South and made his own smoke-tube
tests. In front of the transformer, he found "Very slight movement
intake of air." His other tests, totaling six, confirmed that the
air passing over the transformer and the trailing cable coupling was
intake and not return.
There is no evidence suggesting a change in the air flow conditions
in the cited areas from the time of Mr. Conner's inspection until the time
smoke-tube tests were made by mine management or by Mr. De Grave. I find
that the tests made with a smoke tube establish, by a preponderance of
the evidence, the air flow direction in the cited areas as of the time of
Mr. Conner's inspection. In addition to the greater weight of the testimony,
this finding is supported by the careful demonstration of the smoke-tube
test in the hearing room, where one's senses could not reasonably determine
the direction of air current but the smoke tube test could do this. The
demonstration also showed convincingly that movement of the body or arms
can affect air flow and cause an erroneous impression of the actual
direction of air flow.

1739

While acting in a good faith belief as to the direction of air flow
he observed, the inspector relied upon a method of determining air flow
that was not reasonably reliable in the mine atmosphere existing in this
case.
CONCLUSIONS OF LAW
L
The Commission has jurisdiction over the parties and subject
matter of this proceeding"

2o The Secretary did not meet his burden of proving the violations
charged in the citation/withdrawal ordero

ORDER
WHEREFORE IT IS ORDERED that this proceeding is DISMISSEDo

tJ~:r~v~
WILLIAM FAUVER, JUDGE
Distribution Certified Mail:
Miguel J. Carmona, Esq., US Department of Labor, Office of the Solicitor,
230 South Dearborn St., 8th Floor, Chicago, Ill. 60604
Robert J. Araujo, Esq., Derwood H. Rusher, II, Esq., Counsel, Old Ben Coal
Company, 69 West Washington St., Chicago, Ill. 60602

1740

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

Contest of Citations and Order

THE NEW RIVER COMPANY,
Contestant-Respondent

Docket Nos. WEVA 82-93-R
WEVA 82-94-R
WEVA 82-95-R
WEVA 82-96-R
WEVA 82-97-R
WEVA 82-98-R
WEVA 82-99-R

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent-Petitioner

Civil Penalty Proceeding
Docket No. WEVA 82-173
A.O. No. 46-01297-03059
Siltix Mine
DECISIONS
Appearances:

C. Elton Byron, Jr., Esquire; Beckley, West Virginia,
for the contestant; Aaron M. Smith, Attorney, U.S. Department
of Labor, Philadelphia, Pennsylvania, for the respondent.

Before:

Judge Koutras
Statement of the Case

These consolidated proceedings concern contests filed by the contestant
challenging the propriety and legality of the captioned citations and
order issued to the contestant pursuant to Sections 104(a) and 104(b) of
the Federal Mine Safety and Health Act of 1977. The civil penalty case
concerns a proposal filed by MSHA seeking civil penalty assessments for
the alleged violations in question. Hearings were held in Charleston,
West Virginia, and the parties appeared and participated fully therein.
Issues Presented
The issues presented in these proceedings include the question of
whether the violations in fact occurred, whether the times fixed for
abatement were reasonable, whether the inspector abused his discretion in
issuing the withdrawal order in question, whether the back-dating of
the citations was proper, and the appropriate civil penalties which should
be imposed for the violations which have been affirmed. Additional issues
raised by the parties are identified and disposed of in the course of
these decisions.

1741

Applicable Statutory and Regulatory Provisions
r

1. The Federal Mine Safety and Health Act of 1977, Pub. L. 95-164,
30 U.S.C. § 801 et ~·
2.

Section llO(i) of the 1977 Act, 30 U.S.C. § 820(i).

3.

Commission Rules, 29 C.F.R. § 2700.1 et seg.

Stipulations
The parties stipulated to the following (Tr. 6-7):
1.

The new River Company is the owner and operator
of the Siltix Mine, and the mine is subject to
the Act.

2.

The presiding Administrative Law
has
jurisdiction to hear and decide these cases.

3.

The inspector who issued the citations and order
which are the subject of these proceedings is a
designated authorized representative of the Secretary
of Labor.

4.

True and correct copies of the citations and order
were served upon the operator.

5.

The copies of the citations and order (exhibits G-1
through G-6) are authentic copies and may be admitted
as such, but not for the truth or relevance of the
statements made therein.

6.

Contestant-respondent's history of prior violations
for the 24-month period preceding the issuance of
the citations in these cases consists of 176 violations. Eight of these violations are violations of
mandatory standard section 75.1722(a), 30 are for
violations of section 75.400, and 22 are for violations
of section 75.503.

7.

Payment of the penalties assessed in these proceedings
will have no effect on the operator's ability to continue in business.

8.

The Siltix mine had an annual coal production of
175,000 tons, and the mine employs approximately
135 individuals.

The parties are in agreement that citation no. 888867, October 29, 1981,
citing a violation of section 75.400, is no longer in issue in these
proceedings because the contestant did not contest the civil penalty

1742

assessment made by MSHA and has paid the assessment. Contestant's
counsel agr~ed that Docket No. WEVA 82-99-R, may be dismissed since
contestant no longer contests the citation in question.
The parties were also in agreement that none of the citations
which were issued by the inspector in these proceedings (exhibits G-1
through G-5) are "significant or substantial" violations under the Act.
Contestant's counsel asserted that except for the section 104(b)
order of withdrawal (exhibit G-6), contestant does not contest the fact
of violation with respect to the remaining citations issued by the
inspector in these proceedings. That is, contestant does not dispute
the fact that the conditions or practices described by the inspector
on the face of the citations which he issued constitute violations of
the cited mandatory safety standards (Tr. 13).
MSHA's testimony and evidence
testified that he has been
employed as a mine inspector in the Mt. Hope, West Virginia, office
since August 1977, and that prior to that time he was an inspector
trainee and engineering technician at that office from May 1974 to
August 1977. During his employment he has participated in a number of
inspector training programs, including attendance at the Mine Safety
Academy at Beckley, West Virginia. During his tenure as an MSHA
inspector he has conducted approximately 700 to 800 mine inspections.
Mr. Stevens confirmed that he conducted an inspection at the mine
in question on October 28, 1981, as part of a regular inspection of the
mine which began on October 14. He arrived at the mine at approximately
7:30 a.m., and after checking the preshift examination books he proceeded
underground to conduct his inspection, and he was accompanied by a union
representative as well as the company's safety inspector Michael Hess.
They entered the mine through the slope-bottom (incline drift) and
proceeded up the number 2 belt entry toward the Number 3 left working
section.
Mr. Stevens identified exhibit G-1 as citation No. 888861 which he
issued for a violation of section 75.1722(a), after he observed that a
guard for the No. 2 conveyor belt tail roller had been removed from
the equipment and was lying nearby. Mr. Hess could not explain why the
guard had been removed, but he immediately replaced it and fastened
it in place with a piece of wire. Mr. Stevens advised Mr. Hess that
the temporary fastening of the guard would suffice temporarily but that
"it would have to be done better" at a later time. He asked Mr. Hess
as to how much time was needed to properly correct the condition, but
Hr. Hess did not know, Mr. Stevens then fixed the abatement time as
November 3, 1981, after he had gone back to the mine and confirmed that
the condition cited had been corrected. At the time he observed the
condition no one was in the area (Tr. 15-24).

1743

Mr. Stevens confirmed that he issued citation No. 888862 (exhibit G-2)
after obser~ing that a piece of rubber conveyor tail roller guarding had been
turned up, thereby exposing the roller. The rubber guard had been fastened
to the structure with one bolt and Mr. Hess merely turned it down, thereby
guarding the roller. Mr. Stevens conceded that he advised Mr. Hess that
he would accept the rubber guarding as abatement of the citation at that time,
but he also indicated that he advised Mr. Hess that a metal guard
was needed to replace the rubber one and that it could be constructed at a
later time.
Mr. Stevens stated that at the time he observed the second guarding
condition no one was in the area, and the area is not one where miners
have to travel through to get to their work stations. In addition, normal
operating procedure calls for the belts to be shut down when they are
cleaned, and in these circumstances he believed the likelihood of any
injury resulting from the violation to be remote. He also believed that
the operator should have been aware of the guarding condition through
the preshift
process which is required (Tr. 24-27).
Mr. Stevens confirmed that he issued citation No. 888862 (exhibit G-3)
after discovering the presence of float coal dust along the No. 7 belt
conveyor for a distance of some 20 feet. He discussed the condition
with Mr. Hess, and while Mr. Stevens did not believe that float coal
dust per se was hazardous, he believed it would be if it were placed in
suspension and
by a spark. This could result in a possible fire
or explosion. However, since nearby electrical cables were properly
insulated, and he detected no stuck belt rollers, he believed that the
possibility of an accident or an "occurrence" to be remote.
Mr~ Stevens stated that he advised Mr. Hess that a citation would
be issued for the float coal dust condition, and that he also advised
him that the area cited should be rock-dusted. Since no rock dust was
readily available and needed to be brought in to the are~ he fixed the
abatement time for the next day, October 29th. He terminated the
citation on that day at 9:00 a.m. when he confirmed that the area had
been rock-dusted, and he believed that the operator exhibited very good
faith compliance in correcting the conditions within the time fixed for
abatement. He also believed that the operator should have been aware
of the presence of the cited float coal dust through a preshif t examination
(Tr. 27-31).

Mr. Stevens confirmed that he issued citation No. 888864 (exhibit G-4)
after observing an accumulation of loose coal and coal dust 3 to 18 inches
deep along the sides and under the conveyor belt in the 3rd left section
in an area where a roof fall had occurred. The remaining roof had been
timbered and supported and the conveyor belt was installed to run over
the fall and under the newly supported roof. The accumulations extended
for a distance of approximately 100 feet.

1744

Mr. Stevens stated that he discussed the accumulations condition
with Mr. Hess and advised him that the area needed to be cleaned up.
He asked Mr. Hess how much time he required for abatement, and Mr. Hess
informed him that he did not know and that he would have to first discuss
the matter with mine management, but that the conditions could probably
be taken care of "in the morning".
Mr. Stevens stated that while the accumulations conditions he cited
presented a possible fire hazard, he considered this occurrence to be
remote because all electrical cables in the area were properly insulated
and he detected no stuck conveyor rollers. Mr. Stevens stated that he
fixed the abatement time as 8:30 a.m. the next morning, October 29, and
he believed that this was a reasonable time because the area where the
accumulations were present was not that extensive and he believed that
one man working one shift could have cleaned up the area and achieved
abatement (Tr. 31-34).
Mr. Stevens confirmed that he issued citation No. 888865 (exhibit G-5)
after finding a permissibility violation in the 3 left section. Re
found that there was an opening present on a continuous mining machine
contactor panel in excess of .004 inches, and he detected this by means
of a feeler guage which he inserted into the opening. He discussed
this condition with Mr. Hess, and an electrician was immediately summoned
to the area. The electrician closed the opening, and after inserting
his guage and determining that it could not penetrate the panel area,
Mr. Stevens was satisfied that abatement had been achieved. Mr. Stevens
stated that the operator achieved rapid compliance, and since he detected
no methane present in the area he determined that any hazard resulting
from the violation was improbable.
Although Mr. Stevens stated that weekly permissibility examinations
are required, he conceded that the condition he cited may have occurred
during the intervening weekly inspections and that the operator may not
have known about the excess opening (.005 inches) in the equipment panel
in question.
Mr. Stevens stated that after the completion of his inspection during
which he observed all of the conditions which resulted in the issuance
of all of the five citations in question, he came out of the mine and
proceeded to write all of the conditions down on p.aper from notes which
he had made during his inspection. He discussed all of the conditions
with Mr. Hess, and he was satisfied that Mr. Hess was aware of the conditions
which he found and what was needed to achieve compliance. However, upon
discovering that he did not have a supply of citation forms with him,
he advised Mr. Hess that he could return to his office to obtain s9me,
simply write them down on paper, or return the next day and issue them
in writing on the citation forms. Mr. Stevens stated that Mr. Hess agreed
with this procedure, and that mine Superintendent Bays voiced no
objections.

1745

Mr. St~vens testified as follows concerning the conversation with
Mr. Hess and Mr. Bays (Tr. 37-38):

Q. Well, how did the inspection -- after you
issued this citation, how did the inspection proceed
from that point?
A. Well, after we finished that, we -- I can't
exactly remember what we did after that, but we came
outside and I wrote out my citations on my paper, and
when I got ready to transfer them to my citation forms,
I discovered that I had run out. So I discussed this
with Mike.
Mr. Bays wasn't in the room at the time, but
I talked to Mike and told him, I said, 11 I 1 ve run
out of forms". I said, "now, would it be all right
if I issue these tomorrow and backdate them for today?"
Mike said, "Well, I'll have to check with Van", and
we talked to Mr. Bays, and he came in, and we discussed
it, and I told him about them.
He said, "Well, is
Mike aware of the violation, he knows where they
are?" I said, "Yes, sir."
And he said, "Well, it 1 s okay with me. 11 And
I told him, I said, "If you want, I will go back to
the office and get the forms, and do.them now." He
said, "That's all right." I said, "Well, if you
want me, I will write them down on a piece of paper
and hand them to you that way. 11 I said, "Would that be
sufficient?" He said, "No, that's all right, just so
Mike knows where they are, so everything is understood."
And then we agreed on abatement times and everything,
sitting there in the mine office, outside.

*

*

*

Q.

Both agreed that that procedure would be fine?

A.

Yes, sir.

Mr. Stevens testified that he returned to the mine on October 29th,
and checked the areas which he had inspected the previous day. He
determined the float coal citation had been abated by rock-dusting
the affected area. The permissibility citation had already been abated
on October 28, and the guarding citation for the No. 7 belt tail roller
had also been abated to his satisfaction that same day. The other guarding
citation for the No. 2 belt tail roller still had until November 2, to
be abated and he did not check it out on October 29, although he subsequently
terminated the citation on November 3, after confirming that the condition
had been corrected (Tr. 34-40).

1746

With regard to the coal accumulations citation No. 888864, Mr. Stevens
testified that when he went back to the area on October 29, he found
that no work had been done to clean up the cited accumulations. He
discussed the matter with Mr. Hess, and was informed by Mr. Hess that the
shift foreman had advised him that the accumulations condition had been
taken care of. Since Mr. Stevens saw no evidence of any clean-up or
rock-dusting efforts regarding the accumulations, he orally advised
Mr. Hess that a section 104(b) withdrawal order was on the 3rd left belt
conveyor section, and he did so at 9:22 a.m. Mr. Stevens then continued
his inspection, and after coming out of the mine that same evening he
reduced all of the citations, including the section 104(b) withdrawal
order and the tenninations for the abated citations, to writing on the
MSHA citation forms, and gave them to Mr. Hess. Mr. Stevens conceded
that prior to this time, none of the citations were reduced to writing
and none were served on the operator in writing, and but that he verbally
advised Mr. Hess when they were underground on October 28th, that citations
for the violations would be issued.
With regard to the accumulations citation No. 888864, Mr. Stevens
stated that while they were "not that bad" when he returned to the mine
on October 29th, he was concerned that if the conditions were permitted
to continue, any resulting additional accumulations would eventually
pile up against the belt and pose a hazard. He issued the 104(b) closure
order because he found this action necessary to insure the safety of
miners in the section. As for the abatement time to correct the conditions
initially cited in the underlying citation -No. 888864, Mr. Stevens
maintained that he did not fix the time for abatement as 8:30 a.m.,
October 29th, but that Mr. Hess told him the conditions would be corrected
on October 29th. The subsequent abatement and clean up after the order
issued took approximately an hour and 15 minutes.
Mr. Stevens could not recall when he came out of the mine on October 29,
since he conducted a noise survey and other inspection chores. He also
stated that at the time he reduced all of the citations and the order
to writing, Mr. Hess said nothing to him. Mr. Stevens also confirmed
that on past inspections of other mines, he has had occasion to serve
citations by certified mail, but that in these instances the mine operator
was not on the premises when those inspections were conducted (Tr. 40-45).
On cross-examination, Inspector Stevens testified that the citations
in question are the first ones that he has issued orally to the New River
Company and then back-dated, and he confirmed that he has never mailed
any citations to the company. He also confirmed that he issued the
modifications to the citations on November 2, 1981, to reflect that
they were initially issued verbally and then reduced to writing and that
he did so on instructions from his supervisors in MSHA's district office.
With regard to the guarding citation (888861), which he terminated
on November 3, 1981, he confirmed that it was possible that the condition

1747

was correct~d earlier, but November 3 was the next opportunity to confirm
that abatement had been achieved. As for citation 888862, the guarding
citation for the No. 7 conveyor tail roller, he confirmed that Mr. Hess
immediately corrected the condition and that he (Stevens) told Mr. Hess
that he would accept that correction or repair as abatement of the citation.
Mr. Stevens also stated that the Union normally conducts the preshift
examination on the section and he had no reason to believe that the
examination was not made.
Mr. Stevens stated that at the time he observed the float coal dust
condition (citation 888863), he informed Mr. Hess that a citation would
be issued, but that he did not specifically inform him that he was
a verbal citation while underground at the location of the infraction.
He also confirmed that he had no evidence that the required preshift
examination had not been made. With regard to the permissibility citation
(888865), Mr. Stevens acknowledged that he did not consider this to be
a serious violation because the condition could have occurred between
the weekly required inspections, and he had no evidence that such inspections
were not made. He also confirmed that Mr. Hess took immediate action
to correct the cited condition.
With regard to four of the citations which he issued, namely the
two guarding citations, the float coal citation, and the permissibility
citation, Mr. Stevens acknowledged that they were all timely abated in
good faith by the operator and that the likelihood of any injury or occurrence
as to all of these citations was remote.
With regard to the accumulations citation which he issued (888864),
Mr. Stevens indicated that there may have been some confusion because
the written citation which he subsequently issued on October 29, does
give the impression that the accumulations at the roof fall area extended
for a total of 125 feet. However, he maintained that while underground
on October 28, he did show Mr. Hess where the accumulations were present
around the fall area, and going inby toward the face from the fall for
an approximate distance of 100 feet. He left no written notation of this
condition with Mr. Hess on the day of the inspection, but did advise
him that a citation would be issued (Tr. 46-59).
Mr. Stevens testified that when he returned to the mine on October 29,
and went underground to the location of the accumulations which he had
observed the previous day, he found no evidence that any clean-up had taken place.
He found no evidence of any partial abatement, and maintained that nothing
had been done to correct the conditions in question. He remained in
the area while the accumulations were cleaned up to abate the citation,
and abatement was achieved by the first shift crew
and he terminated
the citation at 10:38 a.m., that same day.
Mr. Stevens confirmed that he discussed the conditions he observed
on October 28 with Mr. Hess as well as with mine superintendent Bays.
He informed them that he did not have a supply of citation forms with

1748

him, but that he could return to his office in Mt. Hope, some five miles
from the mirte, to obtain some. Mr. Bays said "no problem", but he also
may have said "handle it any way you want", but he was not certain about
these statements. Mr. Stevens stated that MSHA policy is that an
inspector does not take the "citation book" of forms underground during
the inspection and that they are "verbally" issued underground and then
reduced to writing on the surface from notes made while underground, and
copies are given to the operator or his representative. Mr. Stevens
stated that when he discussed the cited conditions with Hr, Hess after
the inspection on the surface, he was left with the impression that ;viL h.ess
knew precisely what he had cited and what needed to be done to abat2 =~c.s
conditions in question, He also stated that he advised H:::-, Hess
would return to the mine the next day, October 29, and would serve
written citations to him at that time (Tr, 60-77),
Testimony and evidence adduced by the contestant-respondent
Michael Hess,
inspector, testified that this was the firs
time that an inspector had issued verbal citations and then reduced them
to writing the day after the inspection. He confirmed that he
Mr, Stevens during his underground inspection of October
were underground approximately 4 to 6 hours, He and Hr,
the conditions which were observed underground after
came co
surface at approximately 2:30 or 3:00 p.m., and that Hro Stevens haci
pointed out to him the areas of the mine which he found objectionableo
Mr. Bays was present during the discussions on the surface after the
inspection, and Mr. Stevens advised them that he did not have a
of citation forms with him. Mr. Hess confirmed that the mine "had five
citations", but that Mr. Bays advised Mr. Stevens that l!we do not accept
verbal citations". When Mr, Stevens asked Mr. Bays what he wanted him
to do, Mr. Bays replied 11 1 am not your supervisor and cannot tell you
what to do".
Mr. Hess stated that the MSHA district office is approximately 2-1/2
miles from the mine site, and that when Mr. Stevens returned the next day,
October 29, he first went underground, and then came to the surface later
that day and wrote out all of the citations, and back dated them to show
they were issued on October 28. Mr. Bays was present when this occurred,
and he commented to Mr. Stevens "we will beat" or "we will win this one 11
because the citations were back dated. Mr. Hess
stated that the instant
case is the first time in his seven or years experience in the mines that
an inspector has issued verbal citations, and then back-dated them.
With regard to the guarding citation for the No. 2 belt conveyor tail
roller (888861), Mr. Hess stated that the condition was corrected by the
evening shift on October 28, and the required repairs were "not that
involved". Therefore, in his view, the conditions were corrected before
the written citation was issued on October 29.

1749

With regard to the accumulations citation (888864), Mr. Hess testified
that it was his understanding that on October 28th Mr. Stevens was
concerned about coal accumulations which were present for a distance of
approximately 100 feet, starting at the roof fall location, and going
inby towards the working face. He recalled that he and Mr. Stevens walked
over the fall and when they reached the inby area, Mr. Stevens verbally
advised him that this was the area that needed to be cleaned up. Mr. Hess
stated that after this conversation, he advised the evening shift foreman
on October 28th that the area inby the fall needed to be cleaned up in
order to abate the conditions which Mr. Stevens brought to his attention.
When Mr. Stevens returned the next
, October 29, the inby side of the
fall had been cleaned up for a distance of 75 to 100 feet, but that the outby
side of the fall had not. When Mr. Stevens observed that the outby area
of the fall had not been cleaned, he advised Mr. Hess that he was issuing
a section 104(b) closure order, and that the affected area would include
the outby and
side of the fall, Additional people were brought to
the area to clean-up at both locations, and after they came to the surface,
Mr. Stevens wrote the order and abatement at approximately 2~CO p.m.
on October, and served it on Mr. Hess (Tr. 77-90).
On cross-examination, Mr. Hess conceded that during the October 28th
inspection and observations of the conditions which were subsequently
reduced to writing, Mr. Stevens did advise him that the company would
be cited for the violations in question. Mr. Hess also conceded that he
understood exactly what he was being charged with, and that he also
agreed with the abatement times discussed with Mr. Stevens. However, with
regard to the accumulations citation, Mr. Hess stated that he did not
return to that location until he accompanied Mr. Stevens back underground
on October 29. Seven to ten men were assigned to clean up the area
outby the fall on October 29, and it took approximately one hour to clean
up accumulations on top of the fall, as well as on either side of the
fall. He conceded that he understood why the order was being issued,
but maintained that the normal practice was to issue a written citation
after coming out of the mine, and that the issuance of verbal withdrawal
orders was not the normal practice. He also confirmed that all of the
citations, except for one belt guarding citation, which had several days
yet to run for abatement, were terminated by Mr. Stevens on October 29
(Tr. 90-100).
Van Bays, mine superintendent, testified that he was aware of the
fact that Mr. Stevens conducted an inspection at the mine on October 28,
1981, and acknowledged that Mr. Stevens informed him that the mine would
be cited for certain violations. He also confirmed that Mr. Stevens
advised him that he had no citation forms with him and that he would issue
them verbally. When Mr. Stevens volunteered to go to his office to get
his form book, Mr. Bays indicated that 11 1 wasn't his boss, that I couldn't
tell him what to do'' (Tr. 103).
Mr. Bays stated that he never told Mr. Stevens that he would
accept the written citations the next day, and he denied acknowledging
to Mr. Stevens that he would not object to the citations being written

1750

the next day and backdated. He also denied that he agreed to any abatement
periods on Qctober 28, and no one in his presence accepted the verbal
citations on behalf of the company, nor did anyone agree to any abatement
periods.
Mr. Bays stated that he had never previously been served with oral
citations and this was his first such experience since he has been a mine
superintendent. After his conversation with Mr. Stevens, Mr. Stevens
told him that he discussed the cited conditions with Mr. Hess, advised
him what had to be done, and left the mine. He returned the next day,
and issued the written citations, to Mr. Hess (Tr. 103-104).
On cross-examination Mr. Bays acknowledged that on October 28 he
knew that the mine had been inspected by Mr. Stevens, and he confirmed
that the mine had been cited by Mr, Stevens· He also confirmed that he has
never refused acceptance of written citations. He conceded that the
violations found by Mr. Stevens on October 28 were discussed with Hr. Hess
and were discussed with him. He also stated that this was normal procedure.
He also indicated that at times he or the mine foreman routinely agreed to
abatement times. In this case he was not in the mine with Mr. Stevens
and did not know whether the mine foreman was there. Since Mr. Hess
does not direct the mine force he has no jurisdiction to agree to any
abatement times (Tr. 106).
Mr. Bays indicated that when Mr. Stevens returned to the mine on
October 29, and handed the written citations to Mr. Hess he (Bays)
protested and objected and told him "I'm going to beat you on these"
(Tr. 107). He told Mr. Stevens that they were improperly issued (Tr. 108).
In response to bench questions, Mr. Bays stated that he complained
to Company safety director Pennock. He also indicated that any judgment
as to when a violation can be abated is usually made by the mine foreman,
but anything dealing with "instant compliance" is left to Mr, Hess. He
would expect Mr. Hess to advise him when abatement requires ulengthy
time or more people" (Tr. 110-111).
Enunett Pennock, safety director, testified that he first learned
about the citations on October 29, when general manager Buzz Basham
advised him that Mr. Stevens had backdated the citations. Upon learning
this he called MSHA's subdistrict manager on October 30, and discussed
the matter with Mr. Stevens' supervisors (Tr. 114-116).
Inspector Stevens was recalled, and he testified that when he returned
to the mine on October 29, all of the citations, except for the accumulations
order and one roller guarding citation, had been abated (Tr. 124).
With regard to the accumulations citation, Mr. Stevens conceded that
his description of the condition indicating that the accumulations began
"25 feet outby the fall and extending in.for approximately 100 feet"
would probably give one the impression that the accumulations extended
for a distance of 125 feet (Tr. 127). He confirmed that the starting
point of his measurement was the fall itself where the belt was constructed.

1751

He indicate~ that it was possible that for a short distance on either
side of the fall, there was an accumulation that was not cleaned up when
he went back to the area on October 29 (Tr. 129).
Mr. Stevens confirmed that his notes reflect that the accumulations
which had not been cleaned up extended inby for 75 feet beginning at
the fall, and outby for 25 feet, for a total distance of 100 feet (Tr. 133).
He also confirmed that his intent was not to cite the respondent for
accumulations extending over a distance of 125 feet, and he conceded
that any interpretation adding an additional 25 feet resulted from a
misunderstanding or confusion (Tr, 134), However, he insisted that when
he returned to the area on October 29, he saw no evidence that any clean-up
had been done (Tr. 134-135),

The section 104(a) citations issued in these proceedings, and the
conditions or practices cited by the inspector are as follows:
Docket No. WEVA 82-93-R
Citation No. 888861, October 28, 1981, 8:55 a.m,, cites an alleged
violation of 30 CFR 75.1722(a), and the condition cited it as follows
(Exhibit G-1):
The tail roller for the No. 2 belt conveyor was
not guarded to prevent a person from coming in
contact with the moving parts.
The time for abatement is shown as 8:00 a.m., November 2, 1981.
Docket No. WEVA 82-94-R
Citation No. 888862, October 28, 1981, 9:45 a.m., cites an alleged
violation of 30 CFR 75.1722(a), and the condition cited it as follows
(Exhibit G-2):
The tail roller for the No. 7 belt conveyor was
not guarded to prevent a person from coming in
contact with the moving parts.
The time for abatement is shown as 10:30 a.m., October 28, 1981, and
the citation form contains a notation "abated 10-28-81, 10:30 a.m., tail
roller for the No. 7 belt conveyor has been replaced".
Docket No. WEVA 82-95-R
Citation No. 888863, October 28, 1981, 9:47 a.m., cites an alleged
violation of 30 CFR 75.400, and the condition cited it as follows
(Exhibit G-3):

1752

Float coal dust was present on the surface along
the No. 7 belt conveyor beginning from the tail
roller and extending inby for approximately 20
feet from rib to rib.
The abatement time is shown as 8:00 a.m., October 29, 1981.
Docket No. WEVA 82-96-R
Citation No. 888864, October 28, 1981, 10:15 a.m., cites an alleged
violation of 30 CFR 75.400, and the condition cited is as follows
(Exhibit G-4):
Loose coal and coal dust 3 to 18 inches in depth
were present along the 3rd left section belt conveyor beginning 25 feet outby the 2nd fall and extending
inby for approximately 100 feet.
The abatement time is shown as 8:30 a.m., October 29, 1981.
Docket No. WEVA 82-97-R
Citation No. 888865, October 28, 1981, 11:40 a.m., cites an
alleged violation of 30 CFR 75.503, and the conditions cited are as
follows (Exhibit G-5):
The electrical face equipment 32.Lee Norse continuous
mining machine serial no. 3686 approval no. 2Fl769A-2
in the 3rd left section (018-0) was not being maintained
in permissible condition in that an opening in excess of
.004 inches (.005 inches) was present in the phone flange
joint of the main contactor panel.
The abatement time is shown as 11:45 a.m., October 28, 1981, and
the citation form contains a notation "Repairs were made to the electrical

face equipment returning it to permissible condition.

10/28/81, 11:45."

Docket No. WEVA 82-99-R
Citation No. 888867, October 28, 1981, 11:30 a.m., cites an alleged
violation of 30 CFR 75.400, and the condition cited is as follows (see
copy of citation attached to the pleadings):
Float coal dust was present on the surfaces of the
No. 7 entry return aircourse of 3rd left section
beginning at survey station No. 8430 and extending
outby for approximately 800 feet. This includes
the connecting crosscuts.
The abatement time is shown as 8:10 a.m., November 2, 1981.

1753

Section 104(a) of the Act states in pertinenet part as follows:
t

If, upon inspection or investigation, the Secretary
or his authorized representative believes that an
operator of a coal or other mine subject to this Act
has violated.this Act, or any mandatory health or
safety standard, rule, order, or regulation promulgated
pursuant to this Act, he shall, with reasonable promptness, issue a citation to the operator. Each citation
shall be in writing and shall describe with particularity
the nature of the violation, including a reference to the
provision of the Act, standard, rule, regulation, or order
alleged to have been violated. In addition, the citation
shall fix a reasonable time for the abatement of the
violation. The requirement for the issuance of a citation
with reasonable promptness shall not be a jurisdictional
prerequisite to the enforcement of any provision of this
Act (emphasis supplied).
Although the
were afforded an opportunity to file post-hearing
proposed findings, conclusions, and supporting briefs, they declined to
do so. However, counsel were afforded an opportunity to
arguments
in support of their respective positions during the course of the hearing
and their arguments in this regard have been fully considered by me in
the course of these decisions. It should be noted that New River s counsel
candidly conceded that the critical issue in these proceedings concerns
the propriety of an inspector issuing verbal citations which can subsequently
be converted to withdrawal orders. Counsel argued that the.Act requires
that all citations be issued in writing with reasonable promptness. In
these proceedings, he contends that the effect of the inspector's withdrawal
order was to close the mine down before the underlying citation was
actually reduced in writing and served on mine management. Counsel argued
that before a withdrawal order can issue an operator must be given a
reasonable time to abate the conditions or practices cited by the inspector
as violations. Here, counsel asserts that the withdrawal order was written
and issued at the same time the underlying citation was issued (Tr. 145-147).
New River's counsel argues further that there is no evidence that
the inspector ever communicated the abatement time for correc
the
alleged accumulations violation to mine management, and that even if he
did, there is nothing to suggest that mine management agreed or conecded
that the time given to abate the conditions cited was reasonable or that
mine management understood precisely what the inspector had alleged
in terms of any alleged violation (Tr. 148). Conceding that Inspector
Stevens may have assumed that Mr. Hess accepted 8:30 a.m., October 29th,
as the time fixed for abatement, counsel argues that it is also reasonable
to assume from the record that Mr. Hess also assumed that
the area
inby the roof fall location needed to be cleaned, and that the confusion
on the part of Mr. Hess and Inspector Stevens obviously resulted from
the fact that nothing was immediately reduced to writing on October 28, when
Mr. Stevens initially observed the alleged accumulations which he cited
as a violation (Tr. 149).

1754

MSHA' s counsel argued that since the inspe.ctor ultimately issued
the citatioqs in writing to a representative of the mine operator
within 24-hours of his observations of the conditions and practices
which he believed constituted violations of the cited mandatory standards,
he complied with the statutory mandate that they be issued with reasonable
promptness.
Further, counsel argued that the mine operator in this case
was not ignorant or oblivious of the conditions which the inspector found
during his inspection, nor was he ignorant of the fact that the inspector
would return to the mine the next day and issue the citations in writing.
Since most the conditions cited as violations by the inspector were
immediately abated, counsel asserts further that the operator knew
precisely what the inspector had in mind. In support of this conclusion,
counsel points to the fact that four out of the five citations were abated
the same day the inspector observed the conditions (Tr. 11-12).
During the course of the hearing, New River 1 s counsel conceded
that he was not concerned over the amount of the civil penalties initially
assessed against the respondent for the citations, and that the company 7 s
concern is with the principle of an inspector issuing o
citations
and then later reducing them to writing (Tr. 145). He does not assert
that the penalties are unreasonable (Tr. 159). Counsel further asserted
that the respondent is chiefly concerned over the withdrawal order being
issued orally by the inspector, and he contended that the inspector's
failure to reduce the underlying citation, as well as the order, immediately
to writing has led to the confusion as to precisely what was charged as
a violation and what had to be done to accomplish abatement within a
reasonable time so as to preclude any unreasonable shutting down of mine
production (Tr. 150).
New River's counsel candidly conceded during the course of the
hearing that insofar as citations 888861, 888862, 888863, and 888865
are concerned, the respondent does not contest the fact that the conditions
or practices observed by the inspector as stated on the face of the citations
in question in fact existed (Tr. 13, 158). Counsel candidly admitted that
the thrust of the contests, aside from the argument that the citations
were not reduced to writing with reasonable promptness, focuses on the
withdrawal order and the underlying citation which preceded it (Tr. 13).
Findings and Conclusions
Dockets WEVA 82-93-R, 82-94-R, 82-95-R, 82-97-R, and WEVA 82-173
With regard to the issue concerning the failure of the inspector
to reduce citations 888861, 888862, 888863, and 888865 to writing
immediately after he observed the conditions on October 28, 1981, I
conclude and find that on the facts of these proceedings the inspector
did not act illegally or unreasonably. He simply forgot his citation
forms and verbally advised mine management's representative of his findings,
specifically advised him that citations were in fact issued but would be
reduced to writing the next day when he returned to the mine. Under these

1755

circumstances, I conclude and find that the inspector acted with
"reasonable promptness" as required by section 104 (a) of the Act.
Further, from the record adduced in this case I cannot conclude
that mine management was prejudiced or otherwise aggrieved by the
inspector's failure to issue written citations on the afternoon of
October 28 before he left the mine site. Even though mine superintendent
Bays indicated that he specifically told the inspector that he would not
accept oral citations, both he and Mr, Hess candidly acknowledged ·that
the ir.spector discussed the conditions and
cited in the afore" __ .::• ... :C':° four citations with Mr. Hess and that Mr, Hess knew precisely
: ;12 i'a3
with and what had to be done to accomplish
2.batemen.'.:
H1:
Hess accompanied the inspector
his inspection
rounds, was with him when the inspector
out the infractions,
and Hr, Bays conceded that he was present in the mine office when the
tor discussed the conditions cited with Mr. Hess after they came
to the surrace,
I conclude and find that MSHA has established the fact of violations
with respect to citations 888861, 888862, 888863, and 888865 by a
preponderance of the credible evidence adduced in these proceedings,
In addition, on the facts presented here with regard to each of those
citations I further conclude and find that abatement was achieved almost
:Lnstantaneously with respect to citations 888862 and 888865"
cannot conclude that the time fixed for abatement was unreasonable
as to those citations. With regard to citation 888861 the inspector
testified that the No. 2 belt conveyor tail roller condition was corrected
when he returned to the section on November 3 and terminated that citation.
He also indicated that the condition may have been corrected earlier,
but that November 3 was the next opportunity he had to confirm the abatement.
In these circumstances, New River has not established that the time fixed
was unreasonable and I find that it was not. As a matter of fact, Mr. Hess
conceded that the roller repairs were "not that involved" and that they
were completed by the evening shift of October 28.
With regard to the float coal dust citation 888863, Inspector Stevens
testified that when he returned to the mine on October 29, the area which
he had cited had been rock-dusted and he terminated the citation that same
New River has advanced no argument that the time fixed to abate
these conditions were unreasonable and I conclude and find that it was not.
In view of the foregoing findings and conclusions, citations 888861,
888862, 888863, and 888865 are all AFFIRMED, both as to the fact of
violations and the reasonableness of the times fixed for abatement. In
addition, New River's contentions that these citations were illegally
issued because they were not reduced to writing and served on the operator
on OctobeL 28, before the inspector left the mine site are REJECTED.
Dockets WEVA 82-96-R and 82-98-R
The question here is whether the failure by the inspector to reduce
the underlying citation to writing on the day of the inspection has
resulted in prejudice to the respondent. Since the citation served

1756

I

as the basis for the subsequent withdrawal order for failure to timely
abate the conditions cited, the circumstances surrounding the issuance
of both documents becomes critical. Citation No. 888864 (Exhibit G-4),
describes the "conditions or practices" as follows:
Loose coal and coal dust 3 to 18 inches in depth
were present along the 3rd left section belt conveyor beginning 25 feet outby the 2nd fall and extending inby for approximately 100 feet.
The subsequent section 104(b) withdrawal order, No. 888866
(Exhibit G-6), states in pertinent part as follows:
No effort was made to remove the loose coal and
coal dust from under and along the 3rd left section
belt conveyor.
The conditions observed by the inspector while underground on October 28,
resulted in the subsequent issuance of a section 104(a) citation charging
the respondent with a violation of section 75.400 for failure to clean up
certain accumulations of loose coal and coal dust. The inspector ..::...::..=;;;.c=...
advised Mr. Hess on October 28 that he had cited the violation, but stated
that he would reduce it to writing when he returned to the mine the next
day. Upon his return the next day, the inspector returned to the location
where he had previously observed the accumulations, and after concluding
that no work had been done to clean them up he advised Mr. J:Jess that he was
issuing a section 104(b) closure order. The written citation and withdrawal
order were subsequently served after the inspector came out of the mine on
October 29, and after the conditions were abated. In short, the inspector
reduced the underlying citation, the withdrawal order, and the terminations
all to writing simultaneously on October 29, but he back-dated it to show
October 28, as the date of its issuance.
In support of his citation, the inspector testified that while underground with Mr. Hess on October 28, he pointed out to Mr. Hess the area
where the accumulations were located. The inspector's testimony is that
the accumulations were present "around the fall area, and going inby toward
the face from the fall for an approximate distance of 100 feet". When the
inspector reduced the citation to writing on October 29, he described the
location of the accumulations as "beginning 25 feet outby the 2nd fall
and extend~ng inby for approximately 100 feet". Thus, I conclude that
it is reasonable to infer that the inspector was concerned about coal
accumulations extending over an area of approximately 100 feet, and that
the basis for his belief that a violation of section 75.400 occurred was
the fact that he saw coal accumulations present over that distance.
Mr. Hess testified that when the inspector pointed out the accumulations
to him, it was his understanding that the accumulations were present for
a distance of 100 feet, starting at the roof fall location and going inby

1757

towards the working face. Thus, at this point in time while both men
were together underground on October 28, it would appear that there was
a meeting of the minds. That is, both of them apparently conceded the
presence of coal accumulations for a total distance of approximately
100 feet, starting somewhere around the fall area and proceeding inby
toward the working face. Mr. Hess testified that while underground on
October 28, he and the inspector walked over the fall, and after reaching
the inby side of the fall location the inspector advised him that this
was the area that needed to be cleaned up. Mr. Hess testified further
that he advised the evening shift foreman that same day that the area
inby the fall needed to be cleaned, and Mr. Hess assumed that this had
been done by the time the inspector returned the next day.
The starting point of the location of the accumulations is most
critical to any determination as to whether the respondent made any
reasonable efforts to achieve compliance. It is also most critical
to the question as to whether or not the inspector communicated to the
respondent
what had to be done to achieve abatement. As
previously noted, a reasonable inference to be drawn from the testimony
of both Mr. Hess and the inspector is that when they were both underground
on October 28, they agreed that coal accumulations were
at or
near the location of the roof fall. However, the written description
of the conditions cited by the inspector on the face of the citation
when he finally reduced it to writing on October 29, gives the impression
that the inspector started at a point
the fall for some 25 feet and
then added an additional 100 feet, thereby giving the impression that the
affected area encompassed a total of 125 feet. As a matter of fact,
during the hearing the inspector candidly conceded that this was the
case. He also conceded that his written citation, made after the time
he initially verbally discussed the matter with Mr. Hess, caused some
confusion. What transpired after the inspector returned to the mine on
October 29, supports a conclusion that there was some confusion and a
discussion of this follows.
When the inspector returned to the mine on October 29, he went
underground to re-examine the area where he originally discovered the
accumulations. He maintains that no work had been done to clean up the
accumulations. Mr. Hess maintains that the area inby the fall had been
cleaned up but that the inspector was disturbed because the area
the fall had not been cleaned, and that this is what prompted him to issue
the withdrawal order. Significantly, Mr~ Hess indicated that the order was
terminated after the outby area, as well as the area on top of the fall,
as well as the area on either side of the fall, was cleaned up. In short,
Mr. Hess contended that the area which the inspector expected to be cleaned
up on October 29, was not the same area that he had in mind when he
verbally discussed it with him the day before. Mr. Hess indicated that
the area w~ich had been cleaned up encompassed 75 to 100 feet, and he
obviously believed that abatement was achieved. On the other hand, if
the inspector had an additional 25 feet in mind, as well as the area
immediately on top of the fall and to either side, then there obviously
has not been a meeting of the minds as to precisely what was required to
achieve abatement.

1758

On direct examination, Inspector Stevens first testified that he
fixed the abatement time for the clean-up of the accumulations as 8:30 a.m.,
October 29. He stated that he believed this time to be reasonable
because the accumulations were "not that extensive" and that one man
working one shift could have cleaned them up within the time allowed.
He later testified that he did not personally fix that time for abatement
but that Mr. Hess indicated to him on October 28th while they both were
underground that the accumulations would be taken care of the next day
(October 29). The inspector's "narrative statement" (Exhibit G-6),
states that "A 104(a) citation had been issued the day before, and the
operator said the condition would be corrected but no effort was made
to correct it", and Mr. Stevens testified that when he asked Mr. Hess
how long he needed to abate the conditions, Mr, Hess advised him that he
did not know and that he had to check with mine management first, but that
Mr. Hess assured him the conditions would be taken care of "in the morning 11 ,
Inspector Stevens testified that when he went back to the mine on
October 29, to check on the accumulations which he had cited he found
that they were "not that bad", and that after his withdrawal order issued
it took approximately an hour and 15 minutes to clean up and abate the
order. Mr. Hess testified that in order to abate the order seven to ten
men were assigned to clean up the area outby the fall, and that it took
an hour to clean up the accumulations on top of the fall, as well as
to either side of that location, Given these circumstances, I can only
conclude that the presence of coal accumulations at the fall location
progressed from a situation which the inspector first considered was
"not that extensive", to "not that bad", to a major clean-up operation
requiring a crew of seven to ten men shoveling coal for approximately
an hour or more both inby and outby the fall, as well as on top of the
fall and to either side.
I conclude and find that the preponderance of the evidence establishes
the existence of coal accumulations amounting to a violation of section
75.400. I cannot conclude that MSHA has established that the inspector
fixed a reasonable time for the abatement of the cited conditions, nor
can I conclude that he communicated this time to mine management.
I further find and conclude that the failure by the inspector to reduce
the section 104(a) citation to writing before he left the mine on October 28,
at the conclusion of his inspection, prejudiced the respondent in that
it resulted in a withdrawal order based on certain alleged conditions
which were never fully communicated to mine representative Hess, I accept
Mr. Hess's testimony that the area inby the fall location had been cleaned
up and reject the inspector's assertion that the respondent made no effort
to clean up the cited accumulations. Had the initial accumulation condition
been reduced to writing by the inspector before he left the mine on
October 28, even on a blank sheet of paper, he would have had a better
case to plead. His failure to do so has prejudiced the respondent here
since it subjected it to a withdrawal order for certain conditions which it
reasonably believed had been taken care of.

1759

Althou&h I have concluded that the failure to reduce the section 104(a)
citation has prejudiced the respondent's ability to make any rational
efforts at abatement and compliance, my finding in this regard is limited
to that issue. Insofar as any violation of section 75.400 is concerned,
I cannot conclude that the respondent was totally oblivious to the fact
that a violation had occurred. As a matter of fact, respondent does not
dispute the existence of accumulations of coal and the record establishes
that it abated what it believed to be the violative conditions. Accordingly,
I find that MSHA has established a violation of section 75.400, and to
that extent the section 104(a) citation no. 888864 IS AFFIRMED.
In view of my findings and conclusions concerning the issuance of
the withdrawal order, the section 104(b) withdrawal order, no. 888866
IS VACATED.
Size of Business and Effect of Civil Penalties on Respondent's Ability to
to Continue in Business
The parties have stipulated that the Siltix Mine employed approximately
135 miners and had an annual coal production of 175,000 tons at the time
of the issuance of the citations in question. I conclude that this was a
medium sized mining operation, and I adopt the further stipulation that
the penalties assessed for the citations which have been affirmed will
not adversely affect the respondentvs ability to continue in business as
my finding on this issue.
Gravity
With regard to the two guarding citations (888861 and 888862),
Inspector Stevens testified that no one was in the area at the time
he observed the conditions, the area is not one which is heavily traveled,
and that normal operating procedures call for the belts to be shut down
when they are cleaned or serviced. In these circumstances, he believed
that the possibility of any injury occurring was remote, and I conclude
and find that the citations are non-serious.
With regard to the float coal dust citation (888863), while the
inspector did not believe that the mere presence of such dust presented
a hazard, if it were placed in suspension and ignited by a spark it
could present a hazard. However, he indicated that nearby cables were
properly insulated and he detected no stuck rollers. Under these conditions,
he concluded that the possibility of any accident was remote. Since the
affected area was not extensive, and taking into accound the inspector's
testimony, I find that the citation is non-serious.
Citation 888.865 is a permissibility violation concerning an opening
in a continuous miner contactor panel in excess of the required .004 inches.
The opening was .005 inches, but the inspector detected no methane in
the area, the machine was apparently shut down and an electrician summoned
immediately to close the gap to the required measurement. Inspector Stevens
states that any hazard resulting from the condition cited was improbable
and I find that this citation is non-serious.

1760

With regard to the coal accumulations citation (888864), Inspector
Stevens testified that when he first observed the conditions no one was
in the area, all of the electrical cables in the area were properly insulated,
and he observed no stuck conveyor rollers. In addition, the area where the
roof fall had occurred had been timbered and supported, and he considered
the possibility of any fire to be remote. Under these circumstances
and conditions, I find that this citation is non-serious.
Negligence
I conclude and find that the respondent should have been aware of
the two guarding conditions, as well as the presence of float coal dust,
and coal accumulations. These conditions should have been detected during
the preshift examination and the respondent's failure to exercise reasonable
care in this regard constitutes ordinary negligence as to citations 888861
888862, and 888863, and 888864.
With regard to the permissibility citation (888865), Inspector Stevens
testified that the respondent may not have known about the condition
since it could have occurred during the intervening required weekly
inspections of the electrical component in question. Under the circumstanes,
I cannot conclude that the respondent was negligent in this instance.
Good Faith Compliance
Respondent exhibited extraordinary good faith compliance by immediately
correcting the belt roller guarding conditions and the excess gap in the
miner contactor panel. Abatement of the float coal dust condition was
achieved the same day the citation issued, and the accumulations were
cleaned up the next day. I have taken this in consideration in assessing
civil penalties for the aforementioned citations.
History of Prior Violations
The parties stipulated that for the 24-month period preceding the
issuance of the citations in question in these proceeding the respondent
had a history of 176 violations, eight of which were violations of section
75.1722(a), 30 for violations of section 75.400, and 22 for violations of
section 75.503.
For an operation of the size and scope of the respondent I do not
consider the overall history of prior violations to be particularly bad.
However, it does indicate that respondent needs to give more attention
to coal accumulations and to the permissibility requirements concerning
electrical face equipment, and I have taken the history concerning prior
citations for section 75.400 and 75.503 into account in assessing and
increasing the civil penalties for the citations which have been affirmed
in these proceedings.

1761

Docket No. WEVA 82-99-R
As pointed out earlier in these decisions, the parties agreed that
the citation issued in this case, No. 888867, is no longer in issue since
the respondent-contestant paid the civil penalty initially assessed by
MSHA. The parties also agreed that the contest may be dismissed as moot.
Accordingly, this contest IS DISMISSED.
Penalty Assessments
In view of the foregoing findings and conclusions, respondent is
assessed civil penalties for the violations which have been established
as follows:

Citation No.
888861
888862
888863
888864
888865

10/28/81
10/28/81
10/28/81
10/28/81
10/28/81

30 CFR Section

Assessment

75.1722(a)
75.1722(a)
75.400
75.400
75.503

$

85
80
75
250
50
$ 540

ORDER
Respondent IS ORDERED to pay the civil penalties assesed by me in
the civil penalty case, in the amounts shown above, within thirty (30)
days of the date of these decisions, and upon receipt of payment by the
petitioner, the case is dismissed.
IT IS FURTHER ORDERED:
1. By consent of the parties, Contested Docket WEVA 82-99-R,
IS DISMISSED.
2. Section 104(b) Order of Withdrawal No. 888866, October 28,
1981, IS VACATED.
3. Section 104(a) citation nos. 888861, 888862, 888863, and
888865 are all AFFIRMED, and Contested Dockets WEVA 82-93-R, 83-94-R,
83-95-R, and 82-97-R, are all DISMISSED.

Administrative Law Judge
Distribution:
C. Elton Byron, Jr., Esq., Sparacino, Byron & Abrams, Raleigh County Nat'l
Bank Bldg., Beckley, WV 25801 (Certified Mail)
Aaron M. Smith,
., U.S. Department of Labor, Office of the Solicitor,
3535 Market St., Philadelphia, PA 19104 (Certified Mail)

1762

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
Am1INISTRATION (MSHA),
Petitioner
v.
THOMPSON BROTHERS COAL COMPANY,
Respondent

SEP2 31982

Civil Penalty Proceeding
Docket No. PENN 81-171
A/O No. 36-06658-03003
Thompson Brothers Coal
Company, Inc.
DECISION

Appearances:

David T. Bush, Esq., Office of the Solicitor 9 u.S.
vepartment of Labor, Philadelphia, Pennsylvania, for
Petitioner;
Allan ~.facLeod, Esq., Pittsburgh, Pennsylvania, for
Respondent.

Before:

Administrative Law Judge Ilroderick

STATEMENT OF THE CASE
The Secretary seeks civil penalties for 2 alleged violations of the
mandatory standard requiring guards for mechanical equipment. Pursuant
to notice the case was heard on the merits in Hollidaysburg,
Pennsylvania, on August 31, 1982. Harry Reichenbach, a Federal coal
mine inspector, testified on behalf of Petitioner. Leroy Thompson,
Harold Snarrs, Patrick Dickson, and Terry Rothrock testified on behalf
of Respondent. Both parties waived the filing of posthearing briefs but
each made closing arguments on the record. Based on the entire record
and considering the contentions of the parties, I make the following
decision.
REGULATION
30 C.F.R. § 77.400(a) provides as follows:
Gears; sprockets; chains; drive, head, tail, and
takeup pulleys; flywheels; couplings; shafts; sawblades;
fan inlets; and similar exposed moving machine parts
which may be contacted by persons, and which may cause
injury to persons shall be guarded.

1763

FINDINGS OF FACT
1. At all times pertinent to this decision, Respondent was the
operator of a surface mine in Clearfield County, Pennsylvania, the
products of which mine entered interstate commerce.
2. On January 12, 1981, Harry Reichenbach, a duly authorized
Representative of the Secretary of Labor, issued citations alleging
violations of 30 C.F.R. § 77.400(a), because of the absence of guards
on the cooling fan blade and the air compressor belts and p~lleys on
2 Euclid R-50 end dump trucks.
3, On January 12, 1981, there were no guards on the fan or on the
belts and pulleys described in Finding of Fact No. 2.
4. The fan and belts and pulleys in the vehicle were moving
machine parts and were similar to those listed in JO C.F.R. § 77.400(a),
5. The fan and belts and pulleys described above were accessible
and might be contacted by persons examining or working on the vehicles,
DISCUSSION
Respondent attempted to show that it was virtually impossible for
a person not suicidally inclined to contact the parts in question while
moving. On this issue, I accept the testimony of the inspector, and
conclude that a person working around the engine or inspecting it while
the engine was running, could inadvertently come in contact with one of
the moving parts.
6. Should a person come in contact with one of the moving parts
described above, it might cause an injury to that person.
DISCUSSION
Much of Respondent's testimony is to the effect that an injury
caused in this fashion would not be serious. I conclude that a serious
injury occurring in the manner described is remote, but an injury,
however slight, could occur.
CONCLUSIONS OF LAH
1. Respondent is subject to the provisions of the Federal ~line
Safety Act in the operation of its mine.
2. The undersigned Administrative Law Judge has jurisdiction over
the parties and subject matter of this proceeding.

1764

3.

On January 12, 1981, Respondent was in violation of 30 C.F.R.

§ 77.400(a) because it failed to provide guards for the cooling fans,

and the air compressor belts and pulleys on 2 Euclid R-50 end dump
trucks which it operated at the subject mine.
4. The violation was not serious, because the likelihood of injury
was minimal. Nevertheless, the risk of injury existed. The violation
was not of such nature as could significantly and substantially
contribute to the cause and effect of a mine safety hazarJ,

S. Respondent was aware of the conditions cited. However, it
was not aware that this condition violated the standard in question,
Therefore, I conclude that its negligence was slight.
6. Respondent is a medium sized operator and had no history of
prior violations for the 24 months preceeding the citations in question.
7.
faith.

Respondent abated the conditions cited promptly and in good

3. I conclude that an appropriate penalty for each of the violations cited is $35.
ORDER
Based on the above findings of fact and conclusion of law,
Respondent is ORDERED to pay the sum of $70 within 30 days of the date
of this order for the two violations of mandatory safety standards
found herein to have occurred.

4v.,u_eg ~tvri.41-€,(

~~·James A. Broderick

Administrative Law Judge
Distribution:

By certified mail

David T. Bush, Esq., Office of the Solicitor, U.S. Department of Labor,
Room 14480 Gateway Building, 3535 Harket Street, Philadelphia, PA 19104
Allan MacLeod, Esq., 220 Grant Street, Pittsburgh, PA 15219

1765

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket Nos.

v.

LITTLE BILL COAL COMPANY, INC.,
Respondent

Assessment Control Nos.

KENT 81-102
KENT 81-103
No. 4 Mine

15-11645-03016
15-11645-03017

KENT 81-104
KENT 81-105
No. 5 Mine

15-11838-03009
15-11838-03010

DECISION
Appearances:

George Drumming, Jr., Esq., Office of the Solicitor, U. S.
Department of Labor, for Petitioner;
Herman W. Lester, Esq., Combs & Lester, Pikeville, Kentucky,
for Respondent.

Before:

Administrative Law Judge Steffey

Pursuant to a notice of rescheduling of hearing dated March 29, 1982,
a hearing in the above-entitled consolidated proceeding was held on
April 22 and 23, 1982, in Prestonsburg, Kentucky, under section 105(d),
30 U.S.C. § 815(d), of the Federal Mine Safety and Health Act of 1977.
The issues considered at the hearing were whether respondent had violated any mandatory health and safety standards and, if so, what civil penalties should be assessed, based on the six criteria set forth in section
llO(i) of the Act. At the hearing, respondent used one of the six criteria,
namely, whether payment of penalties would cause it to discontinue in business, as its primary defense against payment of the civil penalties which
had been proposed by the Assessment Office.
The Defense of Inability to Pay Penalties
Respondent presented two witnesses in support of its claim that being
required to pay the total penalties of $5,565 proposed by the Assessment
Office in this consolidated proceeding would require it to file a petition
in bankruptcy (Tr. 34). The first witness was Mr. John H. McGuire who is
one of respondent's co-owners. Mr. McGuire testified that respondent was
operating one mine, the No. 5 Mine, at the time of the hearing held in
April 1982. Mr. McGuire stated that he had had to close two other mines
within the 3-month period preceding the hearing and that the reason he had
had to close the other mines was that he could not find a buyer for the

1766

coal he was producing. Mr. McGuire states that he was producing a rock
seam about 57 inches thick along with a coal seam approximately 58 inches
thick. The result was that the purchaser of his coal, Utility Coal Company, rejected about 50 percent of the material delivered to it. Although
Mr. McGuire was paid $18 per ton for clean coal, the rejection of 50 percent of the total amount delivered meant that he was actually receiving $9
for each ton of material delivered to the purchaser (Tr. 20; 40-41).
Mr. McGuire is under contract to sell all the coal he produces to
Utility Coal Company. Although Utility, at the time of the hearing, was
paying respondent $18 per ton for clean coal, Mr. McGuire has been notified that the price was going to be reduced by $2 to only $16 per ton.
Mr. McGuire said that he was steadily losing money at the rate of $18 and
that the further reduction in the price he was receiving for coal would
almost certainly force him to discontinue in business, Respondent now owes
about $450,000 in debts, of which an amount of about $300,000 is owed to
the First National Bank of Pikeville and the remainder to companies for
supplies and equipment (Tr. 21-22). Mr. McGuire further stated that he
would sell everything respondent owns to anyone who would be willing to
assume the debts which respondent currently owes (Tr, 22).
The No, 5 Mine, which was in operation at the time the hearing was
held in April 1982, produces about 250 tons of coal per day and has 17 employees, including the two co-owners who work in the mine along with their
employees. Respondent has to pay its miners about $450 per week and the
two co-owners pay themselves $500 per week when· there are sufficient funds
for them to do so; they do not pay themselves at all if funds are not
available (Tr. 39). The No. 4 Mine, which was closed in January 1982,
produced only 100 tons per day when it was in operation (Tr. 36).
In addition to the generalized testimony given by Mr. McGuire, respondent also presented some detailed financial exhibits which were prepared by a certified public accountant named Fred G. Roark and which were
explained at the hearing by an accountant named Gregory A. Reynolds who
worked for Mr. Roark's accounting firm at the time the hearing was held
in April 1982. Mr. Reynolds introduced as Exhibit A a balance sheet and
statement of income for the 5-month period ending February 28, 1982.
Mr. Reynolds also supplied a copy of respondent's 1980 Federal income tax
return which was received in evidence as Exhibit B. The income tax return
shows that respondent made no profit in 1980 and paid no taxes.
Exhibit A shows that respondent has assets of $321,971.00 and liabilities of $466,572.53 (Tr. 115). Since respondent's assets are considerably less than its liabilities, the only way respondent's balance sheet
could be prepared was to use $195,326 in negative stockholders' equity to
offset the amount by which respondent's liabilities exceeded its assets.
The ironic aspect of respondent's financial presentation was that Exhibit
A happens to show that respondent operated at a profit of $48,833.97 for

1767

the 5-month period ending February 28, 1982 (Tr. 118-119). Although a
profit of $48,833.97 was reflected by Exhibit A, that figure did not reflect depreciation for the 5-month period of $16,352.04 which, when properly subtracted from the $48,833.97 in profit, showed a reduced profit of
$32,481.93 (Tr. 120).
Even though Exhibit A shows a profit for the period from September
1981 through February 1982, the exhibit quite clearly shows that the profit
was used to reduce the ne~ative stockholders' equity shown on the balance
sheet. If the profit had not been so used, the balance sheet would have
had to reflect a negative stockholder's equity of $193,434, instead of the
negative amount of $144,601.53 which the balance sheet does show (Tr, 144).
Moreover, any profit which respondent might make would have to be applied
to a reduction of respondent's indebtedness of $466,572.53 (Tr. 145). Perhaps the most impressive statement about respondent's true financial condition was made by Mr. Reynolds when he pointed out that respondent has a debt
ratio of 145 percent. In other words, respondent not only owes 100 percent
of its total assets to its creditors, but owes an additional 45 percent in
assets which it does not even have (Tr. 117).
Although Exhibit A reflects a profit of $32,481.93 for the 5-month
period ending February 28, 1982, the exhibit also shows that for the month
of February respondent operated at a loss of $29,978.99 which is consistent
with Mr. McGuire's testimony that he cannot presently find a market for his
coal and that he was losing money at the rate he was being paid for the
diminished amount of coal which he was producing in April 1982 (Tr. 19; 2223; 141) •. According to Mr. Reynolds, there was a very poor market for coal
throughout the industry in April 1982 and Mr. Reynolds stated that the 5month profit was entirely the result of respondent's operations in the
latter months of 1981 because the price for coal and the market for coal
had dropped considerably after January 1982 (Tr. 147; 152).
I find, on the basis of the evidence discussed above, that respondent
has clearly shown that payment of large penalties would have an adverse
effect on its ability to continue in business.
Failure of Respondent To Provide Supplemental Data
The true significance of respondent's financial data was not fully
comprehended by me until I had spent a complete day in reviewing the transscript and the exhibits. At the hearing, therefore, it appeared to me that
respondent should present some additional data showing such things as a
monthly breakdown of sales and operating expenses as well as a schedule
indicating the monthly amounts respondent is required to pay on its indebtedness (Tr. 153). Mr. Reynolds and respondent's counsel agreed at the
hearing that such data would be supplied for the record (Tr. 162). After
the transcript of the hearing had been received, I wrote a letter on June 7,
1982, to respondent's counsel requesting that he provide me with the supplemental data at his earliest convenience. When I did not receive any

1768

reply to the letter of June 7, I issued a show-cause order on July 23,
1982, requiring respondent's counsel to submit the supplemental information by August 23, 1982. Respondent's counsel filed on August 23, 1982,
a reply to the show-cause order. The response stated that Mr. Reynolds,
the witness who had agreed to prepare the supplemental data, no longer
works for the accounting firm of Fred G. Roark and that respondent's
counsel did not know when the supplemental information could be compiled
or submitted.
At the time I received the response to the show-cause order, I had
not performed as thorough a review of respondent's Exhibit A and supporting testimony as I have now made. In view of respondent 7 s failure to submit the supplemental data, it appeared to me that the Secretary's counsel
might wish to withdraw the settlement agreement which he had submitted at
the hearing (Tr. 157-161). Therefore, I called the Secretaryvs counsel and
asked him to state whether his position with respect to settlement had
changed as a result of respondent 1 s failure to submit the supplemental
data. The Secretary's counsel stated that he believed he had given sufficient reasons to justify the settlement despite respondent's failure to
submit the supplemental data and that he did not intend to withdraw the
settlement agreement or change it in any way,
I also called respondent's counsel and asked him if he could
me
any information about his failure to furnish the supplemental data which he
had not included in his response to the show-cause order. I concluded from
the remarks of respondent's counsel that the wife of one of the co-owners
is now performing some bookkeeping with respect to respondent's operations
and that her records are not sufficiently maintained to enable respondent's
counsel, or the accounting firm of Fred G. Roark, to provide any accurate
financial information beyond that which was presented at the hearing.
I have hereinbefore discussed respondent's financial exhibits and
testimony presented in support of the exhibits and I have found that the
existing evidence in the record is ample to support a finding that payment
of large penalties would cause respondent to discontinue in business, if it
has not already done so. Therefore, I find that it is unnecessary for respondent's counsel to submit any of the supplemental data which Mr. Reynolds
agreed to provide at the hearing (Tr. 153).

CONTESTED VIOLATIONS IN DOCKET NO. KENT 81-102
Testimony was presented by counsel for the Secretary and counsel for
respondent with respect to four violations prior to the time when the parties
entered into a settlement agreement. I made findings of fact and assessed
penalties at the hearing with respect to those four violations. I stated
at that time that penalties would be assessed on the basis of five of the
six criteria and that the penalties assessed at the hearing would be further
reduced if the financial data, to be submitted by respondent on the next day,

1769

proved that the penalties should be reduced under the sixth criterion of
whether payment of penalties would cause respondent to discontinue in
business (Tr. 47).
Citation No. 734427 10/31/80 § 75.1704-2(c)(2) (Exhibit 2)
Findings. Section 75.1704-2(c)(2), among other things, requires the
person who makes weekly examinations of escapeways to record the results
of such examinations in an approved book. The inspection was made on
October 31, 1980, and the last entry regarding the examinations had been
made on October 9, 1980. Respondent's witness did not controvert the inspector's testimony to the effect that the results of the examinations had
not been recorded. Therefore, the violation occurred, The inspector 1 s
testimony shows that the violation was nonserious because the escapeway
was the intake used by the miners to go in and out of the mine and the
escapeway was passable. There was a high degree of negligence because the
mine foreman admitted that he had not
the books up to date because he
had been preoccupied by the breakdown of equipment (Tr. 48).
Conclusions. As to other criteria, the parties stipulated that respondent operates a small business and that respondent demonstrated a goodfaith effort to achieve compliance. Exhibit 1 in this proceeding was a
computer printout listing previous violations which have occurred at respondent's mine. That exhibit does not reflect that respondent has previously violated section 75.1704-2(c)(2). A penalty of $15 was assessed at
the hearing on the basis of the foregoing findings of fact (Tr. 50).
Since I have hereinbefore found that payment of penalties will have an adverse effect on respondent's ability to continue in business, the penalty
will be reduced by $5 to $10 for the violation of section 75.1704-2(c)(2).
Citation No. 734428 10/31/80 § 75.305 (Exhibit 4)
Findings. Section 75.305 requires, among other things, that the results of weekly examinations for methane and hazardous conditions be recorded in an approved book. The evidence showed that a violation occurred
because the inspection was made on October 31, 1980, and respondent's witness did not controvert the inspector's testimony that no entry had been
made in the book since October 6, 1980. The violation was moderately serious because the inspector observed water accumulations in one entry and the
section foreman, if he had been making the proper inspections, would presumably have had the water pumped from the entry. There was a high degree
of negligence (Tr. 69).
Conclusions. In view of the fact that a small operator is involved,
that a good-faith effort to achieve compliance was made, and that respondent has not previously violated section 75.305, a penalty of $20 was
assessed at the hearing. The penalty will be reduced by $5 to $15 under
the criterion that payment of large penalties will cause respondent to
discontinue in business.

1770

Citation No. 734429 10/31/80 § 75.512 (Exhibit 6)
Findings. Section 75.512 requires that a weekly examination of electrical equipment be made and that the results of the examinations be recorded in an approved book. A violation occurred because the inspection
was made on October 31, 1980, and no record of the results of weekly electrical examinations had been made since October 9, 1980. The violation
must be considered nonserious because the inspector did not know whether
any of the electrical equipment was defective and there is insufficient
evidence to show that the examinations were not being made. There was a
high degree of negligence (Tr. 82).
Conclusions. Since a small operator is involved, a good-faith effort
was made to achieve compliance, and no history of previous violations of
section 75.512 had been shown, a penalty of $15 was assessed at the hearing
(Tr. 83). Because
have hereinbefore found that payment of penalties will
have an adverse effect on respondent's ability to continue in business, the
penalty will be reduced by $5 to $10.
Citation No. 734430 11/3/80 § 75.326 (Exhibit 8)
Findings. Section 75.326 requires, among other things, that belt
haulage entries be separated from intake and return air courses. A violation occurred because respondent's witness did not controvert the inspector's statement that a hole existed in the stopping between the intake and
belt entries. The violation was nonserious because the inspector observed
water in the belt entry and did not believe that a fire would be likely to
occur so as to allow smoke to enter the intake and be transported to the
working face. There was ordinary negligence because the hole in the stopping was about 1200 feet from the working face and even the inspector had
not observed the hole when he had traveled the belt entry a few days prior
to his traveling the intake entry. There is no history of a previous violation of section 75.326. The violation was abated in good faith (Tr. 101).
Conclusions. Based on the findings above and the operator's small
size, I assessed a penalty of $15 at the hearing, but since I have hereinbefore found that payment of penalties will have an adverse effect on respondent's ability to continue in business, the penalty will be reduced by
$5 to $10.
SETTLEMENT
After testimony had been presented by counsel for both parties with
respect to the four citations considered above, and counsel for respondent
had presented detailed facts regarding respondent's financial condition,
the parties presented an oral motion for approval of settlement with respect to the remaining 41 alleged violations involved in this proceeding.
Inasmuch as I had already heard evidence with respect to four of the citations, it was agreed that the penalties I had assessed would be paid as to

1771

those violations and that respondent would additionally pay a total of
$1,000 for the remaining 41 alleged violations, instead of the penalties
of $5,287 which had been proposed by the Assessment Office for those 41
alleged violations. The motion for approval of settlement was made after
an evaluation of the types of violations which had been alleged in the remaining 39 citations and two orders and counsel for the Secretary stated
that he did not believe that the negligence and gravity associated with the
remaining 41 violations were sufficiently great to warrant penalties greater
than those agreed upon by the parties in their settlement negotiations. The
Secretary's counsel thought the settlement penalties were additionally justified by the fact that respondent is a small operator whose financial condition is very critical (Tr. 157).
Docket No. KENT 81-102
The most serious violations involved in this proceeding were alleged
in the citations and orders which were the subject of the proposal for
assessment of civil penalty filed in Docket No. KENT 81-102. The other
three cases involved in this consolidated proceeding seek assessment of
·civil penalties for relatively minor violations alleged in citations, whereas the proposal for assessment of civil penalty filed in Docket No, KENT
81-102 seeks assessment of penalties with respect to violations alleged in
two orders issued under section 107(a), or the imminent-danger provisions
of the Act. Specifically Order No. 734435 was issued on November 11, 1980,
and alleged seven different violations of the mandatory health and safety
standards, the most serious one being for a violation of section 75.1725
which alleged that the No. 1 underground conveyor belt contained 37 bottom
stuck rollers that would not turn when the belt was in operation. Another
serious alleged violation was that the roof was in bad condition near Spad
No. 2516. In view of the gravity of the violations alleged in Order No.
734435, the parties agreed that penalties of $360 should be paid for the
violations alleged in Order No. 734435.
A penalty of $100 was also agreed upon by the parties with respect to
Order No. 734563 which alleged a violation of section 75.517 because of the
existence of an exposed power cqnductor in the trailing cable for the Wilcox
continuous mining machine. The parties also agreed upon the payment of a
penalty of $55 for the violation of section 75.301-4 cited in Citation No.
734561 which pertained to an alleged.violation for failure to provide the
required velocity of air for the No. 2 entry at a time when the Wilcox
mining machine was cutting coal. The primary reason for the relatively
high penalty agreed upon in this instance is that the inspector had issued
a withdrawal order under section 104(b) in the belief that respondent had
failed to make a good-faith effort to abate the violation within the time
provided for in the inspector's citation.
The remaining violations alleged in Docket No. KENT 81-102 are of a
much less serious nature than those discussed above and I find that the
parties, with respect to the remaining alleged violations, have agreed upon

1772

settlement penalties which are consistent with the facts when evaluated in
light of the six criteria.
Docket No. KENT 81-103
Eleven violations are alleged by the proposal for assessment of civil
penalty filed in Docket No. KENT 81-103. Most of them pertain to electrical matters, such as the failure to use a proper shield at one place on a
high-voltage cable, failure to maintain a permanent splice so that it would
exclude moisture, failure to maintain a deenergization device in an operable condition, and failure to maintain a ground check monitor circuit in
an operable condition. Some nonelectrical violations pertained to failure
to guard a tail roller properly and failure to maintain a slippage switch
in an operable condition. The Assessment Office had proposed penalties of
$1,000 for the 11 violations involved in this docket, whereas the parties
have agreed to settle for payment of reduced penalties of $160,
When it is realized that the co-owners of the mine also work in it and
are generally able to testify rather extensively in support of their invariable opinions that no violation is ever serious for a multitude of
reasons, it is unlikely that penalties greater than the settlement amounts
would have been assessed by me if testimony had been received from both
parties with respect to the 11 violations alleged in this docket. Therefore, I find that the settlement agreement should be accepted, especially
in light of respondent's evidence showing that payment of large penalties
would cause it to discontinue in business.
Docket No. KENT 81-104
The proposal for assessment of civil penalty filed in Docket No. KENT
81-104 alleges five violations of the mandatory health and safety standards.
The Assessment Office proposed penalties totaling $356 for the five alleged
violations, whereas respondent has agreed to pay penalties totaling $55.
The violations were all relatively nonserious in that they involved such
matters as an inoperative methane monitor in a mine in which no methane has
been detected, an inadequately guarded tail roller, lack of a sufficient
number of outlets for hoses on the water line, inadequate insulation on the
cable reel on the roof-bolting machine, and failure of the fire sensor to
identify the conveyor flights properly. I find that the settlement penalties agreed upon are acceptable in view of respondent's small size and the
fact that payment of large penalties will have an adverse effect on its
ability to continue in business.
Docket No. KENT 81-105
The proposal for assessment of civil penalty filed in Docket No. KENT
81-105 alleges nine violations for which the Assessment Office proposed a
total of $852 in civil penalties, whereas respondent has agreed to pay pen1lties totaling $155. Several of the alleged violations were nonserious in

1773

nature, such as failure to record results of examinations of electrical
equipment in an approved book and lack of
on some equipment
in a mine in which no methane has been detected. In another instance, a
miner was not wearing his self-rescue device because he had forgotten it
and left it in his car when he drove to work. Some of the
violations, however, were for serious matters such as allowing accumulations of
coal and float coal dust to exist in some areas of the mine.
the
seriousness of some of the alleged violations, I believe that the reduced
settlement penalties of $155 are justified in
of respondent's evidence
showing that it cannot continue in business if it has to pay
civil
penalties,
In addition to asking that the reduced penalties
upon by the
parties be accepted, respondent has requested that it
a period of
60 days within which to pay the penalties result
from this proceeding,
I find that the extended payment period has been justified.
WHEREFORE, it is ordered:
(A) Respondent, within 60 days from the date of this decision~ shall
pay civil penalties totaling $45.00 which are allocated as follows to the
violations alleged in the four citations listed below:
Docket No
Citation No.
Citation No.
Citation No.
Citation No.

81-102

........... $ 10.00
.................... 15.00
. ................... 10.00

734427 10/31/80 § 75.1704-2(c)(2)
734428 10/31/80 § 75.305
734429 10/31/80 § 75.512
734430 11/3/80 § 75.326

.....................

Total Penalties Assessed After Evidentiary Presentations

'

10.00

$ 45.00

(B) The oral motion for approval of settlement made at the
granted and the settlement agreement is approved.

is

(C) Pursuant to the parties' settlement agreement, respondent, within
60 days from the date of this decision, shall pay civil penalties totaling
$1,000.00 which are allocated to the respective alleged violations as
follows:
Docket No

KENT

............... $ 20.00
..................... 15.00
.................. 20.00
..................... 10.00
....................... 160.00
........................ 25.00
........................ 15.00
..................... 20.00

Citation No. 734431 11/3/80 § 75.1704-2(d)
Citation No. 734432 11/3/80 § 75.400
Citation No. 734433 11/3/80 § 75.1100-2
Citation No. 734434 11/3/80 § 75.807
Order No. 734435 11/4/80 § 75.1725
Order No. 734435 11/4/80 § 75.400
Order No. 734435 11/4/80 § 75.517
Order No. 734435 11/4/80 § 75. 1103-4

1774

Order No. 734435 11/4/80 § 75.316 •..•..•.•..••.•..••....• $ 25.00
Order No. 734435 11/4/80 § 75.200 .•....•.•.•.•.....•..... 100.00
Order No. 734435 11/4/80 § 75. 326 ....................... .
15.00
Order No. 734437 11/6/80 § 75.523-2 .......••.•...•.....••
15.00
Citation No. 734438 11/6/80 § 75.316 ........••..•......•.
20.00
Citation No. 734561 11/7/80 § 75.301-4 ...•.•....•...•...•
55.00
Order No. 734563 11/7/80 § 75.517 ....•...•..•.......••... 100.00
Citation No. 734508 11/13/80 § 75.1100-3 .•....••....•...•
15.00
Total Settlement Penalties in Docket No. KENT 81-102 ,,,,

$630.00

Docket No. KENT 81-103
Citation No.
Citation No,
Citation No,
Citation No.
Citation No.
Citation No.
Citation No.
Citation No,
Citation No.
Citation No.
Citation No.

734509 11/13/80 § 75, 804 (a)
734510 11/13/80 § 75.313
734511 11/13/80 § 75.503
734512 11/13/80 § 75.902
734564 11/13/80 § 75.1100-2(b)
734565 11/13/80 § 75.1722
734566 11/13/80 § 75.400
734567 11/18/80 § 75.603
734568 11/18/80 § 75.1722
734569 11/18/80 § 75. 1102
734570 11/18/80 § 75.604

OOO<>OOOD00000Q000

110

o

o

<>ooocoo

O(j

0000

601)

0000

o

0000

00000<>0000!1

OOaOOO•OOOOOOOOOOl>OO

•

0

••••••••••

0

0

0000000000000000000

0(1

OOOQOO

OGOQO

000

(1001)

OO<;OOO<l

00000

O<>O

0

I)

000

00();000<>0<J000¢QQ<>OOG

c=oooooooooo<:10000011

••oooooeoooooooooooo

$ 15.00
10.00
10.00
15.00
20.00
15.00
20.00
15.00
15.00
15.00
10.00

Total Settlement Penalties in Docket No. KENT 81-103 ..... $160.00
Docket No. KENT 81-104
Citation No.
Citation No.
Citation No.
Citation No.
Citation No.

734751 12/ 11/80 § 75.313
734754 12/12/80 § 75 .1722
734755 12/12/80 § 75 .1100-2
734756 12/12/80 § 75.503
734757 12/12/80 § 75 .1102-4

.............

0

0

0

0

II

t

0

0

O

0

0

0.000000

O

O

0

0

0

O

0

O

. ................
. ................

....................

$ 10.00
15.00
10.00
10.00
10.00

Total Settlement Penalties in Docket No. KENT 81-104 ..... $ 55.00
Docket No. KENT.81-105
Citation No.
Citation No.
Citation No.
Citation No.
Citation No.
Citation No.
Citation No.
Citation No.
Citation No.

.................... $ 5.00
......... " .......... 25.00
. ................ 5.00
................. 10.00
................... 25.00
.................... 20.00
.................... 15.00
.................... 25.00
..................... 25.00

734744 12/11/80 § 75.512
734745 12/11/80 § 75.316
734746 12/11/80 § 75 .1100-3
734747 12/11/80 § 75.1714-2
734748 12/11/80 § 75.400 .
734749 12/11/80 § 75.403
734750 12/11/80 § 75.503
734752 12/11/80 § 75.400
734753 12/12/80 § 75.400

Total Settlement Penalties in Docket No. KENT 81-105

1775

..... $155.00

Total Settlement Penalties in This Proceeding ...••••••..• $1,000.00
(D) Respondent is excused from having to submit the supplemental
financial data which was requested at the hearing (Tr. 153; 162).

~C.r;;i.~1/-

Richard C. Steffey
Administrative Law Judge
(Phone: 703-756-6225)

Distribution:
George Drumming, Jr., Esq., Office of the Solicitor, U. S. Department
of Labor, Room 280, U. S. Courthouse, 801 Broadway, Nashville, TN
37203 (Certified Mail)
Herman W, Lester, Esq., Attorney for Little Bill Coal Company 9 Inc,,
Combs and Lester, P.S.C., 207 Caroline Avenue, Pikeville, KY 415010551 (Certified Mail)

1776

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENYER, COLORADO 80204

SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),

)
)

SEP 2 4 \982

CIVIL PENALTY PROCEEDING

)

Petitioner,

)

DOCKET NO. WEST 81-93

)

v.

)
)

C F & I STEEL CORPORATION,

Assessment Control No.
05-00296-03054 v

)
)

Respondent.

MINE: Allen

)
)

~~~~~~~~~~~~~~~~~~

Appearances:
Katherine Vigil, Esq.
Office of the Solicitor
United States Department of Labor
1585 Federal Building
1961 Stout Street
Denver, Colorado 80294
For the Petitioner,
Phillip D. Barber, Esq.
Welborn, Dufford, Cook & Brown
1100 United Bank Center
Denver, Colorado 80290
For the Respondent
Before: Judge John A. Carlson
DECISION
This case, heard under provisions of the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (the "Act"), arose from an
inspection of respondent's underground coal mine. On September 11, 1980
one of the Secretary of Labor's inspectors issued a withdrawal order under
section 104(d)(2} of the Act alleging that CF&I had failed unwarrantably
to support the roof in the No. 4 entry 7 panel east section in the mine.
Specifically, he cited a violation of that part of 30 C.F.R. § 75.200 which
provides:
The roof and ribs of all active underground roadways,
travelways, and working places shall be supported or
otherwise controlled adequately to protect persons
from falls of the roof or ribs.

1777

The order also alleges that the violation was "significant and
substantial." On September 15, 1980, the inspector modified his order to
amplify his description of the roof's condition and to note that an
unplanned roof fall had occurred on that day in the No. 4 entry. The order
was terminated on September 18, 1980.
In this present proceeding the Secretary seeks a civil penalty of
$5,000. CF&I duly contested the proposed assessment, and a full hearing on
the merits was held. No jurisdictional issues were raised. Both parties
filed post-hearing briefs.
REVIEW OF THE EVIDENCE AND DISCUSSION
I

Undisputed portions of the record show that at the time of issuance of
the 104(d)(2) withdrawal order, prior citations had created a proper
predicate under the Act. On April 2, 1980~ respondent was issued a
104(d)(l) citation alleging a violation of the same standard cited here.
On April 3, 1980, respondent was issued a 104(d)(l) withdrawal order based
upon coal dust accumulations. There were no intervening "clean"
inspections before September 11~ the date of the present order. The prior
citations were not contested and the proposed penalties were paid.
Inspector Donald Jordan, who issued the order upon which the present
proposed penalty is based, insisted that miners be withdrawn from the
No. 4 belt entry because of inadequate roof support. Specifically, the
inspector testified that he observed cracks and fissures in the roof an.d
evidence of rolling ribs. He also testified that roof beams were sagging
and twisted and that he observed cracked and broken timbers. (Tr. 21-24).
These conditions, he contended, showed that the roof was inadequately
supported and was "extremely hazardous." The condition of the roof, in
his opinion, could lead to an unintended roof fall, entrapping as many as
twelve miners and causing possible fatalities (Tr. 32).
The inspector believed that his September 12 determinations were
substantiated by a roof fall which occurred between the time of that
inspection and his followup visit on September 15. This fall occurred
primarily in an intersecting cross-cut, hut extended into the No. 4 entry,
with debris reaching to the belt in the center of the entry, a distance of
12 to 15 feet.
Witnesses for CF&I did not seriously dispute the inspector's
observations of the physical condition of the No. 4 entry (Tr. 107), but
disagreed with most of his conclusions.
Witnesses for both parties agreed that the approved roof control plan,
which called for epoxy-resin roof bolts on four foot centers, was not

1778

adequate in entry No. 4. Respondent's witnesses insisted, however, that at
and before the time of inspection, its miners were carrying out an
ambitious program of additional shoring, which was sufficient to support
the roof.
Jack W. Snow, the mine superintendent, testified that he recognized
that "we had undue pressures, both roof and floor" (Tr. 74). In a general
way, he also agreed with the inspector that the 7 Panel East Section
(entries 4, 5, and 6) had experienced a number of unplanned roof falls
prior to the inspection (Tr. 36, 114). He insisted, however, that the
addition of supplemental wooden props, spot beams, and matting had kept the
roof safe. At one point he put it this way: "At the time I felt that the
area was sufficiently supported and probably to the best of our ability for
the conditions that we had 11 (Tr, 77). Snow also showed that 280 props had
been set in the No. 4 entry between July 17 and September 11, 1980.
Addition of too much support, he testified, could be counter-productive
because the floor tended to heave upwards. This phenomenon causes upright
supports, (timbers in this instance) to push upwards against the roof or
cross beams! resulting in distortion or breakage and an actual weakening of
the roof.
Ike Gonzales, an inspector from CF&I's safety department and Edward
Griego, assistant foreman for 7 Panel East~ gave testimony which tended to
support that of Snow.
Witnesses for the parties also differed over another matter: how much
of the part of the No. 4 entry that the inspector regarded as' dangerous was
actually used by miners. By the end of the hearing it was clear that the
inspector's concern did not extend to the entire length of the entry. He
acknowledged that the "worst part" was from a heavily timbered section near
the beginning of the entry at the belt head to a point 200 feet outby the
face (Tr. 57). According to Jordan this "worst" area had some spot beams
and timbers, as well as the bolts called for in the basic plan, but it was
clearly unsafe (Tr. 21, 57-58, 65). The first 100 feet outby the face he
felt to be in better condition because it had had less time to deteriorate.
Respondent's witnesses did not deny that the installation of supplemental
supports had proceeded generally outby to inby, but they nevertheless
maintained that all areas were adequately supported.
Inspector Jordan was particularly concerned that during his
September 11 inspection he saw miners inby the "worst part" of the roof.
He maintained that they could not have passed through the No. 5 entry
because it was blocked by a previous fall. (Entries 5 and 6 parallel No.
4.) He also maintained that the No. 4 entry provided the only means of
entry and exit because No. 6 entry was also blocked, and that No. 4 was the
only designated escapeway. Respondent's witness countered these assertions
through testimony that CF&I had properly designated entry No. 6 as an

1779

escapeway despite the presence of a roof fall. Specifically, Gonzales
testified that by September the fall area in the no. 6 entry had been made
easily passable by timbering and installation of steps over the debris
(Tr. 123, 126-127).
Additionally, foreman Griego testified that his four crewman who were
inby the cave-in in the no. 5 entry had not travelled there through the
full length of no. 4. They had walked there, he asserted, through the
no. 5 entry, detouring the length of only two crosscuts (about 130 feet)
through no. 4 entry.
Respondent's witnesses did not suggest, however, that miners, except
for those installing supports, were forbidden to travel or work in no. 4
beltway entry while it was in the condition observed by the inspector. It
was acknowledged, for example, that work would be done on the belt itself
whenever necessary (Tr. 118-119). Also, Mr. Griego indicated that before
his crew began work on September 11, the graveyard shift had intended to
work on a 200 foot extension of the belt, but instead had spent most of
their time knocking out a stop in a crosscut to improve air flows to the
face (Tr. 138-139).
II
Roof control citations alleging non-compliance with approved plans
can usually be proved or disproved by evidence of the simplest sort -measurement of roof widths and support spacings. Where~ as here, however~
the parties agree that the general plan is insufficient~ and 29 C.F.R.
§ 75.200, demanding "adequate" control comes into play, determinations
become more difficult. Wholly objective criteria are necessarily
supplanted in some measure by judgmental determinations.
Respondent's officials believed that the additional supports in the
no. 4 beltway entry were sufficient; Inspector Jordan believed that they
were not. Having considered all the evidence, I must agree with the
inspector. I do so for several reasons. The inspector had a lengthy
familiarity with the Allen Mine and the particular formation through which
the no. 4 entry and the entire 7 panel East section had been cut. His
judgment that major segments of the entry in question remained dangerous
despite continuing installation of spot supports is lent credence by the
undisputed history of roof falls in that section, and the post-inspection
cave-in which partly involved entry 4. In addition, the inspector's
certainty that spot installation of additional props and beams was not
keeping up with the rate of roof deterioration was unshakeable throughout
the trial. Respondent's witnesses, on the other hand, occasionally tended
to hedge on their certainty of adequate support. Mr. Greigo, for example,
in explaining why he did not express disagreement when the inspector told
him the roof was bad, replied:
Well, it didn't look that bad to
me, but I always obey what they say,

1780

the federal [sic] usually is supposed
to know a little bit more what they do.
So we take their word quite a bit. (Tr. 139).
He and Superintendent Snow both acknowledged that the September 15 fall
which extended in the no. 4 entry would not have occurred with adequate
support (Tr. 119, 143).
Accordingly, I find that substantial portions of the roof in the no. 4
entry were inadequately supported in violation of the cited standard. In
making this finding I am not unmindful of respondent's contention that the
inspector's sole concern with the roof in entry 4 was based upon a mistaken
belief that the entire length of that entry was a designated escapeway
(respondents brief at 7). I agree that this was a major concern of the
inspector, and that the inspector 1 s belief in that regard was not borne out
by the record. Respondent 1 s evidence that two adequate escapeways existed,
and that these routes included only a short section of the no. 4 entry 8
persuasive. This finding, however~ goes only to the gravity of the
violation. The record clearly discloses that the cited entry was open [:c
use by miners~ and that work on the belt could have proceeded at any timeo
I have also considered the contention that placement of additional
timbers on a heaving floor may further weaken a roof, The argument lacks
substantial merit in that witnesses for both parties noted that props may
be "pencilled" or sharpened to minimize this effect. Beyond that, !~ must
endorse the inspector 1 s view that if addition of timbers proved infeasioLe 5
respondent was obliged to turn to more elaborate and expensive means of
protection, such as steel arches.
III

We now consider the question of penalty. Section llO(i) of the Act
requires the Commission, in penalty assessments, to consider .the size,
negligence, prior history and good faith of the operator, and its ability
to continue in business.
The parties stipulated to respondent's large size, (507 employees and
500,000 tons of annual coal production); and that the imposition of the
proposed penalty would not impair the mine's ability to remain in business
(Tr. 4).
From the evidence I must conclude that the operator was guilty of some
degree of fault. Its officials were aware of the conditions upon which the
inspector based his conclusion that the roof was dangerous. Since his
conclusion was found valid, it follows that respondent should have known of
the hazard and violation. It was therefore negligent. On balance, I find
the degree of negligence to be moderate.
No specific evidence of respondent's prior history of violation was
adduced beyond the two prior orders or citations upon which the present
withdrawal order was based. Given the mine's considerable size, its prior
history cannot be said to warrant heavy penalty consideration.

1781

The same may be said of respondent's abatement efforts. Although the
inspector made clear that little was done on the weekend following his
Friday inspection, there is no convincing evidence as to whether anyone was
present in the no. 4 entry over the weekend. Abatement followed with good
speed after that.
The ultimate evidence shows that the gravity of the violation was less
severe than the inspector believed. This is so because, during the times
material to his order, the number of miners exposed to the inadequately
supported roof was substantially fewer than he envisioned. Also, he was
heavily influenced by a belief, which I have determined to be ill-founded,
that the no. 4 entry was a necessary escape route from 7 panel east
section.
Finally, credit must be given to the respondent for its continuing
efforts to shore up the cited roof before the inspection. Although its
diligence was not sufficient to meet the threat posed by the deteriorating
roof, respondent's efforts showed it was scarcely indifferent to the
hazard.
On balance 9 I find the penalty proposed by the Secretary to be
excessive. I conclude that a civil penalty of $1,800 is appropriate.

IV
In his opening remarks, the Secretary announced his intent to prove
that the violation here was "significant and substantial" and was the
result of an "unwarrantable failure" to comply with the standard (Tr. 4-5).
Respondent, in its post-hearing brief, argued that the facts failed to show
unwarrantability. Such special findings are significant because they may
lead to a sequence or "chainn of withdrawal orders under section 104 of the
Act.
Although both parties approached the hearing with the belief that the
validity of special findings was in issue, I am obliged to consider whether
I have the power to make such a determination under the statutes. The
present case, it must be remembered, did not arise from a contest by
respondent of the validity of the 104(d)(2) withdrawal order itself.
Respondent had a right to file a timely challenge to the order, but it did
not exercise that right. J:..!

1/ Section 105(d) of the Act allows 30 days to contest a withdrawal order
issued under section 104.

1782

The issue, then, is this: May an operator who fails to contest a
104(d)(2) withdrawal order nevertheless challenge the validity of
accompanying special findings in a subsequent penalty proceeding arising
from the same violation?
The statutory sche.me under which. withdrawal order sequences develop
is fairly complex. Section 104(d)(l) is the mainspring. It requires the
inspector to record on any citation his finding that a violation is "of
such nature as could significantly and substantially contribute to the
cause and effect of a coal or other mine safety or health hazard." It
likewise requires him to record any finding that such violation was "caused
by an unwarrantable failure" of the operator to comply with a mandatory
standard. Should the same inspection, or another inspection within the
next 90 days, disclose another unwarrantable failure to comply with a
mandatory standard, the inspector must then issue a withdrawal order,
requiring closure of the affected mine area. The order remains in effect
until the violation is corrected.
Section 104(d)(2) comes into play only when a withdrawal order has
issued under Section 104(d)(l). Where a "similar" violation is cited
before an interviewing "clean" inspection, the inspecting official must
issue another withdrawal order. lJ
Section 104(e)(l) and (2) provide that where an operator has a pattern
of 11 significant and substantial 0' violations of mandatory standards 11 he
shall be given written notice that such pattern exists. 11 Then, should an
inspector find another significant and substantial violation within 90 days
from the issuance of the notice, he must issue a withdrawal order for the
affected mine area. 1/ Under section 104(e)(3), a clean inspection of
the mine terminates any pattern of violation which has resulted in the
issuance of a 90 day notice.

2/ Under the 1969 Coal Act, which used the same language, a "similar"
violation was held to mean one arising from an unwarrantable failure to
comply. The concept does not require that it bear substantive similarity
to the former violation, nor does it require any showing that the violation
was "significant and substantial." Ziegler Coal Company, 6 IBMA 182
(1976); Old Ben Coal Company, 1 FMSHRC 1954 (1979).
3/ Section 104(e)(4) requires that the Secretary of Labor promulgate
regulations establishing criteria for determining when a pattern of
violations exists. To date, he has not done so.

1783

Where the Secretary charges an operator with an ordinary violation
under section 104(a) of the 1977 Act, and accompanies that charge with
special findings, the Commission's position is now clear: The validity of
the special findings is fully in issue in a subsequent penalty proceeding.
Cement Division, National Gypsum Company, 3 FMSHRC 822 (1981). This should
not be surprising, since it has long been accepted doctrine that the
existence of the underlying violation may be tested in an operator's
challenge to a later-filed penalty proceeding. !±_/
Where special findings are attached to a withdrawal order under
104(d)(l) or 104(d)(2), however, the results are not so clear. One line of
cases arising under the 1969 Coal Act holds that the validity of a
withdrawal order is never in issue in a penalty proceeding based upon the
occurrence which gave rise to the ordero The present Commission in Wolf
Creek Collieries Co., March 26, 1979i Docket No. PIKE 78-70-P, in following
the holdings of its predecessor~ the Interior Board of Mine Operations
Appeals, put it this way:
The Board consistently held that the validity of
a withdrawal order is not an issue in a penalty
proceeding under section 109 and that it is error
to vacate an order in such a penalty proceeding. 2/
To my knowledge neither the old Board nor the present Commission has
dealt squarely with the question of how this principle affects possible
rights to question special findings in a penalty proceeding'.
Relying on these cases, however, at least one judge has held that
under the Coal Act where an operator failed to ask for review of withdrawal
order, any special findings made in connection with that order become final
with the order. Consequently, their validity could not be considered in a
penalty proceeding. Clinchfield Coal Company, 2 FMSHRC 290, 292 (1980),
Judge Moore.
Although the 1977 Act is indisputably a cognate of the 1969 Act, the
enforcement provisions of the two differ in several significant
particulars. Most prominent among these is section 104(e) of the new Act
which provides for withdrawal orders arising from a "pattern" of significant and substantial violations. This provision had no counterpart under
the 1969 statutes. Thus, assuming that challenges to special findings
could not be made under the Coal Act in a penalty proceeding subsequent to
an unreviewed withdrawal order, it does not necessarily follow that the
same would hold true under the present Act.

4/ The Commission has also made it clear that under the 1977 Act an
operator may, if he wishes, file an innnediate contest of a simple 104(a)
citation without waiting for issuance of the Secretary's penalty proposal.
This is so whether or not the citation is accompanied by special findings.
Energy Fuels Corporation, 1 FMSHRC 299 (1979); Helvetia Coal Company,
1 FMSHRC 321 (1979).
5/ Prominent Coal Board cases which defined this doctrine include
Ziegler Coal Company, 2 IBMA 216, 223-224 (1973), Plateau Mining Company,
2 IBMA 303 (1973), and North American Coal Corporation, 3 IBMA 93 (1974).

1784

For the reasons which follow, I am convinced that under the 1977 Act
the validity of special findings may be litigated in a penalty proceeding.
First, one must note that the Commission in Wolf Creek Collieries, supra,
went out of its way to declare that the case presented no issues under the
1977 Act. (See note 1 in that decision.)
My conclusion is chiefly based upon those Commission cases which hold
that whenever an inspector finds a violation of a mandatory standard, the
allegation of that violation stands on its own feet 9 even if it results in
the issuance of a withdrawal order. Hence, if the the withdrawal order is
somehow defective, the judge is without authority to vacate the 11 underlying" violation and the charges survive as a simple 104(a) matter, In
Island Creek Coal Company 2 FMSHRC 279 (1980) the principle was set forth
as follows:
The Act mandates assessment of a penalty for any violation
of a mandatory safety standard, such as 30 CFR § 75,400,
whether that violation is alleged in a citation issued uncle:'.'
section 104(a), or in a withdrawal order issued under section
104(d) or other sections of the Act, Whether a withdrawal
order was properly issued or not (rather than a citation
alone) does not affect the fact that a violation of a mandatory safety standard was alleged
that order
That
allegation, unless itself properly vacated, survives &
vacation of the order it is contained in, and l~ proven,
the assessment of a penalty under section 110 is required.
Thus, whether the October 6, 1978 withdrawal order was
properly issued under section 104(d)(l) is not relevant to
the assessment of a penalty under section 110 for an alleged
violation of a safety standard cited in that order. Therefore, the judge erred in granting the motion to dismiss.
Van Mulvehill Coal Co., Inc. 2 FMSHRC 283, also decided under the present
Act, reaches an identical result. A much similar sort of reasoning was
applied by the present Cormnission and by the Coal Board to the 1969 Act.
See, respectively, Old Ben Coal Company, 2 FMSHRC 1187 (1980), and Eastern
Associated Coal Corp., I IBMA 233 (1972).
Island Creek and similar cases can only be read to say that every
withdrawal order based upon violation of a mandatory standard contains a
104(a) citation within it, whether that citation is spelled out or not. As
to "spelling out," the practice of the Secretary's inspectors has shown
little consistency. Often they will issue a "combined citation and
withdrawal order," as described by the Commission in Van Mulvehill, supra.
At other times, as in the case at bar (and apparently in Island Creek,
supra), only the withdrawal order is issued, along with a notation of the
mandatory standard allegedly violated. The printed forms used for all
these actions are the same, and only the whim of the inspector appears to
dictate whether he also checks the box marked "citation" when he checks the
one marked "order." Similarly, no set consideration of either law or

1785

policy appears to dictate whether the space on the standard form designated
"type of action" is completed only to show, for example "104(d)(2) ," as in
the present case, or to show "104(d)(2) and 104(a)," as in others which I
have seen.
In any event, the thrust of the Commission's holdings appears to be
that any withdrawal order founded upon violation of a mandatory standard
holds within it a simple 104(a) citation, whether expressed or not.
If that be so, it follows that an operator who forgoes a challenge to
the withdrawal order itself, should not be foreclosed from challenging the
"underlying" 104(a) citation in the subsequent penalty proceeding. Put
another way, if the simple citation survives the Secretary's vacation of
the withdrawal order, rationality and consistency dictate that it likewise
survive as an issue in the subsequent penalty proceeding. Otherw~ses the
survival principle espoused by the Commission would be a one way street - open for Secretary to travel should his withdrawal order be found somehow
deficient, but closed to the operator who wishes to dispute the question of
violation in his penalty proceeding, I cannot believe that the Commission
or Congress intended such an anomalous result, Credence is lent this
belief by the Commission 1 s holding in Pontiki Coal Co., 1 FMSHRC 1476
(1979). This case, arising under the Coal Act, involved the propriety of
the judge's vacation of a withdrawal order in the later penalty proceeding
arising from the unreviewed order. As in the cases cited earlier in this
decision the Commission held that the vacation of the order was imprope~
in the penalty proceeding, It further held~ however~ that the existence o
violation was in issue, and affirmed the violation,
Once we accept the notion that an operator may attempt to disprove
violation in a penalty contest arising from an unreviewed withdrawal order,
it follows that he should likewise be able to dispute the validity of
special findings. I take this view because special findings are clearly
incidents of the violation, not the withdrawal order. Section 104(d)(l) of
the Act dictates that the inspector shall record such findings where the
violation is "significant and substantial" and where it results from an
11
unwarrantable failure" to comply with a standard. Sections 104(d)(2) and
104(e) also treat these findings as qualities or circumstances of the
violation. As for Commission holdings, the decision in National Gypsum,
supra, is consistent with the idea that special findings are an adjunct to
violation.
I therefore conclude that the parties properly considered the validity
of the special findings an issue in this civil penalty case. In so concluding, I do not mean to suggest that the validity of the withdrawal order
itself could have been tried in a penalty proceeding. That issue was not
presented here, and for purposes of this decision it is assumed that the
Commission will adhere to those Coal Board precedents which hold that an
order is final unless separately challenged by timely contest or
application for review. I simply hold that the scope of those precedents
is narrow, giving finality only to the order itself and not the underlying
allegation of violation, nor the special findings which are auxiliary to
that allegation.

1786

The concept of finality is justifiable and likely necessary because of
the summary character of a closure order. If the order could be vacated in
a later penalty proceeding, such action could raise troublesome uncertainties about consequences of a closure -- uncertainties which ought to be
resolved quickly through a prompt attack on the order itself, by way of a
petition for review in an imminent danger case, or by a contest of the
order in one arising under 104(d) or 104(e). Such a vacation, for example,
could cloud the standing of miners who seek compensation under section 111
of the Act for lost pay because of a withdrawal.
One might argue, of course, that the special finding which is overturned in a penalty case may have served as the very foundation of the
withdrawal order. Consequently, to allow litigation of the special finding
in a penalty proceeding, while treating the order which rests upon it as
final and binding, is contradictory. Such results occur frequently under
regulatory statutes~ however, and need not be a matter of concern. The
same argument could be raised about the examination of the underlying
violation in a penalty case following an unreviewed withdrawal order such
as was involved in Pontiki~ supra. Had the Commission not affirmed the
judge's finding of violation in that case, presumably the withdrawal order
would have remained valid even though the violative conduct upon which it
was based was found not to exist.
The Occupational Safety and Health Review Commission which
adjudicates disputes arising under the Occupational Safety and Health Ac
of 1970 (29 U.S.C. § 651 et seq.), faced similar arguments in cases
involving "failure to abate 11 citations under that Act. In the typical OSHA
abatement case a prior citation for violation of a safety standard has
become final by operation of law when an inspector, on subsequent
inspection, concludes that the violative condition was not corrected. He
then issues another citation charging a failure to abate, a separate
offense under the statutes, The Commission, in such cases, holds that the
employer, despite the finality of the prior order, may show that no
violation existed in the first instance. In York Metal Finishing Company,
OSAHR Docket No. 245, [l BNA OSHC 1655 (1974)], for example, the Commission
rejected arguments of res judicata and collateral estopple based upon the
finality of the prior cit~tion, although it did concede that the first
citation was indeed final and could not be vacated. Those doctrines were
inapplicable, it held, because there had never been an adjudication on the
merits. The same may be said under the present mine act.
In the instant case one could also argue that special findings should
not be at issue in penalty proceedings because the Secretary should be able
to regard those findings as fully established links in the chain possibly
leading to additional withdrawal orders. It is likely true, to cite one
example, that a finding of "significant and substantial" violation made in
connection with a withdrawal order could trigger a 90 day notice under
section 104(e) of the Act well before the penalty case arising from the
original order reached the hearing stage. This sort of infirmity, however,
did not concern the Commission in National Gypsum, supra. Under that case
the special findings accompanying the citation plainly resided in some
degree of doubt until their validity was decided in the penalty proceeding.
In the several months which may pass between the issuance of the citation
and the hearing on penalty, such findings might well be used to trigger a
l04(d) or 104(e) withdrawal.

1787

One more matter requires attention before I rule on the special
findings in this case. Under the 1969 Act, a withdrawal order under
104(c)(2) [104(d)(2) under the present Act] need not be predicated upon a
"significant and substantial" finding. The violation giving rise to the
closure need only be shown to have been the product of an "unwarrantable
failure" to comply. Ziegler Coal Co., 6 IBMA 182(1976). This principle
was expressly upheld by the present Commission in a case arising under the
1969 law. Old Ben Coal Co., supra
In this case, however, the question is not whether a finding of
''significant and substantial" was essential to the issuance of the withdrawal order (it clearly was not); but whether it was proper to list it as
a possible predicate to future orders. May the Secretary's inspector 9 in
other words, properly record a violation as 11 significant and substantial1i
despite the fact that he intends to issue a 104(d)(2) order which only
requires a finding of "unwarrantable failure"? I hold that he may.
Section 104(d)(l) commands inspectors in 11 any 1u inspection of a mine to make
special findings a part of the citation whenever the elements necessary for
such findings are present. If I am correct that every order involving
violation of a mandatory standard embodies an underlying citation, it
follows that a "significant and substantial 11 allegation was proper, even
though not necessary for the issuance of the 104(d)(2) withdrawal order.
This view is in harmony with the entire scheme of sanctions under the Acto
Nothing
the Act or legislative history suggests that if a violation
qualifies as both 11 significant and substantialli and vuunwarrantable 11 the
Secretary must, depending upon what link in the chain is involved, ignore
one or the other. If anything, the legislative history, to the extent it
speaks to the matter, implies quite the opposite: that a sequence of "unwarrantable failure" violations and one of 11 significant and substantial"
violations are intended to run parallel to one another. S. Rep. 95-181,
1st Sess., 33 (1977); reprinted in Legislative History of the Federal Mine
Safety and Health Act of 1977 at 622 (1978) (Legis. Hist.) The Senate
Committee put it this way:
It is the Committee's intention that the Secretary
or his authorized representative may have both enforcement tools available, and that they can be used
simultaneously if the situation warrants. For example,
where an operator has been given a Section 105(c)
[104(d) in the final enactment] citation and a lOS(d)
[now 104(e)] notice, and thereafter an inspection
discloses a violation of a 11 significant and substantial"
nature and which is also "unwarranted," the operator
will be issued both an order under Section 105(c) and
an order under lOS(d). The requirements to break a
sequence in Sections lOS(c) and lOS(d) differ, and
are intended to be satisfied individually.

1788

v
The evidence in the case before me shows that the violation was the
product of an "unwarrantable failure" to comply with the cited standard.
"Unwarranted failure" occurs where the violative condition is one of which
the operator had knowledge or should have had knowledge, or which the
operator failed to correct through indifference or lack of reasonable care.
Ziegler Coal Company, 7 IBMA 280 (1977). Here it is apparent that the
operator knew of the conditions of the roof, but believed its abatement
efforts sufficient. I have found them insufficient, however, and the
failure to comply was therefore "unwarrantable." The previous
determination of negligence made with regard to penalty was based upon the
same findings as those which constitute an "unwarrantable failure. 11
I further conclude that the violation was "significant and
substantial." In such a violation 11 ·• • • there exists a reasonable
likelihood that the hazard contributed to will result in an injury or
illness of a reasonably serious nature. 11 National Gypsum, supra. The
unstable and inadequately supported roof described earlier in this decision
made a coliapse or fall reasonably likely. Had that occurred, serious
injury for any miners under the fall was almost inevitable.
CONCLUSIONS OF LAW
Based upon the entire record in this cases and consistent with the
findings embodied in the narrative portions of this decision, the following
conclusions of law are made:
(1)

The Commission has jurisdiction to hear and decide
this matter.

(2)

Respondent, CF & I Steel Corporation, violated
30 C.F.R. § 75.200 as alleged in the withdrawal order.

( 3)

The viol at ion was "significant and substantial," and
was the result of an "unwarrantable failure" to comply
with the cited standard.

(4)

The appropriate civil penalty for the violation is
$1,800.
ORDER

Accordingly, the allegation of violation is ORDERED affirmed; the
special findings that such violation was "significant and substantial,"
and the product of an "unwarranted failure" to comply are ORDERED affirmed;
and respondent is ORDERED to pay a civil penalty of $1,800 within 30 days
of the date of this decision.

Ad~trative.Law Judge

~~hn A. Carlson

1789

Distribution:
Katherine Vigil, Esq.
Phyllis Caldwell, Esq.
Office of the Solicitor
United States Department of Labor
1585 Federal Building
1961 Stout Street
Denver, Colorado 80294
Phillip D. Barber, Esq.
Welborn, Dufford, Cook & Brown
1100 United Bank Center
Denver, Colorado 80290
United Mine Workers of America
District No. 15
6415 W. 44th Avenue
Wheatridge, Colorado 80033

*U.S. GOVE!illMENT l'Rill'l'ING OFFICE : 1982 0-381-638/4375

1790

